Exhibit 10.1
EXECUTION COPY
$10,000,000 CREDIT FACILITY
AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of August 17, 2009
by and among
AKORN, INC. and AKORN (NEW JERSEY), INC.,
as Borrowers,
THE OTHER PERSONS PARTY HERETO THAT ARE
DESIGNATED AS CREDIT PARTIES
EJ FUNDS LP
for itself, as a Lender and as the Agent for all Lenders,
THE OTHER FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY HERETO
as Lenders
(amending and restating the Credit Agreement
dated as of January 7, 2009)

 



--------------------------------------------------------------------------------



 



Table of Contents

                      Page
 
            ARTICLE I. THE CREDITS     2  
1.1
  Amounts and Terms of Commitments     2  
1.2
  Notes     3  
1.3
  Interest     4  
1.4
  Loan Accounts     4  
1.5
  Procedure for Revolving Credit Borrowing     5  
1.6
  Reserved     6  
1.7
  Optional Prepayments and Revolving Loan Commitment Reductions     6  
1.8
  Mandatory Prepayments of Loans     6  
1.9
  Fees     7  
1.10
  Payments by the Borrowers     8  
1.11
  Payments by the Lenders to the Agent; Settlement     9  
1.12
  Eligible Accounts     11  
1.13
  Eligible Inventory     11  
1.14
  Eligible Equipment     11  
1.15
  Eligible Real Estate     12  
1.16
  Incremental Commitments     12  
1.17
  Borrower Representative     13  
 
            ARTICLE II. CONDITIONS PRECEDENT     14  
2.1
  Conditions of Initial Loans     14  
2.2
  Conditions to All Borrowings     14  
 
            ARTICLE III. REPRESENTATIONS AND WARRANTIES     15  
3.1
  Corporate Existence and Power     15  
3.2
  Corporate Authorization; No Contravention     16  
3.3
  Governmental Authorization     16  
3.4
  Binding Effect     16  
3.5
  Litigation     17  
3.6
  No Default     17  
3.7
  ERISA Compliance     17  
3.8
  Use of Proceeds; Margin Regulations     18  
3.9
  Title to Properties     18  
3.10
  Taxes     18  
3.11
  Financial Condition     18  
3.12
  Environmental Matters     19  
3.13
  Regulated Entities     20  
3.14
  Solvency     20  
3.15
  Labor Relations     20  
3.16
  Intellectual Property     20  
3.17
  Subsidiaries     21  
3.18
  Brokers’ Fees; Transaction Fees     21  
3.19
  Insurance     21  

i



--------------------------------------------------------------------------------



 



                      Page
 
           
3.20
  Full Disclosure     21  
3.21
  Foreign Assets Control Regulations and Anti-Money Laundering     21  
3.22
  FDA Regulatory Compliance     22  
3.23
  Healthcare Regulatory Compliance     23  
3.24
  Reimbursement Coding     24  
3.25
  HIPAA     24  
3.26
  Subordinated Indebtedness     24  
 
            ARTICLE IV. AFFIRMATIVE COVENANTS     24  
4.1
  Financial Statements     25  
4.2
  Certificates; Other Information     25  
4.3
  Notices     28  
4.4
  Preservation of Corporate Existence, Etc.     31  
4.5
  Maintenance of Property     31  
4.6
  Insurance     31  
4.7
  Payment of Obligations     32  
4.8
  Compliance with Laws     33  
4.9
  Inspection of Property and Books and Records     33  
4.10
  Use of Proceeds     34  
4.11
  Cash Management Systems     34  
4.12
  Landlord Agreements     34  
4.13
  Further Assurances     34  
4.14
  Reserved     35  
4.15
  Licensor Consents     36  
4.16
  Post-Closing Covenants     36  
4.17
  Board Representation     36  
 
            ARTICLE V. NEGATIVE COVENANTS     37  
5.1
  Limitation on Liens     37  
5.2
  Disposition of Assets     38  
5.3
  Consolidations and Mergers     39  
5.4
  Loans and Investments     39  
5.5
  Limitation on Indebtedness     40  
5.6
  Transactions with Affiliates     40  
5.7
  Reserved     41  
5.8
  Use of Proceeds     41  
5.9
  Contingent Obligations     41  
5.10
  Compliance with ERISA     42  
5.11
  Restricted Payments     42  
5.12
  Change in Business     42  
5.13
  Change in Structure     42  
5.14
  Accounting Changes     42  
5.15
  Amendments to Material Agreements and Subordinated Indebtedness     43  
5.16
  No Negative Pledges     43  
5.17
  OFAC     43  
5.18
  Reserved     44  
5.19
  Sale-Leasebacks     44  

ii



--------------------------------------------------------------------------------



 



                      Page
 
           
5.20
  Hazardous Materials     44  
 
            ARTICLE VI. FINANCIAL COVENANTS     44  
6.1
  Fixed Charge Coverage Ratio     44  
6.2
  Minimum EBITDA     44  
6.3
  Minimum Liquidity     45  
6.4
  Capital Expenditures     45  
 
            ARTICLE VII. EVENTS OF DEFAULT     45  
7.1
  Event of Default     45  
7.2
  Remedies     48  
7.3
  Rights Not Exclusive     48  
 
            ARTICLE VIII. THE AGENT     49  
8.1
  Appointment and Duties     49  
8.2
  Binding Effect     50  
8.3
  Use of Discretion     50  
8.4
  Delegation of Rights and Duties     50  
8.5
  Reliance and Liability     50  
8.6
  Agent Individually     52  
8.7
  Lender Credit Decision     52  
8.8
  Expenses; Indemnities     52  
8.9
  Resignation of Agent     53  
8.10
  Release of Collateral or Guarantors     53  
8.11
  Additional Secured Parties     54  
 
            ARTICLE IX. MISCELLANEOUS     54  
9.1
  Amendments and Waivers     54  
9.2
  Notices     55  
9.3
  Electronic Transmissions     56  
9.4
  No Waiver; Cumulative Remedies     57  
9.5
  Costs and Expenses     58  
9.6
  Indemnity     58  
9.7
  Marshaling; Payments Set Aside     59  
9.8
  Successors and Assigns     59  
9.9
  Assignments and Participations; Binding Effect     60  
9.10
  Confidentiality     62  
9.11
  Set-off; Sharing of Payments     63  
9.12
  Counterparts     63  
9.13
  Severability; Facsimile Signature     64  
9.14
  Captions     64  
9.15
  Independence of Provisions     64  
9.16
  Interpretation     64  
9.17
  No Third Parties Benefited     64  
9.18
  Governing Law and Jurisdiction     64  
9.19
  Waiver of Jury Trial     65  
9.20
  Entire Agreement; Release; Survival     65  

iii



--------------------------------------------------------------------------------



 



                      Page
 
           
9.21
  Patriot Act     66  
9.22
  Replacement of Lender     66  
9.23
  Joint and Several     67  
9.24
  Creditor-Debtor Relationship     67  
9.25
  Location of Closing     67  
 
            ARTICLE X. TAXES, YIELD PROTECTION AND ILLEGALITY     67  
10.1
  Taxes     67  
10.2
  Certificates of Lenders     69  
 
            ARTICLE XI. DEFINITIONS     70  
11.1
  Defined Terms     70  
11.2
  Other Interpretive Provisions     87  
11.3
  Accounting Terms and Principles     88  
11.4
  Payments     88  
 
            ARTICLE XII. CROSS-GUARANTY     89  
12.1
  Cross-Guaranty     89  
12.2
  Waivers by Borrowers     89  
12.3
  Benefit of Guaranty     90  
12.4
  Subordination of Subrogation, Etc.     90  
12.5
  Election of Remedies     90  
12.6
  Limitation     91  
12.7
  Contribution with Respect to Guaranty Obligations     91  
12.8
  Liability Cumulative     92  
12.9
  Reaffirmation of Collateral Documents     92  

SCHEDULES

     
Schedule 1.1(b)
  Revolving Loan Commitments
Schedule 3.2
  Capitalization
Schedule 3.5
  Litigation
Schedule 3.7
  ERISA
Schedule 3.12
  Environmental
Schedule 3.15
  Labor Relations
Schedule 3.18
  Brokers’ and Transaction Fees
Schedule 3.22
  Recalls
Schedule 5.1
  Liens
Schedule 5.4
  Investments
Schedule 5.5
  Indebtedness
Schedule 5.9
  Contingent Obligations
Schedule 11.1
  Prior Indebtedness

iv



--------------------------------------------------------------------------------



 



EXHIBITS

     
Exhibit 2.1
  Closing Checklist
Exhibit 4.2(b)
  Compliance Certificate
Exhibit 4.11
  Cash Management System
Exhibit 11.1(a)
  Form of Assignment
Exhibit 11.1(b)
  Borrowing Base Certificate
Exhibit 11.1(c)
  Notice of Borrowing
Exhibit 11.1(d)
  Revolving Note
Exhibit 11.1(f)
  Eligible Accounts
Exhibit 11.1(g)
  Eligible Inventory

v



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AGREEMENT
     This AMENDED AND RESTATED CREDIT AGREEMENT (including all exhibits and
schedules hereto, as the same may be amended, modified and/or restated from time
to time, this “Agreement”) is entered into as of August 17, 2009, by and among
Akorn, Inc., a Louisiana corporation (“Akorn”), Akorn (New Jersey), Inc., an
Illinois corporation (“Akorn NJ”; together with Akorn, each a “Borrower” and
together the “Borrowers”), the other Persons party hereto that are now or
hereafter designated as a “Credit Party”, EJ Funds LP, a Delaware limited
partnership (successor to General Electric Capital Corporation, a Delaware
corporation (“GE Capital”) and herein, in its individual capacity, “EJ Funds”)
as Agent for the several financial institutions from time to time party to this
Agreement (collectively, the “Lenders” and individually each a “Lender”) and for
itself as a Lender, and such Lenders.
WITNESSETH:
     WHEREAS, Borrowers and GE Capital, as agent and a lender, entered into a
Credit Agreement dated as of January 7, 2009 (as amended by the Modification
Agreement, the “Original Credit Agreement”), pursuant to which, (a) the
Borrowers requested, and the lenders agreed to make available to the Borrowers,
a revolving credit facility (including a letter of credit subfacility) upon and
subject to the terms and conditions set forth in the Original Credit Agreement
to (i) refinance Prior Indebtedness (as defined in the Original Credit
Agreement), (ii) provide for working capital and other general corporate purpose
of the Borrowers and (iii) fund certain fees and expenses associated with the
Loans (as defined in the Original Credit Agreement), (b) the Borrowers secured
all of their Obligations (as defined in the Original Credit Agreement) by
granting a security interest in and lien upon substantially all of their
personal and real property to the agent for the benefit of the lenders and
(c) each of the Borrowers’ Subsidiaries guaranteed all of the Obligations (as
defined in the Original Credit Agreement) of the Borrowers and granted a
security interest in and lien upon substantially all of their personal and real
property to the agent for the benefit of the lenders;
     WHEREAS, pursuant to an Assignment Agreement dated as of March 31, 2009
between GE Capital and EJ Funds, EJ Funds became the agent and lender to
Borrowers under the Original Credit Agreement;
     WHEREAS, on April 13, 2009, Borrower entered into a Modification, Warrant
and Investor Rights Agreement (the “Modification Agreement”) with EJ Funds that,
among other things, modified certain provisions of the Original Credit Agreement
and reduced the Aggregate Revolving Loan Commitment from $25,000,000 to
$5,650,000 and provided EJ Funds with certain other rights as set forth therein;
     WHEREAS, on April 13, 2009, pursuant to the Modification Agreement, Akorn
issued to EJ Funds a common stock purchase warrant (the “Modification Warrant”)
to purchase 1,939,639 shares of Common Stock of Akorn, subject to certain
registration rights set forth in the Modification Agreement;
     WHEREAS, the Agent and each of the Lenders have agreed to renew, amend and
restate the credit facilities set forth in the Original Credit Agreement, in the
manner set forth in this

1



--------------------------------------------------------------------------------



 



Agreement to, among other things, increase the Aggregate Revolving Loan
Commitment from $5,650,000 to $10,000,000, eliminate the letter of credit
subfacility, temporarily suspend the financial covenants to the extent reflected
herein and to otherwise reflect that EJ Funds is currently the sole lender and
agent, and it has been agreed by the parties that the Revolving Loan Exposure as
of the Restatement Effective Date, the accrued but unpaid balance thereon and
any and all other “Obligations” under (and as defined in) the Original Credit
Agreement as of the Restatement Effective Date shall be governed by and deemed
to be outstanding under this Agreement, with the intent that the terms of this
Agreement shall supersede the terms of the Original Credit Agreement as of the
Restatement Effective Date, provided that (a) the grants of security interests,
Mortgages and Liens under and pursuant to the Loan Documents (as such term is
defined in the Original Credit Agreement) shall continue unaltered and remain in
full force and effect with no novation of any obligations secured thereby or
arising thereunder, (b) each Loan Document (as such term is defined in the
Original Credit Agreement) other than the Original Credit Agreement shall
continue in full force and effect in accordance with its terms except as
expressly amended thereby or hereby, and the parties hereby ratify and confirm
the terms thereof as being in full force and effect and unaltered by this
Agreement, and (c) this Agreement does not constitute a novation, satisfaction,
payment or reborrowing of the Revolving Loan Exposure as of the Restatement
Effective Date, all accrued but unpaid interest thereon or any other obligation
under any the Original Credit Agreement or any other Loan Document (as such term
is defined in the Original Credit Agreement), nor does it operate as a waiver of
any right, power or remedy of any Lender, any Agent or any other Person under
any Loan Document (as such term is defined in the Original Credit
Agreement)other than the Original Credit Agreement; and
     WHEREAS, in connection with this Agreement, Akorn is issuing to EJ Funds a
common stock purchase warrant (the “Restatement Warrant”) to purchase an
aggregate of 1,650,806 shares of Common Stock of Akorn, subject to registration
and other rights set forth in a Registration Rights Agreement dated as of the
date hereof between Akorn and EJ Funds (the “Registration Rights Agreement”).
     NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:
ARTICLE I.
THE CREDITS
     1.1 Amounts and Terms of Commitments.
          (a) Reserved.
          (b) The Revolving Credit. Subject to the terms and conditions of this
Agreement and in reliance upon the representations and warranties of the Credit
Parties contained herein, each Revolving Lender severally and not jointly agrees
to make Loans to the Borrowers (each such Loan, a “Revolving Loan”) from time to
time on any Business Day during the period from the Restatement Effective Date
to the Revolving Termination Date, in an aggregate amount not to exceed at any
time outstanding the amount set forth opposite such Lender’s name in
Schedule 1.1(b) under the heading “Revolving Loan Commitment” (such amount as
the same may be reduced or increased from time to time pursuant to Section 1.16
or as

2



--------------------------------------------------------------------------------



 



a result of one or more assignments pursuant to Section 9.9, being referred to
herein as such Lender’s “Revolving Loan Commitment”); provided, however, that,
after giving effect to any Borrowing of Revolving Loans, the aggregate principal
amount of the outstanding Revolving Credit Exposure shall not exceed the Maximum
Revolving Loan Balance. Subject to the other terms and conditions hereof,
amounts borrowed under this subsection 1.1(b) may be repaid and reborrowed from
time to time. The “Maximum Revolving Loan Balance” from time to time will be the
lesser of:
          (i) the (y) Borrowing Base in effect from time to time minus (z) such
Reserves as may be imposed by Agent in its reasonable credit judgment but not
reflected in such Borrowing Base Certificate, or
          (ii) the Aggregate Revolving Loan Commitment then in effect.
If at any time the then outstanding principal balance of Revolving Credit
Exposure exceeds the Maximum Revolving Loan Balance, then the Borrowers shall
immediately prepay then outstanding Revolving Loans, in an amount sufficient to
eliminate such excess.
          (iii) If the Borrowers request that Revolving Lenders make, or permit
to remain outstanding Revolving Loans in excess of the Borrowing Base (any such
excess Revolving Loan is herein referred to as an “Overadvance”), Agent may, in
its sole discretion, elect to make, or permit to remain outstanding such
Overadvance; provided, however, that Agent may not cause Revolving Lenders to
make, or permit to remain outstanding, (A) aggregate Revolving Loans in excess
of the Aggregate Revolving Loan Commitment or (B) an Overadvance in an aggregate
amount in excess of 10% of the Aggregate Revolving Loan Commitment. If an
Overadvance is made, or permitted to remain outstanding, pursuant to the
preceding sentence, then all Revolving Lenders shall be bound to make, or permit
to remain outstanding, such Overadvance based upon their respective Commitment
Percentages of the Aggregate Revolving Loan Commitment in accordance with the
terms of this Agreement. If an Overadvance remains outstanding for more than
ninety (90) days during any one hundred eighty (180) day period, Revolving Loans
must be repaid immediately in an amount sufficient to eliminate all of such
Overadvance. Furthermore, Required Lenders may prospectively revoke Agent’s
ability to make or permit Overadvances by written notice to Agent. All
Overadvances shall bear interest at the Interest Rate; provided, however that if
not repaid within five (5) Business Days such Overadvances shall, commencing on
the following day, bear interest at the default rate under Section 1.3(c).
          (c) Reserved.
          (d) Reserved.
     1.2 Notes. The Revolving Loans made by each Revolving Lender shall be
evidenced by this Agreement and, if requested by such Lender, a Revolving Note
payable to the order of such Lender in an amount equal to such Lender’s
Revolving Loan Commitment.

3



--------------------------------------------------------------------------------



 



     1.3 Interest.
          (a) Each Loan shall bear interest on the outstanding principal amount
thereof from the date when made at a rate per annum equal to ten percent (10%)
(the “Interest Rate”). Each calculation of interest by the Agent shall be
conclusive and binding on each Borrower and the Lenders in the absence of
manifest error. All computations of fees and interest payable under this
Agreement shall be made on the basis of a 360-day year and actual days elapsed.
Interest and fees shall accrue during each period during which interest or such
fees are computed from the first day thereof to the last day thereof.
          (b) Interest on each Loan shall be paid in arrears on each Interest
Payment Date. Interest shall also be paid on the date of any payment or
prepayment of Loans in full.
          (c) At the election of the Agent or the Required Lenders while any
Event of Default exists (or automatically while any Event of Default under
subsection 7.1(f) or 7.1(g) exists), the Borrowers shall pay interest (after as
well as before entry of judgment thereon to the extent permitted by law) on the
Obligations under the Loan Documents from and after the date of occurrence of
such Event of Default, at a rate per annum which is determined by adding two
percent (2.0%) per annum to the rate per annum applicable to Revolving Loans.
All such interest shall be payable on demand of the Agent or the Required
Lenders.
          (d) Anything herein to the contrary notwithstanding, the obligations
of the Borrowers hereunder shall be subject to the limitation that payments of
interest shall not be required for any period for which interest is computed
hereunder, to the extent (but only to the extent) that contracting for or
receiving such payment by the respective Lender would be contrary to the
provisions of any law applicable to such Lender limiting the highest rate of
interest which may be lawfully contracted for, charged or received by such
Lender, and in such event the Borrowers shall pay such Lender interest at the
highest rate permitted by applicable law (“Maximum Lawful Rate”); provided,
however, that if at any time thereafter the rate of interest payable hereunder
is less than the Maximum Lawful Rate, Borrowers shall continue to pay interest
hereunder at the Maximum Lawful Rate until such time as the total interest
received by Agent, on behalf of Lenders, is equal to the total interest that
would have been received had the interest payable hereunder been (but for the
operation of this paragraph) the interest rate payable since the Original
Closing Date as otherwise provided in this Agreement.
     1.4 Loan Accounts.
          (a) The Agent, on behalf of the Lenders, shall record on its books and
records the amount of each Loan made, the interest rate applicable, all payments
of principal and interest thereon and the principal balance thereof from time to
time outstanding. The Agent shall deliver to the Borrower Representative on a
monthly basis a loan statement setting forth such record for the immediately
preceding month. Such record shall, absent manifest error, be conclusive
evidence of the amount of the Loans made by the Lenders to the Borrowers and the
interest and payments thereon. Any failure to so record or any error in doing
so, or any failure to deliver such loan statement shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder (and under any Note)
to pay any amount owing with respect to the Loans or provide the basis for any
claim against the Agent.

4



--------------------------------------------------------------------------------



 



          (b) The Agent, acting as agent of the Borrowers solely for tax
purposes and solely with respect to the actions described in this subsection
1.4(b), shall, if there is more than one Lender or if the sole Lender is not the
Agent, establish and maintain at its address referred to in Section 9.2 (or at
such other address as the Agent may notify the Borrower Representative) (A) a
record of ownership (the “Register”) in which the Agent agrees to register by
book entry the interests (including any rights to receive payment hereunder) of
the Agent, each Lender and in the Revolving Loans, each of their obligations
under this Agreement to participate in each Loan and any assignment of any such
interest, obligation or right and (B) accounts in the Register in accordance
with its usual practice in which it shall record (1) the names and addresses of
the Lenders (and each change thereto pursuant to Sections 9.9 and 9.22), (2) the
Commitment of each Lender, (3) the amount of each Loan and each funding of any
participation described in clause (A) above, (4) the amount of any principal or
interest due and payable or paid, (5) any other payment received by the Agent
from a Borrower and its application to the Obligations.
          (c) Notwithstanding anything to the contrary contained in this
Agreement, the Loans (including any Notes evidencing such Loans) are registered
obligations, and the right, title and interest of the Lenders and their
assignees in and to such Loans, as the case may be, shall be transferable only
upon notation of such transfer in the Register and no assignment thereof shall
be effective until recorded therein. This Section 1.4 and Section 9.9 shall be
construed so that the Loans are at all times maintained in “registered form”
within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code.
          (d) The Credit Parties, the Agent, the Lenders shall treat each Person
whose name is recorded in the Register as a Lender, as applicable, for all
purposes of this Agreement. Information contained in the Register with respect
to any Lender shall be available for access by the Borrowers, the Borrower
Representative, the Agent or such Lender at any reasonable time and from time to
time upon reasonable prior notice. No Lender shall, in such capacity, have
access to or be otherwise permitted to review any information in the Register
other than information with respect to such Lender unless otherwise agreed by
the Agent.
     1.5 Procedure for Revolving Credit Borrowing.
          (a) Each Borrowing of a Revolving Loan shall be made upon the Borrower
Representative’s irrevocable written notice delivered to the Agent in the form
of a Notice of Borrowing, which notice must be received by the Agent prior to
1:00 p.m. (New York time) no later than the third Business Day prior to the
requested Borrowing date. Such Notice of Borrowing shall specify:
          (i) the amount of the Borrowing (which shall be in an aggregate
minimum principal amount of $100,000 and multiples of $50,000 in excess
thereof); and
          (ii) the requested Borrowing date, which shall be a Business Day.
          (b) Upon receipt of a Notice of Borrowing, the Agent will promptly
notify each Revolving Lender of such Notice of Borrowing and of the amount of
such Lender’s Commitment Percentage of the Borrowing.

5



--------------------------------------------------------------------------------



 



          (c) Unless the Agent is otherwise directed in writing by the Borrower
Representative, the proceeds of each requested Borrowing after the Restatement
Effective Date will be made available to the Borrowers by the Agent by wire
transfer of such amount to the Borrowers pursuant to the wire transfer
instructions specified on the signature page hereto.
     1.6 Reserved.
     1.7 Optional Prepayments and Revolving Loan Commitment Reductions.
          (a) The Borrowers may at any time upon at least two (2) Business Days’
prior written notice by Borrower Representative to the Agent, prepay the Loans
in whole or in part in an amount greater than or equal to $100,000 in each
instance, without penalty or premium.
          (b) The notice of any prepayment shall not thereafter be revocable by
the Borrowers or Borrower Representative and the Agent will promptly notify each
Lender thereof and of such Lender’s Commitment Percentage of such prepayment.
The payment amount specified in such notice shall be due and payable on the date
specified therein.
          (c) The Borrowers may at any time upon at least five (5) Business
Days’ prior written notice by Borrower Representative to the Agent, permanently
reduce or terminate the Revolving Loan Commitments; provided that the Revolving
Loan Commitments shall not be reduced to an amount less than the Revolving
Credit Exposure then outstanding, unless (A) the Revolving Loan Commitments are
being terminated, (B) all Loans and other Obligations are immediately paid in
full and (C) Borrower complies with Section 1.9(d). Any such reduction or
termination of the Revolving Loan Commitments must be accompanied by the payment
of the Fee required by Section 1.9(d), if any. Upon any such reduction or
termination of the Revolving Loan Commitments, Borrower’s right to request Loans
shall simultaneously be permanently reduced or terminated, as the case may be.
     1.8 Mandatory Prepayments of Loans.
          (a) Reserved.
          (b) Revolving Loan. The Borrowers shall repay to the Lenders in full
on the date specified in clause (a) of the definition of “Revolving Termination
Date” the aggregate principal amount of the Revolving Loans outstanding on the
Revolving Termination Date.
          (c) Asset Dispositions. If a Borrower or any Subsidiaries of a
Borrower shall at any time or from time to time:
          (i) make or agree to make a Disposition; or
          (ii) suffer an Event of Loss;
and the aggregate amount of the Net Proceeds received by the Borrowers and their
Subsidiaries in connection with such Disposition or Event of Loss and all other
Dispositions and Events of Loss occurring during the fiscal year exceeds
$100,000, then (A) the Borrower Representative shall promptly notify the Agent
of such proposed Disposition or Event of Loss (including the

6



--------------------------------------------------------------------------------



 



amount of the estimated Net Proceeds to be received by a Borrower and/or such
Subsidiary in respect thereof) and (B) promptly upon receipt by a Borrower
and/or such Subsidiary of the Net Proceeds of such Disposition or Event of Loss,
the Borrowers shall deliver, or cause to be delivered, such Net Proceeds to the
Agent for distribution to the Lenders as a prepayment of the Loans, which
prepayment shall be applied in accordance with subsection 1.8(e) hereof.
          (d) Issuance of Securities. Immediately upon the receipt by any Credit
Party or any Subsidiary of any Credit Party of the Net Issuance Proceeds of the
issuance of Stock or Stock Equivalents (including any capital contribution other
than a capital contribution to a Wholly-Owned Subsidiary which is, or within 15
Business Days after such capital contribution becomes, a Credit Party) or debt
securities (other than Net Issuance Proceeds from the issuance of (i) debt
securities in respect of Indebtedness permitted hereunder, and (ii) Excluded
Equity Issuances), the Borrowers shall deliver, or cause to be delivered, to the
Agent for application to the Loans in accordance with subsection 1.8(e) an
amount equal to (y) one hundred percent (100%) of such Net Issuance Proceeds
with respect to the issuance of any debt securities and (z) fifty percent (50%)
of such Net Issuance Proceeds with respect to the issuance of any Stock or Stock
Equivalents (including any capital contribution).
          (e) Application of Prepayments. Any prepayments pursuant to Subsection
1.8(c) or 1.8(d) shall be applied to prepay outstanding Revolving Loans,
effective as of the date that such prepayment is made, without permanent
reduction of the Revolving Loan Commitments. Together with each prepayment under
this Section 1.8, the Borrowers shall pay any amounts required pursuant to
Section 10.4 hereof.
     1.9 Fees.
          (a) Agent’s Fees. Except during any period during which EJ Funds
and/or any of its Affiliates is/are the sole Lender or Lenders under this
Agreement, the Borrowers shall pay to the Agent, for the Agent’s own account,
fees in the amounts and at the times set forth in that certain letter agreement
among the Borrowers and the Agent dated as of the date of the Original Credit
Agreement (as amended from time to time, the “Fee Letter”).
          (b) Unused Commitment Fee. Except during any period during which EJ
Funds and/or any of its Affiliates is/are the sole Lender or Lenders under this
Agreement, the Borrowers shall pay to the Agent, for the ratable benefit of the
Revolving Lenders, a fee (the “Unused Commitment Fee”) per annum in an amount
equal to
          (i) the Aggregate Revolving Loan Commitment, less
          (ii) the average daily balance of all Revolving Loans outstanding
during the preceding month,
multiplied by one-half of one percent (0.50%). Such fee shall be payable monthly
in arrears on the first day of the month following the date hereof and the first
day of each month thereafter. The Unused Commitment Fee provided in this
subsection 1.9(b) shall accrue at all times from and after the date on which any
Person other than EJ Funds and/or any of its Affiliates becomes a Lender under
this Agreement until the Revolving Termination Date.

7



--------------------------------------------------------------------------------



 



          (c) Reserved.
          (d) Revolver Reduction Fee. If the Borrowers reduce or terminate the
Revolving Loan Commitments, whether voluntarily or involuntarily and whether
before or after acceleration of the Obligations, the Borrowers agree to pay to
the Agent for the ratable benefit of the Revolving Lenders as liquidated damages
and compensation for the costs of being prepared to make funds available
hereunder an amount equal to the Applicable Percentage (as defined below)
multiplied by the sum of the amount of the reduction of the Revolving Loan
Commitments. As used herein, the term “Applicable Percentage” shall mean
(x) one-half of one percent (0.50%), in the case of any reduction or termination
of the Revolving Loan Commitments made after the Restatement Effective Date but
on or prior to January 7, 2010, and (y) zero percent (0%), in the case of any
reduction or termination of the Revolving Loan Commitments after January 7,
2010. The Borrowers agree that the Applicable Percentages are a reasonable
calculation of the lost profits of the Lenders in view of the difficulties and
impracticality of determining actual damages from an early termination of the
Revolving Loan Commitments.
     1.10 Payments by the Borrowers.
          (a) All payments (including prepayments) to be made by each Credit
Party on account of principal, interest, fees and other amounts required
hereunder shall be made without set off, recoupment, counterclaim or deduction
of any kind, shall, except as otherwise expressly provided herein, be made to
the Agent (for the ratable account of the Persons entitled thereto) at the
address for payment specified in the signature page hereof in relation to the
Agent (or such other address as the Agent may from time to time specify in
accordance with Section 9.2), and shall be made in Dollars and in immediately
available funds, no later than 2:00 p.m. (New York time) on the date due. For
purposes of computing interest and Fees and determining Availability as of any
date, all payments shall be deemed received on the first Business Day following
the Business Day on which immediately available funds therefor are received in
the Collection Account prior to 2:00 p.m. New York time. Any payment which is
received by the Agent later than 2:00 p.m. (New York time) shall be deemed to
have been received on the immediately succeeding Business Day and any applicable
interest or fee shall continue to accrue. Each Borrower and each other Credit
Party hereby irrevocably waives the right to direct the application during the
continuance of an Event of Default of any and all payments in respect of any
Obligation and any proceeds of Collateral. Each Borrower hereby authorizes the
Agent and each Lender to make a Revolving Loan to pay (i) interest, principal,
agent fees, Unused Commitment Fees, in each instance on the date due, or
(ii) after five (5) days prior notice to the Borrower Representative, other
fees, costs or expenses payable by a Borrower or any of its Subsidiaries
hereunder or under the other Loan Documents.
          (b) If any payment hereunder shall be stated to be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day, and such extension of time shall in such case be included in the
computation of interest or fees, as the case may be.
          (c) During the continuance of an Event of Default, the Agent may, and
shall upon the direction of Required Lenders apply any and all payments in
respect of any Obligation

8



--------------------------------------------------------------------------------



 



in accordance with clauses first through sixth below. Notwithstanding any
provision herein to the contrary, all amounts collected or received by the Agent
after any or all of the Obligations have been accelerated (so long as such
acceleration has not been rescinded) and all proceeds received by the Agent as a
result of the exercise of its remedies under the Collateral Documents after the
occurrence and during the continuance of an Event of Default shall be applied as
follows:
     first, to payment of costs and expenses, including Attorney Costs, of the
Agent payable or reimbursable by the Credit Parties under the Loan Documents;
     second, to payment of Attorney Costs of Lenders payable or reimbursable by
the Borrowers under this Agreement;
     third, to payment of all accrued unpaid interest on the Obligations and
fees owed to the Agent and Lenders;
     fourth, to payment of principal of the Obligations;
     fifth, to payment of any other amounts owing constituting Obligations; and
     sixth, any remainder shall be for the account of and paid to whoever may be
lawfully entitled thereto.
     In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category and (ii) each of the Lenders or other Persons entitled to
payment shall receive an amount equal to its pro rata share of amounts available
to be applied pursuant to clauses third, fourth and fifth above.
     1.11 Payments by the Lenders to the Agent; Settlement.
          (a) Agent may, on behalf of Lenders, disburse funds to the Borrowers
for Loans requested. Each Lender shall reimburse Agent on demand for all funds
disbursed on its behalf by Agent, or if Agent so requests, each Lender will
remit to Agent its Commitment Percentage of any Loan before Agent disburses same
to the Borrowers. If Agent elects to require that each Lender make funds
available to Agent prior to disbursement by Agent to the Borrowers, Agent shall
advise each Lender by telephone or fax of the amount of such Lender’s Commitment
Percentage of the Loan requested by the Borrower Representative no later than
1:00 p.m. (New York time) on the scheduled Borrowing date applicable thereto,
and each such Lender shall pay Agent such Lender’s Commitment Percentage of such
requested Loan, in same day funds, by wire transfer to Agent’s account on such
scheduled Borrowing date. If any Lender fails to pay its Commitment Percentage
within one (1) Business Day after Agent’s demand, Agent shall promptly notify
the Borrower Representative, and the Borrowers shall immediately repay such
amount to Agent. Any repayment required pursuant to this subsection 1.11(a)
shall be without premium or penalty. Nothing in this subsection 1.11(a) or
elsewhere in this Agreement or the other Loan Documents, including the remaining
provisions of Section 1.11, shall be deemed to require Agent to advance funds on
behalf of any Lender or to relieve any Lender from its obligation to fulfill its
Commitments hereunder or to prejudice any rights that

9



--------------------------------------------------------------------------------



 



Agent or Borrowers may have against any Lender as a result of any default by
such Lender hereunder.
          (b) At least once each calendar week or more frequently at Agent’s
election (each, a “Settlement Date”), Agent shall advise each Lender by
telephone or fax of the amount of such Lender’s Commitment Percentage of
principal, interest and Fees paid for the benefit of Lenders with respect to
each applicable Loan. Provided that each Lender has funded all payments required
to be made by it and funded all purchases of participations required to be
funded by it under this Agreement and the other Loan Documents as of such
Settlement Date, Agent shall pay to each Lender such Lender’s Commitment
Percentage of principal, interest and fees paid by the Borrowers since the
previous Settlement Date for the benefit of such Lender on the Loans held by it.
Such payments shall be made by wire transfer to such Lender) not later than 2:00
p.m. (New York time) on the next Business Day following each Settlement Date. To
the extent that any Lender (a “Non-Funding Lender”) has failed to fund all such
payments or failed to fund the purchase of all such participations required to
be funded by such Lender pursuant to this Agreement, Agent shall be entitled to
set off the funding shortfall against that Non-Funding Lender’s Commitment
Percentage of all payments received from the Borrowers.
          (c) Availability of Lender’s Commitment Percentage. Agent may assume
that each Revolving Lender will make its Commitment Percentage of each Revolving
Loan available to Agent on each Borrowing date. If such Commitment Percentage is
not, in fact, paid to Agent by such Revolving Lender when due, Agent will be
entitled to recover such amount on demand from such Revolving Lender without
setoff, counterclaim or deduction of any kind. If any Revolving Lender fails to
pay the amount of its Commitment Percentage forthwith upon Agent’s demand, Agent
shall promptly notify the Borrower Representative and the Borrowers shall
immediately repay such amount to Agent. Nothing in this subsection 1.11(c) or
elsewhere in this Agreement or the other Loan Documents shall be deemed to
require Agent to advance funds on behalf of any Revolving Lender or to relieve
any Revolving Lender from its obligation to fulfill its Commitments hereunder or
to prejudice any rights that the Borrowers may have against any Revolving Lender
as a result of any default by such Revolving Lender hereunder. To the extent
that Agent advances funds to the Borrowers on behalf of any Revolving Lender and
is not reimbursed therefor on the same Business Day as such advance is made,
Agent shall be entitled to retain for its account all interest accrued on such
advance until reimbursed by the applicable Revolving Lender.
          (d) Return of Payments.
          (i) If Agent pays an amount to a Lender under this Agreement in the
belief or expectation that a related payment has been or will be received by
Agent from the Borrowers and such related payment is not received by Agent, then
Agent will be entitled to recover such amount from such Lender on demand without
setoff, counterclaim or deduction of any kind.
          (ii) If Agent determines at any time that any amount received by Agent
under this Agreement must be returned to any Credit Party or paid to any other
Person pursuant to any insolvency law or otherwise, then, notwithstanding any
other term or condition of this Agreement or any other Loan Document, Agent will
not be required to

10



--------------------------------------------------------------------------------



 



distribute any portion thereof to any Lender. In addition, each Lender will
repay to Agent on demand any portion of such amount that Agent has distributed
to such Lender, together with interest at such rate, if any, as Agent is
required to pay to any Borrower or such other Person, without setoff,
counterclaim or deduction of any kind.
          (e) Non-Funding Lenders. The failure of any Non-Funding Lender to make
any Revolving Loan or any payment required by it hereunder, or to fund any
purchase of any participation to be made or funded by it on the date specified
therefor shall not relieve any other Lender (each such other Revolving Lender,
an “Other Lender”) of its obligations to make such loan or fund the purchase of
any such participation on such date, but neither any Other Lender nor Agent
shall be responsible for the failure of any Non-Funding Lender to make a loan,
fund the purchase of a participation or make any other payment required
hereunder. Notwithstanding anything set forth herein to the contrary, a
Non-Funding Lender shall not have any voting or consent rights under or with
respect to any Loan Document or constitute a “Lender” or a “Revolving Lender”
(or be included in the calculation of “Required Lenders” hereunder) for any
voting or consent rights under or with respect to any Loan Document, and
Non-Funding Lender shall not be entitled to receive any Unused Commitment Fee.
     1.12 Eligible Accounts. All of the Accounts owned by Borrowers and properly
reflected as “Eligible Accounts” in the most recent Borrowing Base Certificate
delivered by the Borrower Representative to Agent shall be “Eligible Accounts”
for purposes of this Agreement. Agent shall have the right to establish, modify
or eliminate Reserves against Eligible Accounts from time to time in its
reasonable credit judgment. In addition, Agent reserves the right, at any time
and from time to time after the Restatement Effective Date, to adjust any of the
applicable criteria, to establish new criteria and to adjust advance rates with
respect to Eligible Accounts, in its reasonable credit judgment, subject to the
approval of Required Lenders in the case of adjustments, new criteria or changes
in advance rates which have the effect of making more credit available.
     1.13 Eligible Inventory. All of the Inventory owned by the Borrowers and
properly reflected as “Eligible Inventory” in the most recent Borrowing Base
Certificate delivered by the Borrower Representative to Agent shall be “Eligible
Inventory”, as applicable for purposes of this Agreement. Agent shall have the
right to establish, modify, or eliminate Reserves against Eligible Inventory
from time to time in its reasonable credit judgment. In addition, Agent reserves
the right, at any time and from time to time after the Restatement Effective
Date, to adjust any of the applicable criteria, to establish new criteria and to
adjust advance rates with respect to Eligible Inventory in its reasonable credit
judgment, subject to the approval of Required Lenders in the case of
adjustments, new criteria or changes in advance rates which have the effect of
making more credit available.
     1.14 Eligible Equipment. All of the Equipment owned by the Borrowers and
properly reflected as “Eligible Equipment” in the most recent Borrowing Base
Certificate delivered by the Borrower Representative to Agent shall be “Eligible
Equipment”, as applicable for purposes of this Agreement. Agent shall have the
right to establish, modify, or eliminate Reserves against Eligible Equipment
from time to time in its reasonable credit judgment. In addition, Agent reserves
the right, at any time and from time to time after the Restatement Effective
Date, to adjust any of the applicable criteria, to establish new criteria and to
adjust advance rates with

11



--------------------------------------------------------------------------------



 



respect to Eligible Equipment in its reasonable credit judgment, subject to the
approval of Required Lenders in the case of adjustments, new criteria or changes
in advance rates which have the effect of making more credit available.
     1.15 Eligible Real Estate. Agent shall have the right to establish, modify,
or eliminate Reserves against Eligible Real Estate from time to time in its
reasonable credit judgment. In addition, Agent reserves the right, at any time
and from time to time after the Restatement Effective Date, to adjust any of the
applicable criteria, to establish new criteria and to adjust advance rates with
respect to Eligible Real Estate in its reasonable credit judgment, subject to
the approval of Required Lenders in the case of adjustments, new criteria or
changes in advance rates which have the effect of making more credit available.
     1.16 Incremental Commitments.
          (a) At any time prior to January 7, 2011 Borrowers may, subject to the
rights of the Lenders and Agent in their sole and absolute discretion to deny
such requests as set forth in this Section 1.16, from time to time, upon written
notice to the Agent (who shall promptly provide a copy of such notice to each
Lender), propose to increase the Commitments by an aggregate amount not to
exceed Ten Million Dollars ($10,000,000) (the “Incremental Revolver”), such that
the Aggregate Revolving Loan Commitments after giving effect to such increase
are no greater than Thirty-Five Million Dollars ($35,000,000). Each Lender shall
have the right for a period of fifteen (15) days following receipt of such
notice, to elect by written notice to the Borrower Representative and the Agent,
to commit to establish all or a portion of such Incremental Revolver. Final
allocations of the Incremental Revolver shall be determined by the Agent after
consultation with Borrowers. No Lender (or any successor thereto) shall have any
obligation to establish all or any portion of such Incremental Revolver or to
increase any other obligations under this Agreement and the other Loan
Documents, and any decision by a Lender to establish all or any portion of such
Incremental Revolver shall be made in its sole discretion independently from any
other Lender.
          (b) If the Lenders do not commit to establish all or any portion of
the Incremental Revolver pursuant to subsection (a) of this Section 1.16, the
Agent may in its sole and absolute discretion (i) designate another bank or
other financial institution (which may be, but need not be, one or more of the
existing Lenders) (an “Additional Lender”) or (ii) deny all or any portion of
the requested Incremental Revolver amount.
          (c) In the event that the Borrowers desire to increase the Commitments
by the Incremental Revolver and the Lenders and Agent approve such request in
their sole and absolute discretion as set forth in Section 1.16(a) and (b), the
Borrowers will enter into an amendment with the Agent, those Lenders providing
the Incremental Revolver and Additional Lenders, if any (which shall upon
execution thereof become Lenders hereunder if not theretofore Lenders) to
provide for such Incremental Revolver, which amendment shall set forth any terms
and conditions of the Incremental Revolver not covered by this Agreement as
agreed by the Borrowers, Agent and such Lenders, and shall provide for the
issuance of promissory notes to evidence the Incremental Revolver if requested
by such Lenders (which notes shall constitute Notes for purposes of this
Agreement), such amendment to be in form and substance reasonably acceptable to
Agent and consistent with the terms of this Section 1.16(c) and of the other

12



--------------------------------------------------------------------------------



 



provisions of this Agreement. No consent of any Lender not committing to the
Incremental Revolver is required to permit the Incremental Revolver contemplated
by and otherwise complying with this Section 1.16(c) or the aforesaid amendment
to effectuate the Incremental Revolver. This clause (c) shall supersede any
provisions contained in this Agreement, including, without limitation,
Section 9.1.
          (d) The increase of the Commitments by the Incremental Revolver will
be subject to the satisfaction of the following conditions precedent: (i) after
giving pro forma effect to such increase, no Default or Event of Default shall
have occurred and be continuing and Borrowers will be in pro forma compliance
with the covenants set forth in Article VI, (ii) execution of the amendment
hereto referenced in clause (c) above by Agent, the Lenders and Additional
Lenders providing the Incremental Revolver and the Credit Parties,
(iii) delivery to Agent of a certificate of the Secretary or an Assistant
Secretary of each Credit Party, in form and substance reasonably satisfactory to
Agent, certifying the resolutions of such Person’s board of directors (or
equivalent governing body) approving and authorizing the Incremental Revolver
(if not previously delivered to Agent), and certifying that none of the
organizational documents of such Credit Party delivered to the Agent prior
thereto have been modified or altered in any way (or if modifications have
occurred, certifying new copies of such organizational documents), (iv) delivery
to Agent of an opinion of counsel to the Credit Parties in form and substance
and from counsel reasonably satisfactory to the Agent, addressed to Agent and
Lenders extending the Incremental Revolver and covering such matters as the
Agent may reasonably request, (v) receipt by Agent of such new Notes and
reaffirmations of guaranties and Liens, as Agent may reasonably request,
together with amendments to any Mortgages reflecting that the Incremental
Revolver is secured pari passu with the Revolving Loan, and such endorsements to
title policies or additional title searches as the Agent may reasonably request
and (vi) the Incremental Revolver shall be provided on the same terms and
conditions as the existing Revolving Loan Commitments (including without
limitation as to fees, absence of original issue discount, interest rates and
maturity).
     1.17 Borrower Representative.
     Each Borrower hereby designates and appoints Akorn as its representative
and agent on its behalf (the “Borrower Representative”) for the purposes of
issuing Notices of Borrowings, delivering certificates including Compliance
Certificates, giving instructions with respect to the disbursement of the
proceeds of the Loans, giving and receiving all other notices and consents
hereunder or under any of the other Loan Documents and taking all other actions
(including in respect of compliance with covenants) on behalf of any Borrower or
Borrowers under the Loan Documents. Borrower Representative hereby accepts such
appointment. Agent and each Lender may regard any notice or other communication
pursuant to any Loan Document from Borrower Representative as a notice or
communication from all Borrowers. Each warranty, covenant, agreement and
undertaking made on behalf of a Borrower by Borrower Representative shall be
deemed for all purposes to have been made by such Borrower and shall be binding
upon and enforceable against such Borrower to the same extent as if the same had
been made directly by such Borrower.

13



--------------------------------------------------------------------------------



 



ARTICLE II.
CONDITIONS PRECEDENT
     2.1 Conditions of Initial Loans.
     (a) The agreement of each Lender under the Original Credit Agreement to
make the initial Loans on the Original Closing Date was subject to satisfaction
of conditions precedent set forth in Section 2.1 of the Original Credit
Agreement. As of the Restatement Effective Date, there is outstanding
$[                    ] in principal amount of Loans, plus accrued but unpaid
interest in the amount of $[                    ] thereon.
     (b) This Agreement shall be effective on the Restatement Effective Date,
subject to satisfaction of the following conditions:
(i) Loan Documents. The Agent shall have received on or before the Restatement
Effective Date all of the agreements, documents, instruments and other items set
forth on Exhibit 2.1 (the “Closing Checklist”), each in form and substance
reasonably satisfactory to the Agent;
(ii) Fees and Expenses. Borrowers shall have paid the Fees required to be paid
on the Restatement Effective Date pursuant to the terms of this Agreement and
the Fee Letter, and shall have reimbursed Agent for all fees, costs and expenses
of closing presented as of the Restatement Effective Date.
(iii) Representations and Warranties. Except as may be waived in writing by the
Required Lenders, all representations and warranties by any Credit Party
contained herein or in any other Loan Document shall be true and correct in all
material respects (without duplication of any materiality qualifier contained
therein) as of the Restatement Effective Date, except to the extent that such
representation or warranty expressly relates to an earlier date (in which event
such representations and warranties shall be true and correct as of such earlier
date).
(iv) No Default or Event of Default. No Default or Event of Default shall have
occurred and/or be continuing as of the Restatement Effective Date, or would
result after giving effect to the making of any Loan to be made on the
Restatement Effective Date.
     2.2 Conditions to All Borrowings. Except as otherwise expressly provided
herein, no Lender shall be obligated to fund any Loan, if, as of the date
thereof:
          (a) except as may be waived in writing by the Required Lenders, any
representation or warranty by any Credit Party contained herein or in any other
Loan Document is untrue or incorrect in any material respect (without
duplication of any materiality qualifier contained therein) as of such date,
except to the extent that such representation or warranty expressly relates to
an earlier date (in which event such representations and warranties were untrue
or incorrect as of such earlier date), and Agent or Required Lenders have
determined not to make such Loan as a result of the fact that such warranty or
representation is untrue or incorrect;

14



--------------------------------------------------------------------------------



 



          (b) any Default or Event of Default has occurred and is continuing or
would result after giving effect to any Loan, and Agent or Required Lenders
shall have determined not to make any Loan as a result of that Default or Event
of Default;
          (c) after giving effect to any Loan, the aggregate outstanding amount
of the Revolving Credit Exposure would exceed the Maximum Revolving Loan Balance
(except as provided in Section 1.1(b)); or
          (d) after giving effect to such Loan and the application of the
proceeds thereof on the date of funding (including depositing such funds in a
Disbursement Account so long as cash in such Disbursement Account would not
exceed (x) checks outstanding against such Disbursement Account as of that date,
plus (y) amounts necessary to meet minimum balance requirements for such
Disbursement Account), the aggregate cash and Cash Equivalents of Borrowers and
their Subsidiaries will not exceed $5,000,000.
The request by Borrower Representative and acceptance by Borrowers of the
proceeds of any Loan shall be deemed to constitute, as of the date thereof,
(i) a representation and warranty by Borrowers that the conditions in this
Section 2.2 have been satisfied and (ii) a reaffirmation by each Credit Party of
the granting and continuance of Agent’s Liens, on behalf of itself and Lenders,
pursuant to the Collateral Documents.
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
     The Credit Parties, jointly and severally, represent and warrant to the
Agent and each Lender that the following are true, correct and complete:
     3.1 Corporate Existence and Power. Each Credit Party and each of their
respective Subsidiaries:
          (a) is a corporation, limited liability company or limited
partnership, as applicable, duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, organization
or formation, as applicable;
          (b) has the power and authority and all Permits to own its assets,
carry on its business and execute, deliver, and perform its obligations under,
the Loan Documents and the Related Agreements to which it is a party;
          (c) is duly qualified as a foreign corporation, limited liability
company or limited partnership, as applicable, and licensed and in good
standing, under the laws of each jurisdiction where its ownership, lease or
operation of Property or the conduct of its business requires such qualification
or license; and
          (d) is in compliance with all Requirements of Law;
except, in each case referred to in clause (c) or clause (d), to the extent that
the failure to do so would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

15



--------------------------------------------------------------------------------



 



     3.2 Corporate Authorization; No Contravention.
          (a) The execution, delivery and performance by each of the Credit
Parties of this Agreement, and by each of the Credit Parties and each of their
respective Subsidiaries of any other Loan Document and Related Agreement to
which such Person is party, have been duly authorized by all necessary action,
and do not and will not:
          (i) contravene the terms of any of that Person’s Organization
Documents;
          (ii) conflict with or result in any material breach or contravention
of, or result in the creation of any Lien under, any document evidencing any
material Contractual Obligation to which such Person is a party or any order,
injunction, writ or decree of any Governmental Authority to which such Person or
its Property is subject; or
          (iii) violate any material Requirement of Law in any material respect.
          (b) Schedule 3.2 sets forth the authorized Stock and Stock Equivalents
of each of the Credit Parties and each of their respective Subsidiaries. All
issued and outstanding Stock and Stock Equivalents of each of the Credit Parties
and each of their respective Subsidiaries are duly authorized and validly
issued, fully paid, non-assessable, and, except with respect to Stock and Stock
Equivalents of Akorn, free and clear of all Liens other than, with respect to
the Stock and Stock Equivalents of the Borrowers and Subsidiaries of the
Borrowers, those in favor of the Agent for the benefit of the Secured Parties.
All such securities were issued in compliance with all applicable state and
federal laws concerning the issuance of securities. As of the Restatement
Effective Date, all of the issued and outstanding Stock and Stock Equivalents of
the Subsidiaries of Akorn are owned by the Persons and in the amounts set forth
on Schedule 3.2. Except as set forth on Schedule 3.2, there are no pre-emptive
or other outstanding rights, options, warrants, conversion rights or other
similar agreements or understandings for the purchase or acquisition of any
Stock and Stock Equivalents of any Credit Party other than Akorn.
     3.3 Governmental Authorization. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance (measured as of each date this representation
and warranty is given as if all performance occurred on such date) by, or
enforcement against, any Credit Party or any Subsidiary of any Credit Party of
this Agreement, any other Loan Document or Related Agreement except (a) for
recordings and filings in connection with the Liens granted to the Agent under
the Collateral Documents and (b) those obtained or made on or prior to the
Original Closing Date.
     3.4 Binding Effect. This Agreement and each other Loan Document and Related
Agreement to which any Credit Party or any Subsidiary of any Credit Party is a
party constitute the legal, valid and binding obligations of each such Person
which is a party thereto, enforceable against such Person in accordance with
their respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability.

16



--------------------------------------------------------------------------------



 



     3.5 Litigation. Except as specifically disclosed in Schedule 3.5, there are
no actions, suits, proceedings, claims or disputes pending, or to the best
knowledge of each Credit Party, threatened in writing or contemplated, at law,
in equity, in arbitration or before any Governmental Authority, against any
Credit Party, any Subsidiary of any Credit Party or any of their respective
Properties which:
          (a) purport to affect or pertain to this Agreement, any other Loan
Document or Related Agreement, or any of the transactions contemplated hereby or
thereby; or
          (b) would reasonably be expected to result in equitable relief or
monetary judgment(s), individually or in the aggregate, in excess of $50,000.
No injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of this Agreement, any other
Loan Document or any Related Agreement, or directing that the transactions
provided for herein or therein not be consummated as herein or therein provided.
As of each of the Original Closing Date and the Restatement Effective Date, no
Credit Party or any Subsidiary of any Credit Party is the subject of an audit by
the IRS or other Governmental Authority or, to each Credit Party’s knowledge,
any review or investigation by the IRS or other Governmental Authority
concerning the violation or possible violation of any Requirement of Law.
     3.6 No Default. After giving effect to this Agreement, no Default or Event
of Default exists or would result from the incurring of any Obligations by any
Credit Party or the grant or perfection of the Agent’s Liens on the Collateral
or the consummation of the transactions contemplated by the Loan Documents. No
Credit Party and no Subsidiary of any Credit Party is in default under or with
respect to any Contractual Obligation in any respect which, individually or
together with all such defaults, would reasonably be expected to have a Material
Adverse Effect.
     3.7 ERISA Compliance. Schedule 3.7 sets forth, as of the Restatement
Effective Date, a complete and correct list of, and that separately identifies,
(a) all Title IV Plans, (b) all Multiemployer Plans and (c) all material Benefit
Plans. Each Benefit Plan, and each trust thereunder, intended to qualify for tax
exempt status under Section 401 or 501 of the Code or other Requirements of Law
so qualifies. Except for those that would not, in the aggregate, have a Material
Adverse Effect, (x) each Benefit Plan is in compliance with applicable
provisions of ERISA, the Code and other Requirements of Law, (y) there are no
existing or pending (or to the knowledge of any Credit Party, threatened in
writing) claims (other than routine claims for benefits in the normal course),
sanctions, actions, lawsuits or other proceedings or investigation involving any
Benefit Plan to which any Credit Party incurs or otherwise has or could have an
obligation or any Liability and (z) no ERISA Event is reasonably expected to
occur. On each of the Original Closing Date and the Restatement Effective Date,
no ERISA Event has occurred in connection with which obligations and liabilities
(contingent or otherwise) remain outstanding. No ERISA Affiliate would have any
Withdrawal Liability as a result of a complete withdrawal from any Multiemployer
Plan on the date this representation is made.

17



--------------------------------------------------------------------------------



 



     3.8 Use of Proceeds; Margin Regulations. The proceeds of the Loans are
intended to be and shall be used solely for the purposes set forth in and
permitted by Section 4.10, and are intended to be and shall be used in
compliance with Section 5.8. No Credit Party and no Subsidiary of any Credit
Party is engaged in the business of purchasing or selling Margin Stock or
extending credit for the purpose of purchasing or carrying Margin Stock.
Proceeds of the Loans shall not be used for the purpose of purchasing or
carrying Margin Stock.
     3.9 Title to Properties. Each of the Credit Parties and each of their
respective Subsidiaries has good record and marketable title in fee simple to,
or valid leasehold interests in, all real Property, and owns, free of all Liens
other than those permitted under Section 5.1, all personal property and valid
leasehold interests in all leased personal property, in each instance, necessary
or used in the ordinary conduct of their respective businesses. The Property of
the Credit Parties and its Subsidiaries is subject to no Liens, other than
Permitted Liens. As of each of the Original Closing Date and the Restatement
Effective Date, none of the Credit Parties or their Subsidiaries own any Real
Estate in fee simple other than the Eligible Real Estate.
     3.10 Taxes. All federal, state, local and foreign income and franchise and
other material tax returns, reports and statements (collectively, the “Tax
Returns”) required to be filed by any Tax Affiliate have been filed with the
appropriate Governmental Authorities in all jurisdictions in which such Tax
Returns are required to be filed, all such Tax Returns are true and correct in
all material respects, and all taxes, charges and other impositions reflected
therein or otherwise due and payable have been paid prior to the date on which
any Liability may be added thereto for non-payment thereof except for those
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves are maintained on the books of the appropriate Tax
Affiliate in accordance with GAAP. As of each of the Original Closing Date and
the Restatement Effective Date, no Tax Return is under audit or examination by
any Governmental Authority and no notice of such an audit or examination or any
assertion of any claim for Taxes has been given or made by any Governmental
Authority. Proper and accurate amounts have been withheld by each Tax Affiliate
from their respective employees for all periods in full and complete compliance
with the tax, social security and unemployment withholding provisions of
applicable Requirements of Law and such withholdings have been timely paid to
the respective Governmental Authorities. No Tax Affiliate has participated in a
“reportable transaction” within the meaning of Treasury Regulation
Section 1.6011-4(b) or has been a member of an affiliated, combined or unitary
group other than the group of which a Tax Affiliate is the common parent.
     3.11 Financial Condition.
          (a) Each of (i) the audited consolidated balance sheets of the
Borrowers and their Subsidiaries dated December 31, 2008 and the related audited
consolidated statements of income or operations, shareholders’ equity and cash
flows for the fiscal year ended on that date and (ii) the unaudited consolidated
balance sheet of the Borrowers and their Subsidiaries dated June 30, 2009 and
the related unaudited consolidated statements of income, shareholders’ equity
and cash flows for the six months then ended:
     (x) were prepared in accordance with GAAP consistently applied throughout
the respective periods covered thereby, except as otherwise expressly

18



--------------------------------------------------------------------------------



 



noted therein, subject to, in the case of the unaudited interim financial
statements, normal year-end adjustments and the lack of footnote disclosures;
and
     (y) present fairly in all material respects the consolidated financial
condition of the Borrowers and their Subsidiaries as of the dates thereof and
results of operations for the periods covered thereby.
          (b) Since December 31, 2008, except for certain actions taken by GE
Capital which limited availability under the Original Credit Agreement, there
has been no Material Adverse Effect.
          (c) The Credit Parties and their Subsidiaries have no Indebtedness
other than Indebtedness permitted pursuant to Section 5.5 and have no Contingent
Obligations other than Contingent Obligations permitted pursuant to Section 5.9.
          (d) All financial performance projections delivered to the Agent
represent the Borrowers’ best good faith estimate of future financial
performance and are based on assumptions believed by the Borrowers to be fair
and reasonable in light of current market conditions, it being acknowledged and
agreed by the Agent and Lenders that projections as to future events are not to
be viewed as facts and that the actual results during the period or periods
covered by such projections may differ from the projected results.
     3.12 Environmental Matters. Except as set forth on Schedule 3.12, (a) the
operations of each Credit Party and each Subsidiary of each Credit Party are and
have been in compliance with all applicable Environmental Laws, including
obtaining, maintaining and complying with all Permits required by any applicable
Environmental Law, other than non-compliances that, in the aggregate, would not
have a reasonable likelihood of resulting in Material Environmental Liabilities
to all Credit Parties considered as a whole, (b) no Credit Party and no
Subsidiary of any Credit Party is party to, and no Credit Party and no
Subsidiary of any Credit Party and no real property currently (or to the
knowledge of any Credit Party previously) owned, leased, subleased, operated or
otherwise occupied by or for any such Person is subject to or the subject of,
any Contractual Obligation or any pending (or, to the knowledge of any Credit
Party, threatened) order, action, investigation, suit, proceeding, audit, claim,
demand, dispute or notice of violation or of potential liability or similar
notice relating in any manner to any Environmental Law other than those that, in
the aggregate, are not reasonably likely to result in Material Environmental
Liabilities to all Credit Parties considered as a whole, (c) no Lien in favor of
any Governmental Authority securing, in whole or in part, Environmental
Liabilities has attached to any property of any Credit Party or any Subsidiary
of any Credit Party and, to the knowledge of any Credit Party, no facts,
circumstances or conditions exist that could reasonably be expected to result in
any such Lien attaching to any such property, (d) no Credit Party and no
Subsidiary of any Credit Party has caused or suffered to occur a Release of
Hazardous Materials at, to or from any real property of any such Person and each
such real property is free of contamination by any Hazardous Materials except
for such Release or contamination that could not reasonably be expected to
result, in the aggregate, in Material Environmental Liabilities to all Credit
Parties considered as a whole, (e) no Credit Party and no Subsidiary of any
Credit Party (i) is or has been engaged in, or has permitted any current or
former tenant to engage in, operations or (ii) knows of any facts, circumstances
or conditions, including receipt of any information request or

19



--------------------------------------------------------------------------------



 



notice of potential responsibility under the Comprehensive Environmental
Response, Compensation and Liability Act (42 U.S.C. §§ 9601 et seq.) or similar
Environmental Laws, that, in the aggregate, would have a reasonable likelihood
of resulting in Material Environmental Liabilities to all Credit Parties
considered as a whole and (f) each Credit Party has made available to Agent
copies of all existing environmental reports, reviews and audits and all
documents pertaining to actual or potential Environmental Liabilities, in each
case to the extent such reports, reviews, audits and documents are in their
possession, custody or control.
     3.13 Regulated Entities. None of any Credit Party, any Person controlling
any Credit Party, or any Subsidiary of any Credit Party, is (a) an “investment
company” within the meaning of the Investment Company Act of 1940 or (b) subject
to regulation under the Federal Power Act, the Interstate Commerce Act, any
state public utilities code, or any other Federal or state statute, rule or
regulation limiting its ability to incur Indebtedness, pledge its assets or
perform its Obligations under the Loan Documents.
     3.14 Solvency. Both before and after giving effect to (a) the Loans made
and issued on or prior to the date this representation and warranty is made or
remade, (b) the disbursement of the proceeds of such Loans and (c) the payment
and accrual of all transaction costs in connection with the foregoing, both the
Credit Parties taken as a whole and each Borrower individually are Solvent.
     3.15 Labor Relations. There are no strikes, work stoppages, slowdowns or
lockouts existing, pending (or, to the knowledge of any Credit Party,
threatened) against or involving any Credit Party or any Subsidiary of any
Credit Party, except for those that would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect. Except as set forth on
Schedule 3.15, as of each of the Original Closing Date and the Restatement
Effective Date, (a) there is no collective bargaining or similar agreement with
any union, labor organization, works council or similar representative covering
any employee of any Credit Party or any Subsidiary of any Credit Party, (b) no
petition for certification or election of any such representative is existing or
pending with respect to any employee of any Credit Party or any Subsidiary of
any Credit Party and (c) no such representative has sought certification or
recognition with respect to any employee of any Credit Party or any Subsidiary
of any Credit Party.
     3.16 Intellectual Property. Each Credit Party and each Subsidiary of each
Credit Party owns, or is licensed to use, all Intellectual Property necessary to
conduct its business as currently conducted except for such Intellectual
Property the failure of which to own or license would not reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect. To
the knowledge of each Credit Party, (a) the conduct and operations of the
businesses of each Credit Party and each Subsidiary of each Credit Party does
not infringe, misappropriate, dilute, violate or otherwise impair any
Intellectual Property owned by any other Person and (b) no other Person has
contested any right, title or interest of any Credit Party or any Subsidiary of
any Credit Party in, or relating to, any Intellectual Property, other than, in
each case, as cannot reasonably be expected to affect the Loan Documents and the
transactions contemplated therein and would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

20



--------------------------------------------------------------------------------



 



     3.17 Subsidiaries. As of each of the Original Closing Date and the
Restatement Effective Date, no Credit Party has any Subsidiaries or equity
investments in any other corporation or entity other than those specifically
disclosed in Schedule 3.2.
     3.18 Brokers’ Fees; Transaction Fees. Except as disclosed on Schedule 3.18
and except for fees payable to the Agent and Lenders, none of the Credit Parties
or any of their respective Subsidiaries has any obligation to any Person in
respect of any finder’s, broker’s or investment banker’s fee in connection with
the transactions contemplated hereby.
     3.19 Insurance. Each of the Credit Parties and each of their respective
Subsidiaries and their respective Properties are insured with financially sound
and reputable insurance companies which are not Affiliates of the Borrowers, in
such amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar Properties
in localities where such Person operates. A true and complete listing of such
insurance, including issuers, coverages and deductibles, has been provided to
the Agent.
     3.20 Full Disclosure. None of the representations or warranties made by any
Credit Party or any of their Subsidiaries in the Loan Documents as of the date
such representations and warranties are made or deemed made, and none of the
statements contained in each exhibit, report, statement or certificate furnished
by or on behalf of any Credit Party or any of their Subsidiaries in connection
with the Loan Documents (including the offering and disclosure materials, if
any, delivered by or on behalf of any Credit Party to the Lenders prior to the
Original Closing Date), when taken as a whole, contains any untrue statement of
a material fact or omits any material fact required to be stated therein or
necessary to make the statements made therein, in light of the circumstances
under which they are made, not misleading as of the time when made or delivered.
     3.21 Foreign Assets Control Regulations and Anti-Money Laundering.
          (a) OFAC. Neither any Credit Party nor any Subsidiary of any Credit
Party (i) is a person whose property or interest in property is blocked or
subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (ii) engages in any dealings or transactions prohibited by Section 2 of
such executive order, or is otherwise associated with any such person in any
manner violative of Section 2, or (iii) is a person on the list of Specially
Designated Nationals and Blocked Persons or subject to the limitations or
prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.
          (b) Patriot Act. Each of the Credit Parties and each of their
respective Subsidiaries are in compliance, in all material respects, with the
Patriot Act. No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

21



--------------------------------------------------------------------------------



 



     3.22 FDA Regulatory Compliance.
          (a) Each of the Credit Parties and their Subsidiaries have all
Registrations from FDA or other Governmental Authority required to conduct their
respective businesses as currently conducted. Each of the Registrations is valid
and subsisting in full force and effect. To the knowledge of the Credit Parties
and their Subsidiaries, the FDA is not considering limiting, suspending, or
revoking such Registrations or changing the marketing classification or labeling
of the products of the Credit Parties and their Subsidiaries. To the knowledge
of the Credit Parties and their Subsidiaries, there is no false or misleading
information or significant omission in any product application or other
submission to FDA or any comparable Governmental Authority. The Credit Parties
and their Subsidiaries have fulfilled and performed their obligations under each
Registration, and no event has occurred or condition or state of facts exists
which would constitute a breach or default or would cause revocation or
termination of any such Registration. To the knowledge of the Credit Parties and
their Subsidiaries, any third party that is a manufacturer or contractor for the
Credit Parties and their Subsidiaries is in compliance with all Registrations
from the FDA or comparable Governmental Authority insofar as they pertain to the
manufacture of product components or products marketed or distributed by the
Credit Parties and their Subsidiaries.
          (b) All products developed, manufactured, tested, distributed or
marketed by or on behalf of the Credit Parties and their Subsidiaries that are
subject to the jurisdiction of the FDA or comparable Governmental Authority have
been and are being developed, tested, manufactured, distributed and marketed in
compliance with the FDA Laws or any other applicable Requirement of Law,
including, without limitation, product approval, good manufacturing practices,
labeling, advertising, record-keeping, and adverse event reporting, and have
been and are being tested, investigated, distributed, marketed, and sold in
compliance with FDA Laws or any other applicable Requirement of Law.
          (c) The Credit Parties and their Subsidiaries are not subject to any
obligation arising under an administrative or regulatory action, FDA inspection,
FDA warning letter, FDA notice of violation letter, or other notice, response or
commitment made to or with the FDA or any comparable Governmental Authority. The
Credit Parties and their Subsidiaries have made all notifications, submissions,
and reports required by any such obligation, and all such notifications,
submissions and reports were true, complete, and correct in all material
respects as of the date of submission to FDA or any comparable Governmental
Authority.
          (d) No product has been seized, withdrawn, recalled, detained, or
subject to a suspension of manufacturing, except as set forth on Schedule 3.22,
and there are no facts or circumstances reasonably likely to cause (i) the
seizure, denial, withdrawal, recall, detention, public health notification,
safety alert or suspension of manufacturing relating to any product; (ii) a
change in the labeling of any product; or (iii) a termination, seizure or
suspension of marketing of any product. No proceedings in the United States or
any other jurisdiction seeking the withdrawal, recall, suspension, import
detention, or seizure of any product are pending or threatened against the
Credit Parties and their Subsidiaries.

22



--------------------------------------------------------------------------------



 



     3.23 Healthcare Regulatory Compliance.
          (a) None of the Credit Parties or their Subsidiaries, nor any officer,
director, managing employee or agent (as those terms are defined in 42 C.F.R. §
1001.1001) thereof, is a party to, or bound by, any order, individual integrity
agreement, corporate integrity agreement or other formal or informal agreement
with any Governmental Authority concerning compliance with Federal Health Care
Program Laws.
          (b) None of the Credit Parties or their Subsidiaries, nor any officer,
director, managing employee or agent (as those terms are defined in 42 C.F.R. §
1001.1001) thereof: (i) has been charged with or convicted of any criminal
offense relating to the delivery of an item or service under any Federal Health
Care Program; (ii) has been debarred, excluded or suspended from participation
in any Federal Health Care Program; (iii) has had a civil monetary penalty
assessed against it, him or her under Section 1128A of the SSA; (iv) is
currently listed on the General Services Administration published list of
parties excluded from federal procurement programs and non-procurement programs;
or (v) to the knowledge of the Borrowers, is the target or subject of any
current or potential investigation relating to any Federal Health Care
Program-related offense.
          (c) None of the Credit Parties or their Subsidiaries, nor any officer,
director, managing employee or agent (as those terms are defined in 42 C.F.R. §
1001.1001): (i) has engaged in any activity that is in violation of the federal
Medicare or federal or state Medicaid statutes, Sections 1128, 1128A, 1128B,
1128C or 1877 of the SSA (42 U.S.C. §§ 1320a-7, 1320a-7a, 1320a-7b, 1320a-7c and
1395nn), the federal TRICARE statute (10 U.S.C. § 1071 et seq.), the civil False
Claims Act of 1863 (31 U.S.C. § 3729 et seq.), criminal false claims statutes
(e.g., 18 U.S.C. §§ 287 and 1001), the Program Fraud Civil Remedies Act of 1986
(31 U.S.C. § 3801 et seq.), the anti-fraud and related provisions of the Health
Insurance Portability and Accountability Act of 1996 (e.g., 18 U.S.C. §§ 1035
and 1347), or related regulations or other federal or state laws and regulations
(collectively, “Federal Health Care Program Laws”), including the following:
          (i) knowingly and willfully making or causing to be made a false
statement or representation of a material fact in any application for any
benefit or payment;
          (ii) knowingly and willfully making or causing to be made a false
statement or representation of a material fact for use in determining rights to
any benefit or payment;
          (iii) knowingly and willfully soliciting or receiving any remuneration
(including any kickback, bribe, or rebate), directly or indirectly, overtly or
covertly, in cash or kind (1) in return for referring an individual to a person
for the furnishing or arranging for the furnishing of any item or service for
which payment may be made in whole or in part under any Federal Health Care
Program; or (2) in return for purchasing, leasing, or ordering, or arranging, or
arranging for or recommending purchasing, leasing, or ordering any good,
facility, service or item for which payment may be made in whole or in part
under any Federal Health Care Program;

23



--------------------------------------------------------------------------------



 



          (iv) knowingly and willfully offering or paying any remuneration
(including any kickback, bribe or rebate), directly or indirectly, overtly or
covertly, in cash or in kind, to any person to induce such person (1) to refer
an individual to a person for the furnishing or arranging for the furnishing of
any item or service for which payment may be made in whole or in part under a
Federal Health Care Program; or (2) to purchase, lease, order or arrange for or
recommend purchasing, leasing or ordering any good, facility, service or item
for which payment may be made in whole or in part under a Federal Health Care
Program; or
          (v) any other activity that violates any state or federal law relating
to prohibiting fraudulent, abusive or unlawful practices connected in any way
with the provision of health care items or services or the billing for such
items or services provided to a beneficiary of any Federal Health Care Program.
          (d) To the knowledge of the Borrowers, no person has filed or has
threatened (in writing) to file against any Credit Party or any of their
Subsidiaries an action under any federal or state whistleblower statute,
including without limitation, under the False Claims Act of 1863 (31 U.S.C. §
3729 et seq.).
     3.24 Reimbursement Coding. To the extent the Credit Parties or any of their
Subsidiaries provide to their customers or any other Persons reimbursement
coding or billing advice regarding products offered for sale by the Credit
Parties and their Subsidiaries, such advice is complete and accurate, conforms
to the applicable American Medical Association’s Current Procedural Terminology
(CPT), the International Classification of Disease, Ninth Revision, Clinical
Modification (ICD 9 CM), and other applicable coding systems, and the advice can
be relied upon to create accurate claims for reimbursement by federal, state and
commercial payors.
     3.25 HIPAA. Each of the Credit Parties and their Subsidiaries is in
compliance, in all material respects, with the provisions of all business
associate agreements (as such term is defined by HIPAA) to which it is a party
and has implemented adequate policies, procedures and training designed to
assure continued compliance and to detect non-compliance.
     3.26 Subordinated Indebtedness. The Subordination Agreement is enforceable
against the holders of the Subordinated Indebtedness by the Agent and the
Lenders. All Obligations constitute “Senior Debt” under the Subordination
Agreement, entitled to all benefits thereof. Borrowers acknowledge that the
Agent and each Lender are entering into this Agreement and are extending the
Commitments and making the Loans in reliance upon the Subordination Agreement
and this Section 3.26.
ARTICLE IV.
AFFIRMATIVE COVENANTS
     Each Credit Party covenants and agrees that, so long as any Lender shall
have any Commitment hereunder, or any Loan or other Obligation (other than
contingent indemnification Obligations to the extent no claim giving rise
thereto has been asserted) shall remain unpaid or unsatisfied:

24



--------------------------------------------------------------------------------



 



     4.1 Financial Statements. Each Credit Party shall maintain, and shall cause
each of its Subsidiaries to maintain, a system of accounting established and
administered in accordance with sound business practices to permit the
preparation of financial statements in conformity with GAAP (provided that
monthly financial statements shall not be required to have footnote disclosures
and are subject to normal year-end adjustments). The Borrowers shall deliver to
the Agent and each Lender in electronic form and in detail reasonably
satisfactory to the Agent and the Required Lenders:
          (a) as soon as available, but not later than ninety (90) days after
the end of each fiscal year, a copy of the audited consolidated and
consolidating balance sheets of the Borrowers and each of their Subsidiaries as
at the end of such year and the related consolidated and consolidating
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, and accompanied by the unqualified opinion of any “Big
Four” or other nationally recognized independent public accounting firm
reasonably acceptable to the Agent which report shall state that such
consolidated financial statements present fairly in all material respects the
financial position for the periods indicated in conformity with GAAP applied on
a basis consistent with prior years; and
          (b) as soon as available, but not later than forty-five (45) days
after the end of each fiscal quarter of each year, a copy of the unaudited
consolidated and consolidating balance sheets of the Borrowers and each of their
Subsidiaries, and the related consolidated and consolidating statements of
income, shareholders’ equity and cash flows as of the end of such quarter and
for the portion of the fiscal year then ended, all certified on behalf of the
Borrowers by an appropriate Responsible Officer of the Borrower Representative
as being complete and correct, in all material respects, and fairly presenting,
in all material respects, in accordance with GAAP, the financial position and
the results of operations of the Borrowers and their Subsidiaries, subject to
normal year-end adjustments and absence of footnote disclosures.
          (c) as soon as available, but not later than thirty (30) days after
the end of each of the first two fiscal months of each fiscal quarter of each
year, a copy of the unaudited consolidated and consolidating balance sheets of
the Borrowers and each of their Subsidiaries, and the related consolidated and
consolidating statements of income, shareholders’ equity and cash flows as of
the end of such month and for the portion of the fiscal year then ended, all
certified on behalf of the Borrowers by an appropriate Responsible Officer of
the Borrower Representative as being complete and correct, in all material
respects, and fairly presenting, in all material respects, in accordance with
GAAP, the financial position and the results of operations of the Borrowers and
their Subsidiaries, subject to normal year-end adjustments and absence of
footnote disclosures.
     4.2 Certificates; Other Information. The Borrowers shall furnish in
electronic form, to the Agent and each Lender:
          (a) concurrently with each delivery of financial statements pursuant
to subsections 4.1(a) and 4.1(b), a management report, in reasonable detail,
signed by the chief financial officer of the Borrower Representative, describing
the operations and financial condition of the Credit Parties and their
Subsidiaries for the quarter and the portion of the fiscal

25



--------------------------------------------------------------------------------



 



year then ended (or for the fiscal year then ended in the case of annual
financial statements) and discussing the reasons for any significant variations
from the corresponding periods or projections;
          (b) concurrently with the delivery of the financial statements
referred to in subsections 4.1(a), 4.1(b) and 4.1(c) above, (i) a report setting
forth in comparative form the corresponding figures for the corresponding
periods of the previous fiscal year and the corresponding figures from the most
recent projections for the current fiscal year delivered pursuant to subsection
4.2(f), and (ii) a fully and properly completed certificate in the form of
Exhibit 4.2(b) (a “Compliance Certificate”) certified on behalf of the Borrowers
by a Responsible Officer of the Borrower Representative;
          (c) promptly after the same are sent, copies of all financial
statements and reports which any Credit Party sends to its shareholders (except
with respect to financial statements and reports sent by Wholly-Owned
Subsidiaries of a Borrower to a Borrower) or other equity holders, as
applicable, generally and promptly after the same are filed, copies of all
financial statements and regular, periodic or special reports which such Person
may make to, or file with, the SEC or any successor or similar Governmental
Authority;
          (d) as soon as available and in any event within fifteen (15) days
after the end of each calendar month, and at such other times as the Agent may
reasonably require, a Borrowing Base Certificate, certified on behalf of the
Borrowers by a Responsible Officer of the Borrower Representative, setting forth
the Borrowing Base as at the end of the most-recently ended fiscal month or as
at such other date as the Agent may reasonably require;
          (e) concurrently with the delivery of the Borrowing Base Certificate,
with respect to Credit Parties, a summary of Inventory by location and type with
a supporting perpetual Inventory report, in each case accompanied by such
supporting detail and documentation as shall be requested by Agent in its
reasonable discretion;
          (f) concurrently with the delivery of the Borrowing Base Certificate,
with respect to Credit Parties, a monthly trial balance showing Accounts
outstanding aged from invoice date as follows: 1 to 30 days, 31 to 60 days, 61
to 90 days and 91 days or more, accompanied by such supporting detail and
documentation as shall be requested by Agent in its reasonable discretion;
          (g) on a monthly basis or at such more frequent intervals (but no more
frequently than once per week unless a Default or Event of Default has occurred
and is continuing) as Agent may request from time to time (together with a copy
of all or any part of such delivery requested by any Lender in writing after the
Restatement Effective Date), collateral reports with respect to Borrowers,
including all additions and reductions (cash and non-cash) with respect to
Accounts of Borrowers, in each case accompanied by such supporting detail and
documentation as shall be requested by Agent in its reasonable discretion each
of which shall be prepared by the Borrower Representative as of the last day of
the immediately preceding week or the date 2 days prior to the date of any
request;

26



--------------------------------------------------------------------------------



 



          (h) at the time of delivery of each of the monthly or quarterly
financial statements delivered pursuant to Section 4.1(b) or Section 4.1(c);
          (i) a reconciliation of the most recent Borrowing Base, general ledger
and month-end Inventory reports of Borrowers to Borrowers’ consolidated general
ledger and monthly or quarterly financial statements delivered pursuant to
Section 4.1(b) or Section 4.1(c), as applicable, in each case accompanied by
such supporting detail and documentation as shall be requested by Agent in its
reasonable discretion;
          (ii) a reconciliation of the perpetual inventory by location to
Borrowers’ most recent Borrowing Base Certificate, general ledger and monthly or
quarterly financial statements delivered pursuant to Section 4.1(b) or
Section 4.1(c), as applicable, in each case accompanied by such supporting
detail and documentation as shall be requested by Agent in its reasonable
discretion;
          (iii) an aging of accounts receivable and accounts payable and a
reconciliation of that accounts receivable and accounts payable aging to
Borrowers’ general ledger and monthly or quarterly financial statements
delivered pursuant to Section 4.1(b) or Section 4.1(c), as applicable, in each
case accompanied by such supporting detail and documentation as shall be
requested by Agent in its reasonable discretion;
          (iv) a reconciliation of the outstanding Loans as set forth in the
monthly loan account statement provided by Agent to Borrowers’ general ledger
and monthly or quarterly financial statements delivered pursuant to
Section 4.1(b) or Section 4.1(c), as applicable, in each case accompanied by
such supporting detail and documentation as shall be requested by Agent in its
reasonable discretion;
          (i) at the time of delivery of the quarterly financial statements
delivered pursuant to Section 4.1(b) for each quarterly period, (i) a list of
any applications for the registration of any Patent, Trademark or Copyright
filed by any Credit Party with the United States Patent and Trademark Office,
the United States Copyright Office or any similar office or agency in the prior
Fiscal Quarter and (ii) a report listing all new filings, and the status of all
existing filings, with the FDA;
          (j) at the time of delivery of each of the annual financial statements
delivered pursuant to Section 4.1(a), a listing of government contracts of
Borrowers subject to the Federal Assignment of Claims Act of 1940;
          (k) upon the request of the Agent, at any time if an Event of Default
shall have occurred and be continuing but otherwise not more often than once a
year, the Borrowers will obtain and deliver to the Agent a report of an
independent collateral auditor satisfactory to the Agent with respect to the
Accounts and Inventory of the Credit Parties;
          (l) as soon as available and in any event no later than the last day
of each fiscal year of the Borrower Representative (beginning with the 2009
fiscal year), board-approved projections of the Credit Parties (and their
Subsidiaries’) consolidated and consolidating

27



--------------------------------------------------------------------------------



 



financial performance for the forthcoming three fiscal years on a year by year
basis, and for the forthcoming fiscal year on a month by month basis;
          (m) promptly upon receipt thereof, copies of any reports submitted by
the certified public accountants in connection with each annual, interim or
special audit or review of any type of the financial statements or internal
control systems of any Credit Party made by such accountants, including any
comment letters submitted by such accountants to management of any Credit Party
in connection with their services;
          (n) from time to time, if the Agent determines that obtaining
appraisals is necessary in order for the Agent or any Lender to comply with
applicable laws or regulations, and at any time if a Default or an Event of
Default shall have occurred and be continuing, the Agent may, or may require the
Borrowers to, in either case at the Borrowers’ expense, obtain appraisals in
form and substance and from appraisers reasonably satisfactory to the Agent
stating the then current fair market value of all or any portion of the real or
personal property of any Credit Party or any Subsidiary of any Credit Party;
          (o) promptly upon request of Agent, copies of any compliance
assessment or similar reports conducted by third parties on behalf of the
Borrowers; and
          (p) promptly, such additional business, financial, corporate affairs,
perfection certificates and other information as the Agent may from time to time
reasonably request.
     4.3 Notices. The Borrowers shall notify promptly the Agent and each Lender
of each of the following (and in no event later than three (3) Business Days)
after a Responsible Officer becoming aware thereof:
          (a) the occurrence or existence of any Default or Event of Default, or
any event or circumstance that foreseeably will become a Default or Event of
Default pursuant to Sections 7.1(c) or 7.1(l) hereof;
          (b) any breach or non performance of, or any default under, any
Contractual Obligation of any Credit Party or any Subsidiary of any Credit
Party, or any violation of, or non-compliance with, any Requirement of Law,
which would reasonably be expected to result, either individually or in the
aggregate, in a Material Adverse Effect, including a description of such breach,
non-performance, default, violation or non-compliance and the steps, if any,
such Person has taken, is taking or proposes to take in respect thereof;
          (c) the commencement of, or any material development in, any dispute,
litigation, investigation, proceeding or suspension which may exist at any time
between any Credit Party or any Subsidiary of any Credit Party and any
Governmental Authority which would reasonably be expected to result, either
individually or in the aggregate, in a Material Adverse Effect or which alleges
potential violations of the securities laws, the Federal Health Care Program
Laws or the FDA Laws;
          (d) any written notice that the FDA or other similar Governmental
Authority is limiting, suspending or revoking any Registration, changing the
market classification or

28



--------------------------------------------------------------------------------



 



labeling of the products of the Credit Parties and their Subsidiaries, or
considering any of the foregoing;
          (e) any Credit Party or any of its Subsidiaries becoming subject to
any administrative or regulatory action, FDA inspection, Form FDA 483
observation, FDA warning letter, FDA notice of violation letter, or other
notice, response or commitment made to or with the FDA or any comparable
Governmental Authority, or any product of any Credit Party or any of its
Subsidiaries being seized, withdrawn, recalled, detained, or subject to a
suspension of manufacturing, or the commencement of any proceedings in the
United States or any other jurisdiction seeking the withdrawal, recall,
suspension, import detention, or seizure of any product are pending or
threatened against the Credit Parties and their Subsidiaries;
          (f) the commencement of, or any material development in, any
litigation or proceeding affecting any Credit Party or any Subsidiary of any
Credit Party (i) in which the amount of damages claimed is $1,000,000 (or its
equivalent in another currency or currencies) or more, (ii) in which injunctive
or similar relief is sought and which, if adversely determined, would reasonably
be expected to have a Material Adverse Effect, or (iii) in which the relief
sought is an injunction or other stay of the performance of this Agreement, any
Loan Document or any Related Agreement;
          (g) (i) the receipt by any Credit Party of any notice of violation of
or potential liability or similar notice under Environmental Law, (ii)(A)
unpermitted Releases, (B) the existence of any condition that could reasonably
be expected to result in violations of or liabilities under, any Environmental
Law or (C) the commencement of, or any material change to, any action,
investigation, suit, proceeding, audit, claim, demand, dispute alleging a
violation of or liability under any Environmental Law, that, for each of clauses
(A), (B) and (C) above (and, in the case of clause (C), if adversely
determined), in the aggregate for each such clause, could reasonably be expected
to result in Environmental Liabilities in excess of $500,000, (iii) the receipt
by any Credit Party of notification that any property of any Credit Party is
subject to any Lien in favor of any Governmental Authority securing, in whole or
in part, Environmental Liabilities and (iv) any proposed acquisition or lease of
real property, if such acquisition or lease would have a reasonable likelihood
of resulting in aggregate Environmental Liabilities in excess of $500,000;
          (h) (i) on or prior to any filing by any ERISA Affiliate of any notice
of intent to terminate any Title IV Plan, a copy of such notice and
(ii) promptly, and in any event within 10 days, after any officer of any ERISA
Affiliate knows that a request for a minimum funding waiver under Section 412 of
the Code has been filed with respect to any Title IV Plan or Multiemployer Plan,
a notice (which may be made by telephone if promptly confirmed in writing)
describing such waiver request and any action that any ERISA Affiliate proposes
to take with respect thereto, together with a copy of any notice filed with the
PBGC or the IRS pertaining thereto;
          (i) any Material Adverse Effect subsequent to the date of the most
recent audited financial statements delivered to the Agent and Lenders pursuant
to this Agreement;

29



--------------------------------------------------------------------------------



 



          (j) any material change in accounting policies or financial reporting
practices by any Credit Party or any Subsidiary of any Credit Party;
          (k) any labor controversy resulting in or threatening to result in any
strike, work stoppage, boycott, shutdown or other labor disruption against or
involving any Credit Party or any Subsidiary of any Credit Party if the same
would reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect;
          (l) the creation, establishment or acquisition of any Subsidiary;
          (m) the issuance by or to any Credit Party of any Stock or Stock
Equivalent; provided, however, that no notice shall be required for issuances of
up to 2,500,000 shares of common stock of Akorn, or stock options for such
shares, during any calendar year pursuant to the Akorn Stock Plans;
          (n) (i) the creation, or filing with the IRS or any other Governmental
Authority, of any Contractual Obligation or other document extending, or having
the effect of extending, the period for assessment or collection of any taxes
with respect to any Tax Affiliate and (ii) the creation of any Contractual
Obligation of any Tax Affiliate, or the receipt of any request directed to any
Tax Affiliate, to make any adjustment under Section 481(a) of the Code, by
reason of a change in accounting method or otherwise, which would have a
Material Adverse Effect;
          (o) the receipt of any notices of default, acceleration or institution
of any other right or remedy under the Subordinated Note Documents received from
any holder or trustee of, under or with respect to any Subordinated Notes or in
connection with the Related Transactions;
          (p) Borrower becomes aware that the Accounts owing by any Account
Debtor and its Affiliates (other than AmerisourceBergen Corporation, McKesson
Drug Company or Cardinal Health, Inc.) to the Borrowers and their Subsidiaries
exceed twenty percent (20%) of all Accounts owing by all Account Debtors as of
any date;
          (q) the execution and delivery by any Borrower after the Restatement
Effective Date of any agreement or license that grants either Borrower the right
to sell or market Inventory, or to use patents, trademarks or other intellectual
property of third parties in connection with selling Inventory; and
          (r) the termination or expiration of the MBL Exclusive Distribution
Agreement.
Each notice pursuant to this Section shall be in electronic form accompanied by
(i) a statement by a Responsible Officer of the Borrower Representative, on
behalf of the Borrowers, setting forth details of the occurrence referred to
therein, and stating what action the Borrowers or other Person proposes to take
with respect thereto and at what time and (ii) with respect to clauses (e),
(g) or (n), copies of any response or correspondence related thereto sent or
received by the Borrowers. Each notice under subsection 4.3(a) shall describe
with particularity any and all clauses or provisions of this Agreement or other
Loan Document that have been breached or violated.

30



--------------------------------------------------------------------------------



 



     4.4 Preservation of Corporate Existence, Etc. Each Credit Party shall, and
shall cause each of its Subsidiaries to:
          (a) preserve and maintain in full force and effect its organizational
existence and good standing under the laws of its jurisdiction of incorporation,
organization or formation, as applicable, except, with respect to the Borrowers’
Subsidiaries, in connection with transactions permitted by Section 5.3;
          (b) preserve and maintain in full force and effect all rights,
privileges, qualifications, permits, licenses and franchises necessary in the
normal conduct of its business except in connection with transactions permitted
by Section 5.3 and sales of assets permitted by Section 5.2 and except as would
not reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect;
          (c) use its reasonable efforts, in the Ordinary Course of Business, to
preserve its business organization and preserve the goodwill and business of the
customers, suppliers and others having material business relations with it; and
          (d) preserve or renew all of its registered trademarks, trade names
and service marks, the non preservation of which would reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.
     4.5 Maintenance of Property. Each Credit Party shall maintain, and shall
cause each of its Subsidiaries to maintain, and preserve all its Property which
is used or useful in its business in good working order and condition, ordinary
wear and tear excepted and shall make all necessary repairs thereto and renewals
and replacements thereof except where the failure to do so would not reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect.
     4.6 Insurance.
          (a) Each Credit Party shall, and shall cause each of its Subsidiaries
to, (i) maintain or cause to be maintained in full force and effect all policies
of insurance of any kind with respect to the property and businesses of the
Credit Parties and such Subsidiaries (including policies of life, fire, theft,
product liability, public liability, property damage, other casualty, employee
fidelity, workers’ compensation, business interruption and employee health and
welfare insurance) with financially sound and reputable insurance companies or
associations (in each case that are not Affiliates of Borrowers) of a nature and
providing such coverage as is sufficient and as is customarily carried by
businesses of the size and character of the business of the Credit Parties and
(ii) cause all such insurance relating to any property or business of any Credit
Party to name Agent as additional insured or loss payee, as appropriate. All
policies of insurance on real and personal property of the Credit Parties will
contain an endorsement, in form and substance acceptable to Agent, showing loss
payable to Agent (Form CP 12 18 ISO or its equivalent) and extra expense and
business interruption endorsements. Such endorsement, or an independent
instrument furnished to Agent, will provide that the insurance companies will
give Agent at least 30 days’ prior written notice before any such policy or
policies of insurance shall be altered or canceled and that no act or default of
Borrowers or any other Person shall

31



--------------------------------------------------------------------------------



 



affect the right of Agent to recover under such policy or policies of insurance
in case of loss or damage. Each Credit Party shall direct all present and future
insurers under its “All Risk” policies of insurance to pay all proceeds payable
thereunder directly to Agent. If any insurance proceeds are paid by check, draft
or other instrument payable to any Credit Party and Agent jointly, Agent may
endorse such Credit Party’s name thereon and do such other things as Agent may
deem advisable to reduce the same to cash, and so long as no Default or Event of
Default has occurred and is continuing, shall promptly notify Borrower
Representative of such receipt and endorsement. Agent reserves the right at any
time, upon review of each Credit Party’s risk profile, to require, in Agent’s
commercially reasonable discretion, additional forms and limits of insurance.
          (b) Unless the Borrowers provide the Agent with evidence of the
insurance coverage required by this Agreement within three Business Days after
Agent’s request therefor, the Agent may purchase insurance at the Credit
Parties’ expense to protect the Agent’s and Lenders’ interests in the Credit
Parties’ and their Subsidiaries’ properties. This insurance may, but need not,
protect the Credit Parties’ and their Subsidiaries’ interests. The coverage that
the Agent purchases may exclude coverage for claims that any Credit Party or any
Subsidiary of any Credit Party makes or any claim that is made against such
Credit Party or any Subsidiary in connection with said Property. The Borrowers
may later cancel any insurance purchased by the Agent, but only after providing
the Agent with evidence that there has been obtained insurance as required by
this Agreement. If the Agent purchases insurance, the Credit Parties will be
responsible for the costs of that insurance, including interest and any other
reasonable charges the Agent may impose in connection with the placement of
insurance, until the effective date of the cancellation or expiration of the
insurance. The costs of the insurance shall be added to the Obligations. The
costs of the insurance may be more than the cost of insurance the Borrowers may
be able to obtain on their own.
     4.7 Payment of Obligations. Such Credit Party shall, and shall cause each
of its Subsidiaries to, pay, discharge and perform as the same shall become due
and payable or required to be performed, all their respective obligations and
liabilities, including:
          (a) all tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, unless the same are being contested
in good faith by appropriate proceedings diligently prosecuted which stay the
enforcement of any Lien and for which adequate reserves in accordance with GAAP
are being maintained by such Person;
          (b) all lawful claims which, if unpaid, would by law become a Lien
upon its Property unless the same are being contested in good faith by
appropriate proceedings diligently prosecuted which stay the imposition or
enforcement of the Lien and for which adequate reserves in accordance with GAAP
are being maintained by such Person;
          (c) all Indebtedness having an aggregate principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than
$200,000, as and when due and payable, but subject to any subordination
provisions contained herein and/or in any instrument or agreement evidencing
such Indebtedness; and

32



--------------------------------------------------------------------------------



 



          (d) the performance of all obligations under any Contractual
Obligation to such Credit Party or any of its Subsidiaries is bound, or to which
it or any of its properties is subject, including the Related Agreements, except
where the failure to perform would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.
     4.8 Compliance with Laws.
          (a) Each Credit Party shall, and shall cause each of its Subsidiaries
to, comply with all Requirements of Law of any Governmental Authority having
jurisdiction over it or its business, except where the failure to comply would
not reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.
          (b) Without limiting the generality of the foregoing, each Credit
Party shall, and shall cause each of its Subsidiaries to, comply with, and
maintain its real property, whether owned, leased, subleased or otherwise
operated or occupied, in compliance with, all applicable Environmental Laws
(including by implementing any Remedial Action necessary to achieve such
compliance or that is required by orders and directives of any Governmental
Authority) except for failures to comply that would not, in the aggregate, have
a Material Adverse Effect. Without limiting the foregoing, if an Event of
Default is continuing or if Agent at any time has a reasonable basis to believe
that there exist violations of Environmental Laws by any Credit Party or any
Subsidiary of any Credit Party or that there exist any Environmental
Liabilities, in each case, that would have, in the aggregate, a Material Adverse
Effect, then each Credit Party shall, promptly upon receipt of request from
Agent, cause the performance of, and allow Agent and its Related Persons access
to such real property for the purpose of conducting, such environmental audits
and assessments, including subsurface sampling of soil and groundwater, and
cause the preparation of such reports, in each case as Agent may from time to
time reasonably request. Such audits, assessments and reports, to the extent not
conducted by Agent or any of its Related Persons, shall be conducted and
prepared by reputable environmental consulting firms reasonably acceptable to
Agent and shall be in form and substance reasonably acceptable to Agent, and
copies thereof shall be provided to Borrower promptly upon request.
          (c) Without limiting the generality of the foregoing, each Credit
Party shall, and shall cause each of its Subsidiaries to, comply with all
applicable statutes, rules, regulations, standards, guidelines, policies and
orders administered or issued by FDA (“FDA Laws”) or any comparable Governmental
Authority. All products developed, manufactured, tested, distributed or marketed
by or (to the extent within the control of a Credit Party or its Subsidiary) on
behalf of the Credit Parties and their Subsidiaries that are subject to the
jurisdiction of the FDA or comparable Governmental Authority shall be developed,
tested, manufactured, distributed and marketed in compliance with the FDA Laws
or any other Requirement of Law, including, without limitation, product
approval, good manufacturing practices, labeling, advertising, record-keeping,
and adverse event reporting.
     4.9 Inspection of Property and Books and Records. Each Credit Party shall
maintain and shall cause each of its Subsidiaries to maintain proper books of
record and account, in which full, true and correct entries in conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of such Person. Each Credit

33



--------------------------------------------------------------------------------



 



Party shall, and shall cause each of its Subsidiaries to, with respect to each
owned, leased, or controlled property, during normal business hours and upon
reasonable advance notice (unless an Event of Default shall have occurred and be
continuing, in which event no notice shall be required and Agent shall have
access at any and all times during the continuance thereof): (a) provide access
to such property in connection with this Agreement to Agent and any of its
Related Persons as frequently as Agent determines to be appropriate; (b) permit
Agent and any of its Related Persons to inspect, audit and make extracts and
copies (or take originals if reasonably necessary) from all of such Credit
Party’s books and records; (c) permit Agent and its Related Persons to perform a
compliance assessment not more frequently than once in any twelve-month period
at Agent’s expense, unless a compliance assessment has otherwise been performed
by a third party auditor acceptable to Agent during the most recently ended
twelve-month period; and (d) permit Agent and its Related Persons to inspect,
review, evaluate and make physical verifications and appraisals of all Accounts,
Inventory, Eligible Equipment, Eligible Real Estate and other Collateral in any
manner and through any medium that Agent considers advisable, in each instance,
at the Credit Parties’ expense provided the Credit Parties shall not be
responsible for costs and expenses, unless an Event of Default has occurred and
is continuing, more than (i) four (4) times per year with respect to Inventory
Appraisals, (ii) four (4) times per year with respect to field examinations of
Accounts and Inventory and (iii) one (1) time per year with respect to Equipment
Appraisals and Real Estate Appraisals. Any Lender may accompany Agent in
connection with any inspection at such Lender’s expense.
     4.10 Use of Proceeds. On or after the Restatement Effective Date, the
Borrowers shall use the proceeds of the Loans solely for working capital and
other general corporate purposes not in contravention of any Requirement of Law
and not in violation of this Agreement.
     4.11 Cash Management Systems. Borrowers will maintain until the Revolving
Termination Date, the cash management systems described in Exhibit 4.11 (the
“Cash Management Systems”).
     4.12 Landlord Agreements. Each Credit Party shall, and shall cause each of
its Domestic Subsidiaries to, use commercially reasonable efforts to obtain a
landlord agreement or bailee or mortgagee waivers, as applicable, from the
lessor of each leased property, bailee in possession of any Collateral or
mortgagee of any owned property with respect to each location where any
Collateral is stored or located, which agreement shall be reasonably
satisfactory in form and substance to Agent. Agent may, in its discretion,
exclude from the Borrowing Base, or impose Reserves with respect to, Inventory
at each such location where a landlord agreement or bailee or mortgagee wavier
is not obtained.
     4.13 Further Assurances.
          (a) Each Credit Party shall ensure that all written information,
exhibits and reports furnished to the Agent or the Lenders, taken as a whole, do
not and will not contain any untrue statement of a material fact and do not and
will not omit to state any material fact or any fact necessary to make the
statements contained therein not misleading in light of the circumstances in
which made, and will promptly disclose to the Agent and the Lenders and correct
any defect or error that may be discovered therein or in any Loan Document or in
the execution, acknowledgement or recordation thereof.

34



--------------------------------------------------------------------------------



 



          (b) Promptly upon request by the Agent, the Credit Parties shall (and,
subject to the limitations hereinafter set forth, shall cause each of their
Subsidiaries to) take such additional actions as the Agent may reasonably
require from time to time in order (i) to carry out more effectively the
purposes of this Agreement or any other Loan Document, (ii) to subject to the
Liens created by any of the Collateral Documents any of the Properties, rights
or interests covered by any of the Collateral Documents, (iii) to perfect and
maintain the validity, effectiveness and priority of any of the Collateral
Documents and the Liens intended to be created thereby, and (iv) to better
assure, convey, grant, assign, transfer, preserve, protect and confirm to the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Loan Document or under any other document executed
in connection therewith. Without limiting the generality of the foregoing and
except as otherwise approved in writing by Required Lenders, the Credit Parties
shall cause each of their Domestic Subsidiaries and, to the extent no 956 Impact
exists, Foreign Subsidiaries to guaranty the Obligations and to cause each such
Subsidiary to grant to the Agent, for the benefit of the Secured Parties, a
security interest in, subject to the limitations hereinafter set forth, all of
such Subsidiary’s Property to secure such guaranty. Furthermore and except as
otherwise approved in writing by Required Lenders, each Credit Party shall, and
shall cause (x) each of its Domestic Subsidiaries to, pledge all of the Stock
and Stock Equivalents of each of its Domestic Subsidiaries and First Tier
Foreign Subsidiaries (provided that with respect to any First Tier Foreign
Subsidiary, if a 956 Impact exists such pledge shall be limited to sixty-five
percent (65%) of such Foreign Subsidiary’s outstanding voting Stock and Stock
Equivalents and one hundred percent (100%) of such Foreign Subsidiary’s
outstanding non-voting Stock and Stock Equivalents) and (y) to the extent no 956
Impact exists, each of its Foreign Subsidiaries to, pledge all of the Stock and
Stock Equivalent of each of its Subsidiaries, in each instance, to the Agent,
for the benefit of the Secured Parties, to secure the Obligations. In connection
with each pledge of Stock and Stock Equivalents, the Credit Parties shall
deliver, or cause to be delivered, to the Agent, irrevocable proxies and stock
powers and/or assignments, as applicable, duly executed in blank. In the event
any Credit Party or any Domestic Subsidiary or, to the extent no 956 Impact
exists, any Foreign SubsidiarY of any Credit Party acquires any real Property,
simultaneously with such acquisition, such Person shall execute and/or deliver,
or cause to be executed and/or delivered, to the Agent, (x) a fully executed
Mortgage, in form and substance reasonably satisfactory to the Agent together
with an A.L.T.A. lender’s title insurance policy issued by a title insurer
reasonably satisfactory to the Agent, in form and substance and in an amount
reasonably satisfactory to the Agent insuring that the Mortgage is a valid and
enforceable first priority Lien on the respective property, free and clear of
all defects, encumbrances and Liens, (y) then current A.L.T.A. surveys,
certified to the Agent by a licensed surveyor sufficient to allow the issuer of
the lender’s title insurance policy to issue such policy without a survey
exception and (z) an environmental site assessment prepared by a qualified firm
reasonably acceptable to the Agent, in form and substance satisfactory to the
Agent. A “956 Impact” will be deemed to exist to the extent the issuance of a
guaranty by, grant of a Lien by, or pledge of greater than two-thirds of the
voting Stock and Stock Equivalents of, a Foreign Subsidiary, could reasonably be
expected to result in material incremental income tax liability under
Section 956 of the Code, taking into account actual anticipated repatriation of
funds, foreign tax credits and other relevant factors.
     4.14 Reserved.

35



--------------------------------------------------------------------------------



 



     4.15 Licensor Consents. With respect to any agreements or licenses executed
by the Borrowers after the Original Closing Date that would restrict the ability
of Agent or its successors and assigns to sell Inventory, or to use any patents,
trademarks or other intellectual property in connection with the sale of
Inventory, without the consent of the licensor or other third party, the
Borrowers shall use their commercially reasonable efforts to obtain written
consents (in form reasonably satisfactory to Agent) from such licensors or third
parties.
     4.16 Post-Closing Covenants. From and after the Restatement Effective Date,
or such later date as Agent may in its discretion agree in writing, the
Borrowers shall have complied with their obligations under paragraph (a) of
Exhibit 4.11.
     4.17 Board Representation.
          (a) In addition to and not in lieu of board representation rights
provided for in Section 2(a) of that certain Stock Purchase Agreement dated
November 15, 1990 between Akorn and The John N. Kapoor Trust dated September 20,
1989, for so long as EJ Funds and its Affiliates in the aggregate hold shares of
Common Stock representing five percent (5%) or more of the issued and
outstanding shares of Common Stock of Akorn, EJ Funds shall have the right to
designate or nominate (as applicable) two (2) directors (one of whom, Brian
Tambi, has been so designated) to serve on Akorn’s Board of Directors (such
Persons designated by EJ Funds, together with any successor designee(s) that may
be designated by EJ Funds from time to time, the “EJ Funds Designees”).
          (b) With respect to each shareholder election of directors of Akorn
after the Restatement Effective Date, including at each annual or special
meeting of shareholders of Akorn at which directors are elected, Akorn shall
cause its Board of Directors and management to (i) include each of the EJ Funds
Designees in the slate of nominees recommended by the Board of Directors to
Akorn’s shareholders for election as directors, (ii) recommend to its
shareholders that they vote for the EJ Funds Designees as directors of Akorn,
(iii) vote all proxies it may hold in favor of the election of the EJ Funds
Designees, except as otherwise directed by any shareholder who submits such
proxy and (iv) use its best efforts to cause the EJ Funds Designees to be
elected as directors.
          (c) Akorn shall take no action that would cause its Board of Directors
to exceed fifteen in number without the consent of EJ Funds.
          (d) Notwithstanding the foregoing, Akorn shall not be required to
nominate any EJ Funds Designees that may not, by virtue of any state or federal
laws or rules of any exchange upon which Akorn’s securities are listed or traded
become a director of Akorn.
          (e) Notwithstanding any provision to the contrary contained herein,
the provisions of this Section 4.17 shall be personal to Akorn and shall survive
the termination of this Agreement or any assignment of this Agreement by EJ
Funds.

36



--------------------------------------------------------------------------------



 



ARTICLE V.
NEGATIVE COVENANTS
     Each Credit Party covenants and agrees that, so long as any Lender shall
have any Commitment hereunder, or any Loan or other Obligation (other than
contingent indemnification Obligations to the extent no claim giving rise
thereto has been asserted) shall remain unpaid or unsatisfied:
     5.1 Limitation on Liens. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, directly or indirectly, make,
create, incur, assume or suffer to exist any Lien upon or with respect to any
part of its Property, whether now owned or hereafter acquired, other than the
following (“Permitted Liens”):
          (a) any Lien existing on the Property of a Credit Party or a
Subsidiary of a Credit Party on the Original Closing Date and set forth in
Schedule 5.1 securing Indebtedness outstanding on such date and permitted by
subsection 5.5(c), including replacement Liens on the Property currently subject
to such Liens securing Indebtedness permitted by Section 5.5(c);
          (b) any Lien created under any Loan Document;
          (c) Liens for taxes, fees, assessments or other governmental charges
(i) which are not delinquent or remain payable without penalty, or (ii) the non
payment of which is permitted by Section 4.7;
          (d) carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the Ordinary Course of Business
which are not delinquent for more than ninety (90) days or remain payable
without penalty or which are being contested in good faith and by appropriate
proceedings diligently prosecuted, which proceedings have the effect of
preventing the forfeiture or sale of the Property subject thereto and for which
adequate reserves in accordance with GAAP are being maintained;
          (e) Liens (other than any Lien imposed by ERISA) consisting of pledges
or deposits required in the Ordinary Course of Business in connection with
workers’ compensation, unemployment insurance and other social security
legislation or to secure the performance of tenders, statutory obligations,
surety, stay, customs and appeals bonds, bids, leases, governmental contract,
trade contracts, performance and return of money bonds and other similar
obligations (exclusive of obligations for the payment of borrowed money) or to
secure liability to insurance carriers;
          (f) Liens consisting of judgment or judicial attachment liens,
provided that the enforcement of such Liens is effectively stayed and all such
Liens secure claims in the aggregate at any time outstanding for the Credit
Parties and their Subsidiaries not exceeding $500,000;
          (g) easements, rights of way, zoning and other restrictions, minor
defects or other irregularities in title, and other similar encumbrances
incurred in the Ordinary Course of Business which, either individually or in the
aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of the Property subject thereto or interfere
in

37



--------------------------------------------------------------------------------



 



any material respect with the ordinary conduct of the businesses of any Credit
Party or any Subsidiary of any Credit Party;
          (h) Liens on any Property acquired or held by any Credit Party or any
Subsidiary of any Credit Party securing Indebtedness incurred or assumed for the
purpose of financing (or refinancing) all or any part of the cost of acquiring
such Property and permitted under subsection 5.5(d); provided that (i) any such
Lien attaches to such Property concurrently with or within twenty (20) days
after the acquisition thereof, (ii) such Lien attaches solely to the Property so
acquired in such transaction, and (iii) the principal amount of the debt secured
thereby does not exceed 100% of the cost of such Property;
          (i) Liens securing Capital Lease Obligations permitted under
subsection 5.5(d);
          (j) any interest or title of a lessor or sublessor under any lease
permitted by this Agreement;
          (k) Liens arising from precautionary uniform commercial code financing
statements filed under any lease permitted by this Agreement;
          (l) licenses, sublicenses, leases or subleases granted to third
parties in the Ordinary Course of Business not interfering with the business of
the Credit Parties or any of their Subsidiaries;
          (m) Liens in favor of collecting banks arising under Section 4-210 of
the UCC;
          (n) Liens (including the right of set-off) in favor of a bank or other
depository institution arising as a matter of law encumbering deposits;
          (o) Liens arising out of consignment or similar arrangements for the
sale of goods entered into by a Borrower or any Subsidiary of a Borrower in the
Ordinary Course of Business;
          (p) Liens in favor of customs and revenue authorities arising as a
matter of law which secure payment of customs duties in connection with the
importation or exportation of goods in the Ordinary Course of Business; and
          (q) Liens securing the Subordinated Note subject to the Subordination
Agreement; and
          (r) Liens securing Borrower’s obligations under the Reimbursement and
Warrant Agreement dated as of April 15, 2009 among the Borrowers and the John N.
Kapoor Trust dated September 20, 1989.
     5.2 Disposition of Assets. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, directly or indirectly, sell,
assign, lease, convey, transfer or otherwise dispose of (whether in one or a
series of transactions) any Property (including accounts

38



--------------------------------------------------------------------------------



 



and notes receivable, with or without recourse) or enter into any agreement to
do any of the foregoing, except:
          (a) dispositions of inventory, or used, worn out or surplus equipment,
all in the Ordinary Course of Business;
          (b) dispositions not otherwise permitted hereunder which are made for
fair market value and the mandatory prepayment in the amount of the Net Proceeds
of such disposition is made if and to the extent required by Section 1.8;
provided, that (i) at the time of any disposition, no Event of Default shall
exist or shall result from such disposition, (ii) not less than 50% of the
aggregate sales price from such disposition shall be paid in cash, (iii) the
aggregate fair market value of all assets so sold by the Credit Parties and
their Subsidiaries, together, shall not exceed in any fiscal year $500,000 and
(iv) after giving effect to such disposition, the Credit Parties are in
compliance on a pro forma basis with the covenants set forth in Article VI,
recomputed for the most recent month for which financial statements have been
delivered;
          (c) dispositions of Cash Equivalents; and
          (d) licenses, sublicenses, leases or subleases granted to third
parties in the Ordinary Course of Business not interfering with the business of
the Credit Parties or any of their Subsidiaries.
     5.3 Consolidations and Mergers. No Credit Party shall, and no Credit Party
shall suffer or permit any of its Subsidiaries to, merge, consolidate with or
into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except upon not less than five (5) Business Days prior written notice to the
Agent, (a) any Subsidiary of Akorn may merge with, or dissolve or liquidate
into, a Borrower or a Wholly-Owned Subsidiary of a Borrower which is a Domestic
Subsidiary, provided that a Borrower or such Wholly-Owned Subsidiary which is a
Domestic Subsidiary shall be the continuing or surviving entity and (b) any
Foreign Subsidiary may merge with or dissolve or liquidate into another Foreign
Subsidiary provided if a First Tier Foreign Subsidiary is a constituent entity
in such merger, dissolution or liquidation, such First Tier Foreign Subsidiary
shall be the continuing or surviving entity.
     5.4 Loans and Investments. No Credit Party shall and no Credit Party shall
suffer or permit any of its Subsidiaries to (i) purchase or acquire, or make any
commitment to purchase or acquire any Stock or Stock Equivalents, or any
obligations or other securities of, or any interest in, any Person, including
the establishment or creation of a Subsidiary, or (ii) make or commit to make
any Acquisitions, or any other acquisition of all or substantially all of the
assets of another Person, or of any business or division of any Person,
including without limitation, by way of merger, consolidation or other
combination or (iii) make or commit to make any advance, loan, extension of
credit or capital contribution to or any other investment in, any Person
including any Affiliate of a Borrower or any Subsidiary of a Borrower (the items
described in clauses (i), (ii) and (iii) are referred to as “Investments”),
except for:

39



--------------------------------------------------------------------------------



 



          (a) Investments in cash and Cash Equivalents;
          (b) extensions of credit by any Credit Party to any other Credit Party
if such extensions of credit are evidenced by notes; such notes shall be pledged
to the Agent, for the benefit of the Secured Parties, and have such terms as the
Agent may reasonably require;
          (c) Investments received as the non-cash portion of consideration
received in connection with transactions permitted pursuant to Section 5.2(b);
          (d) Investments acquired in connection with the settlement of
delinquent Accounts in the Ordinary Course of Business or in connection with the
bankruptcy or reorganization of suppliers or customers;
          (e) transfers of Inventory by any Borrower to any other Borrower;
          (f) contributions to the capital of any Wholly-Owned Subsidiary which
is, or within 15 Business Days after such capital contribution becomes, a Credit
Party; and
          (g) Investments existing on the Original Closing Date and set forth on
Schedule 5.4.
     5.5 Limitation on Indebtedness. No Credit Party shall, and no Credit Party
shall suffer or permit any of its Subsidiaries to, create, incur, assume, permit
to exist, or otherwise become or remain directly or indirectly liable with
respect to, any Indebtedness, except:
          (a) Indebtedness incurred pursuant to this Agreement;
          (b) Indebtedness consisting of Contingent Obligations described in
clause (i) of the definition thereof and permitted pursuant to Section 5.9;
          (c) Indebtedness existing on the Original Closing Date and set forth
in Schedule 5.5 including extensions and refinancings thereof which do not
increase the principal amount of such Indebtedness as of the date of such
extension or refinancing;
          (d) Indebtedness not to exceed $3,000,000 in the aggregate at any time
outstanding, consisting of Capital Lease Obligations or secured by Liens
permitted by subsection 5.1(h);
          (e) unsecured intercompany Indebtedness permitted pursuant to
subsection 5.4(b); and
          (f) Subordinated Indebtedness evidenced by the Subordinated Note in an
aggregate principal amount not to exceed the sum of $5,000,000 plus all accrued
interest added thereto in accordance with the terms of the Subordinated Note.
     5.6 Transactions with Affiliates. No Credit Party shall, and no Credit
Party shall suffer or permit any of its Subsidiaries to, enter into any
transaction with any Affiliate of a Borrower or of any such Subsidiary, except:

40



--------------------------------------------------------------------------------



 



          (a) this Agreement and as expressly permitted by this Agreement;
          (b) in the Ordinary Course of Business and pursuant to the reasonable
requirements of the business of such Credit Party or such Subsidiary provided
that, in the case of this clause (b), such transaction is upon fair and
reasonable terms no less favorable to such Credit Party or such Subsidiary than
would be obtained in a comparable arm’s length transaction with a Person not an
Affiliate of a Borrower or such Subsidiary and which are disclosed in writing to
the Agent; or
          (c) issuances of Stock or Stock Equivalents of Akorn.
     5.7 Reserved.
     5.8 Use of Proceeds. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, use any portion of the Loan
proceeds, directly or indirectly, to purchase or carry Margin Stock or repay or
otherwise refinance Indebtedness of any Credit Party or others incurred to
purchase or carry Margin Stock, or otherwise in any manner which is in
contravention of any Requirement of Law or in violation of this Agreement.
     5.9 Contingent Obligations. No Credit Party shall, and no Credit Party
shall suffer or permit any of its Subsidiaries to, create, incur, assume or
suffer to exist any Contingent Obligations except in respect of the Obligations
and except:
          (a) endorsements for collection or deposit in the Ordinary Course of
Business;
          (b) Rate Contracts entered into in the Ordinary Course of Business for
bona fide hedging purposes and not for speculation with the Agent’s prior
written consent, not to be unreasonably withheld;
          (c) Contingent Obligations of the Credit Parties and their
Subsidiaries existing as of the Original Closing Date and listed in
Schedule 5.9, including extension and renewals thereof which do not increase the
amount of such Contingent Obligations as of the date of such extension or
renewal;
          (d) Contingent Obligations incurred in the Ordinary Course of Business
with respect to surety and appeal bonds, performance bonds and other similar
obligations;
          (e) Contingent Obligations arising under indemnity agreements to title
insurers to cause such title insurers to issue to the Agent title insurance
policies;
          (f) Contingent Obligations arising with respect to customary
indemnification obligations in favor of (i) sellers in connection with
Acquisitions permitted hereunder, (ii) purchasers in connection with
dispositions permitted under subsection 5.2(b), (iii) directors and officers of
any Borrower or its Subsidiaries and (iv) other parties to transactions entered
into in the Ordinary Course of Business with any Credit Party or any of their
Subsidiaries; and
          (g) Contingent Obligations arising under guarantees made in the
Ordinary Course of Business of obligations of any Credit Party, which
obligations are otherwise permitted

41



--------------------------------------------------------------------------------



 



hereunder; provided that if such obligation is subordinated to the Obligations,
such guarantee shall be subordinated to the same extent.
     5.10 Compliance with ERISA. No ERISA Affiliate shall cause or suffer to
exist (a) any event that could result in the imposition of a Lien on any asset
of a Credit Party or a Subsidiary of a Credit Party with respect to any Title IV
Plan or Multiemployer Plan or (b) any other ERISA Event, that would, in the
aggregate, have a Material Adverse Effect. No Credit Party shall cause or suffer
to exist any event that could result in the imposition of a Lien with respect to
any Benefit Plan.
     5.11 Restricted Payments. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, (i) declare or make any dividend
payment or other distribution of assets, properties, cash, rights, obligations
or securities on account of any Stock or Stock Equivalent, (ii) purchase, redeem
or otherwise acquire for value any Stock or Stock Equivalent now or hereafter
outstanding or (iii) make any payment or prepayment of principal of, premium, if
any, interest, fees, redemption, exchange, purchase, retirement, defeasance,
sinking fund or similar payment with respect to, Subordinated Indebtedness (the
items described in clauses (i), (ii) and (iii) above are referred to as
“Restricted Payments”); except that:
          (a) any Wholly-Owned Subsidiary of a Borrower may declare and pay
dividends to a Borrower or any Wholly-Owned Subsidiary of a Borrower
          (b) Akorn may declare and make dividend payments or other
distributions payable solely in its Stock or Stock Equivalents; and
          (c) Akorn may repay the Subordinated Note and all accrued interest
thereon so long as (i) no Default or Event of Default shall have occurred and be
continuing, or would arise as a result of such repayment and (ii) such repayment
occurs on or before the stated maturity date of the Subordinated Note.
     5.12 Change in Business. No Credit Party shall, and no Credit Party shall
permit any of its Subsidiaries to, engage in any material line of business
substantially different from those lines of business carried on by it on the
date hereof.
     5.13 Change in Structure. Except as expressly permitted under Section 5.3,
no Credit Party shall, and no Credit Party shall permit any of its Subsidiaries
to, make any material changes in its equity capital structure (including in the
terms of its outstanding Stock or Stock Equivalents), or amend any of its
Organization Documents in any material respect or in any respect adverse to the
Agent or Lenders.
     5.14 Accounting Changes. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, make any significant change in
accounting treatment or reporting practices, except as required by GAAP, or
change the fiscal year or method for determining fiscal quarters of any Credit
Party or of any consolidated Subsidiary of any Credit Party.

42



--------------------------------------------------------------------------------



 



     5.15 Amendments to Material Agreements and Subordinated Indebtedness.
          (a) No Credit Party shall and no Credit Party shall permit any of its
Subsidiaries, to (i) amend, supplement, waive or otherwise modify any provision
of, any Material Agreement (other than the Subordinated Note Documents) in a
manner adverse to the Agent or Lenders or which would reasonably be expected to
have a Material Adverse Effect, or (ii) take or fail to take any action under
any Material Agreement that would reasonably be expected to have a Material
Adverse Effect.
          (b) No Credit Party shall, and no Credit Party shall permit any of its
Subsidiaries directly or indirectly to, change or amend the terms of any
(i) Subordinated Note Documents except to the extent permitted by the
Subordination Agreement or (ii) any other Subordinated Indebtedness if, with
respect to this clause (ii), the effect of such amendment is to: (A) increase
the interest rate on such Indebtedness; (B) shorten the dates upon which
payments of principal or interest are due on such Indebtedness; (C) add or
change in a manner adverse to any Borrower any event of default or add or make
more restrictive any covenant with respect to such Indebtedness; (D) change in a
manner adverse to any Borrower the prepayment provisions of such Indebtedness;
(E) change the subordination provisions thereof (or the subordination terms of
any guaranty thereof); or (F) change or amend any other term if such change or
amendment would materially increase the obligations of the obligor or confer
additional material rights on the holder of such Indebtedness in a manner
adverse to any Borrower, any of their Subsidiaries, the Agent or Lenders.
     5.16 No Negative Pledges. No Credit Party shall, and no Credit Party shall
permit any of its Subsidiaries to, directly or indirectly, create or otherwise
cause or suffer to exist or become effective any consensual restriction or
encumbrance of any kind on the ability of any such Subsidiary to pay dividends
or make any other distribution on any of such Subsidiary’s Stock or Stock
Equivalents or to pay fees, including management fees, or make other payments
and distributions to a Borrower or any of its Subsidiaries. No Credit Party
shall, and no Credit Party shall permit any of its Subsidiaries to, directly or
indirectly, enter into, assume or become subject to any Contractual Obligation
prohibiting or otherwise restricting the existence of any Lien upon any of its
assets in favor of the Agent, whether now owned or hereafter acquired except
(i) in connection with any document or instrument governing Liens permitted
pursuant to subsections 5.1(h) and (i) provided that any such restriction
contained therein relates only to the asset or assets subject to such permitted
Liens and (ii) customary provisions in leases and other contracts restricting
the assignment thereof.
     5.17 OFAC. No Credit Party shall, and no Credit Party shall permit any of
its Subsidiaries to (i) become a person whose property or interests in property
are blocked or subject to blocking pursuant to Section 1 of Executive Order
13224 of September 23, 2001 Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg.
49079(2001), (ii) engage in any dealings or transactions prohibited by Section 2
of such executive order, or be otherwise associated with any such person in any
manner violative of Section 2, or (iii) otherwise become a person on the list of
Specially Designated Nationals and Blocked Persons or subject to the limitations
or prohibitions under any other OFAC regulation or executive order.

43



--------------------------------------------------------------------------------



 



     5.18 Reserved.
     5.19 Sale-Leasebacks. No Credit Party shall, and no Credit Party shall
permit any of its Subsidiaries to, engage in a sale leaseback, synthetic lease
or similar transaction involving any of its assets.
     5.20 Hazardous Materials. No Credit Party shall, and no Credit Party shall
permit any of its Subsidiaries to, cause or suffer to exist any Release of any
Hazardous Material at, to or from any real property owned, leased, subleased or
otherwise operated or occupied by any Credit Party or any Subsidiary of any
Credit Party that would violate any Environmental Law, form the basis for any
Environmental Liabilities or otherwise adversely affect the value or
marketability of any real property (whether or not owned by any Credit Party or
any Subsidiary of any Credit Party), other than such violations, Environmental
Liabilities and effects that would not, in the aggregate, have a Material
Adverse Effect.
ARTICLE VI.
FINANCIAL COVENANTS
     Commencing on April 1, 2010, each Credit Party covenants and agrees that:
     6.1 Fixed Charge Coverage Ratio. The Credit Parties shall not permit the
Fixed Charge Coverage Ratio for the twelve month period ending on any date set
forth below to be less than the minimum ratio set forth in the table below
opposite such date:

      Date   Minimum Fixed Charge Ratio
June 30, 2010, and September 30, 2010
  1.10:1.00
December 31, 2010, March 31, 2011, June 30, 2011, and September 30, 2011
  1.20:1.00
Last day of each fiscal quarter thereafter
  1.25:1.00

     “Fixed Charge Coverage Ratio” shall be calculated in the manner set forth
in Exhibit 4.2(b).
     6.2 Minimum EBITDA. The Credit Parties shall not permit EBITDA for the
twelve month period ending on any other date set forth below to be less than the
minimum amount set forth in the table below opposite such date:

      Date   Minimum EBITDA June 30, 2010   $15,681,000 September 30, 2010  
$19,402,000 December 31, 2010   $21,840,000 March 31, 2011   $24,297,000
June 30, 2011   $27,368,000 September 30, 2011   $31,054,000 December 31, 2011  
$34,125,000 March 31, 2012   $33,846,000

44



--------------------------------------------------------------------------------



 



      Date   Minimum EBITDA June 30, 2012   $33,497,000 September 30, 2012  
$33,079,000 December 31, 2012   $32,730,000

     “EBITDA” shall be calculated in the manner set forth in Exhibit 4.2(b).
     6.3 Minimum Liquidity. The Credit Parties shall maintain Liquidity in the
aggregate of at least $2,500,000 at all times on or after April 1, 2010.
“Liquidity” shall be calculated in the manner set forth in Exhibit 4.2(b).
     6.4 Capital Expenditures. The Credit Parties shall not make or commit to
make Capital Expenditures for any fiscal year (or shorter period) set forth
below in excess of the amount set forth in the table below with respect to such
fiscal year (or shorter period):

      Fiscal Period   Capital Expenditure Limitation 2010   $7,500,000 2011  
$5,000,000 2012   $5,000,000

provided, however, in the event the Credit Parties do not expend the entire
Capital Expenditure Limitation in any fiscal year, the Credit Parties may carry
forward the unutilized portion to the immediately succeeding fiscal year. All
Capital Expenditures shall first be applied to reduce the applicable Capital
Expenditure Limitation and then to reduce the carry-forward from the previous
fiscal year, if any. “Capital Expenditures” shall be calculated in the manner
set forth in Exhibit 4.2(b).
ARTICLE VII.
EVENTS OF DEFAULT
     7.1 Event of Default. Any of the following shall constitute an “Event of
Default”:
          (a) Non-Payment. Any Credit Party fails (i) to pay when and as
required to be paid herein, any amount of principal of any Loan, including after
maturity of the Loans, or (ii) to pay within three (3) Business Days after the
same shall become due, interest on any Loan, any fee or any other amount payable
hereunder or pursuant to any other Loan Document; or
          (b) Representation or Warranty. Any representation, warranty or
certification by or on behalf of any Credit Party or any of its Subsidiaries
made or deemed made herein, in any other Loan Document, or which is contained in
any certificate, document or financial or other statement by any such Person, or
their respective Responsible Officers, furnished at any time under this
Agreement, or in or under any other Loan Document, shall prove to have been
incorrect in any material respect on or as of the date made or deemed made; or
          (c) Specific Defaults. Any Credit Party fails to perform or observe
any term, covenant or agreement contained in any of Sections 4.1, 4.2(b),
4.2(d), 4.3(a), 4.3(r), 4.6, 4.9, 4.14, 4.16, Article V or Article VI hereof or
the Fee Letter; or

45



--------------------------------------------------------------------------------



 



          (d) Other Defaults. Any Credit Party or Subsidiary of any Credit Party
fails to perform or observe any other term, covenant or agreement contained in
this Agreement or any other Loan Document, and such default shall continue
unremedied for a period of thirty (30) days after the earlier to occur of
(i) the date upon which a Responsible Officer of any Credit Party becomes aware
of such default and (ii) the date upon which written notice thereof is given to
the Borrower Representative by the Agent or Required Lenders; or
          (e) Cross Default. Any Credit Party or any Subsidiary of any Credit
Party (i) fails to make any payment in respect of any Indebtedness (other than
the Obligations) or Contingent Obligation having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
$200,000 when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) and such failure continues after the
applicable grace or notice period, if any, specified in the document relating
thereto on the date of such failure; or (ii) fails to perform or observe any
other condition or covenant, or any other event shall occur or condition exist,
under any agreement or instrument relating to any such Indebtedness or
Contingent Obligation, if the effect of such failure, event or condition is to
cause, or to permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause such Indebtedness to
be declared to be due and payable prior to its stated maturity (without regard
to any subordination terms with respect thereto), or such Contingent Obligation
to become payable or cash collateral in respect thereof to be demanded; or
          (f) Insolvency; Voluntary Proceedings. A Borrower, individually,
ceases or fails, or the Credit Parties and their Subsidiaries on a consolidated
basis, cease or fail, to be Solvent, or any Credit Party or any Subsidiary of
any Credit Party: (i) generally fails to pay, or admits in writing its inability
to pay, its debts as they become due, subject to applicable grace periods, if
any, whether at stated maturity or otherwise; (ii) voluntarily ceases to conduct
its business in the ordinary course; (iii) commences any Insolvency Proceeding
with respect to itself; or (iv) takes any action to effectuate or authorize any
of the foregoing; or
          (g) Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding
is commenced or filed against any Credit Party or any Subsidiary of any Credit
Party, or any writ, judgment, warrant of attachment, execution or similar
process, is issued or levied against a substantial part of any such Person’s
Properties, and any such proceeding or petition shall not be dismissed, or such
writ, judgment, warrant of attachment, execution or similar process shall not be
released, vacated or fully bonded within sixty (60) days after commencement,
filing or levy; (ii) any Credit Party or any of its Subsidiary of any Credit
Party admits the material allegations of a petition against it in any Insolvency
Proceeding, or an order for relief (or similar order under non-U.S. law) is
ordered in any Insolvency Proceeding; or (iii) any Credit Party or any
Subsidiary of any Credit Party acquiesces in the appointment of a receiver,
trustee, custodian, conservator, liquidator, mortgagee in possession (or agent
therefor), or other similar Person for itself or a substantial portion of its
Property or business; or
          (h) Monetary Judgments. One or more judgments, non-interlocutory
orders, decrees or arbitration awards shall be entered against any one or more
of the Credit Parties or any of their respective Subsidiaries involving in the
aggregate a liability (to the extent not

46



--------------------------------------------------------------------------------



 



covered by independent third-party insurance) as to any single or related series
of transactions, incidents or conditions, of $500,000 or more, and the same
shall remain unsatisfied, unvacated and unstayed pending appeal for a period of
thirty (30) consecutive days after the entry thereof; or
          (i) Non Monetary Judgments. One or more non-monetary judgments, orders
or decrees shall be rendered against any one or more of the Credit Parties or
any of their respective Subsidiaries which has or would reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect, and
there shall be any period of ten (10) consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or
          (j) Collateral. Any material provision of any Loan Document shall for
any reason cease to be valid and binding on or enforceable against any Credit
Party or any Subsidiary of any Credit Party thereto or any Credit Party or any
Subsidiary of any Credit Party shall so state in writing or bring an action to
limit its obligations or liabilities thereunder; or any Collateral Document
shall for any reason (other than pursuant to the terms thereof) cease to create
a valid security interest in the Collateral purported to be covered thereby or
such security interest shall for any reason (other than the failure of the Agent
to take any action within its control) cease to be a perfected and first
priority security interest subject only to Permitted Liens; or
          (k) Control. Any of the following occurs: (a) any person or group of
persons (within the meaning of the Exchange Act), excluding Dr. John N. Kapoor,
the Kapoor Trust and Pequot Capital, shall have acquired beneficial ownership
(within the meaning of Rule 13d-3 promulgated by the SEC under the Exchange Act)
of 30% or more of the issued and outstanding shares of capital Stock of Akorn
having the right to vote for the election of directors of Akorn under ordinary
circumstances; (b) either (i) Dr. John N. Kapoor and the Kapoor Trust together
or (ii) Pequot Capital shall have acquired beneficial ownership (within the
meaning of Rule 13d-3 promulgated by the SEC under the Exchange Act) of 50% or
more of the issued and outstanding shares of capital Stock of Akorn having the
right to vote for the election of directors of Akorn under ordinary
circumstances; (c) during any period of twelve consecutive calendar months,
individuals who at the beginning of such period constituted the board of
directors of Akorn (together with any new directors whose election by the board
of directors of Akorn or whose nomination for election by the Stockholders of
Akorn was approved by a vote of at least a majority of the directors then still
in office who either were directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason other than death or disability to constitute a majority of the directors
then in office; or (d) any Borrower ceases to own and control all of the
economic and voting rights associated with all of the outstanding capital Stock
of any of its Subsidiaries; or
          (l) Government Authorities. FDA or any other Governmental Authority
initiates enforcement action against any Credit Party or any Subsidiary of any
Credit Party that causes such Credit Party or Subsidiary to discontinue
marketing any of its products and could reasonably be expected to have a
Material Adverse Effect; the FDA or any other Governmental Authority issues a
warning letter with respect to any manufacturing issue to any Credit Party or
any Subsidiary of any Credit Party which could reasonably be expected to have a
Material

47



--------------------------------------------------------------------------------



 



Adverse Effect; or any Credit Party or any Subsidiary of any Credit Party
conducts a recall which could reasonably be expected to have a Material Adverse
Effect; or any Credit Party or any of its Subsidiaries enters into a settlement
agreement with a Governmental Authority that results in aggregate liability as
to any single or related series of transactions, incidents or conditions, of
$750,000 or more, or could reasonably be expected to have a Material Adverse
Effect; or
          (m) Material Adverse Effect. A Material Adverse Effect occurs; or
          (n) Invalidity of Subordination Provisions. The subordination
provisions of the Subordination Agreement or any agreement or instrument
governing any Subordinated Indebtedness shall for any reason be revoked or
invalidated, or otherwise cease to be in full force and effect, or any Person
shall contest in any manner the validity or enforceability thereof or deny that
it has any further liability or obligation thereunder, or the Obligations, for
any reason shall not have the priority contemplated by this Agreement or such
subordination provisions.
     7.2 Remedies. Upon the occurrence and during the continuance of any Event
of Default, the Agent may, and shall at the request of the Required Lenders:
          (a) declare all or any portion of the Commitment of each Lender to
make Loans to be terminated, whereupon such Commitments shall forthwith be
terminated;
          (b) declare all or any portion of the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable; without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by each Credit
Party; and/or
          (c) exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents or applicable
law;
provided, however, that upon the occurrence of any event specified in
subsections 7.1(f) or 7.1(g) above (in the case of clause (i) of subsection
7.1(g) upon the expiration of the sixty (60) day period mentioned therein), the
obligation of each Lender to make Loans shall automatically terminate and the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable without further
act of the Agent, any Lender.
     7.3 Rights Not Exclusive. The rights provided for in this Agreement and the
other Loan Documents are cumulative and are not exclusive of any other rights,
powers, privileges or remedies provided by law or in equity, or under any other
instrument, document or agreement now existing or hereafter arising.

48



--------------------------------------------------------------------------------



 



ARTICLE VIII.
THE AGENT
     8.1 Appointment and Duties.
          (a) Appointment of Agent. Each Lender hereby appoints EJ Funds
(together with any successor Agent pursuant to Section 8.9) as the Agent
hereunder and authorizes the Agent to (i) execute and deliver the Loan Documents
and accept delivery thereof on its behalf from any Credit Party, (ii) take such
action on its behalf and to exercise all rights, powers and remedies and perform
the duties as are expressly delegated to the Agent under such Loan Documents and
(iii) exercise such powers as are reasonably incidental thereto.
          (b) Duties as Collateral and Disbursing Agent. Without limiting the
generality of clause (a) above, the Agent shall have the sole and exclusive
right and authority (to the exclusion of the Lenders), and is hereby authorized,
to (i) act as the disbursing and collecting agent for the Lenders with respect
to all payments and collections arising in connection with the Loan Documents
(including in any proceeding described in subsection 7.1(g) or any other
bankruptcy, insolvency or similar proceeding), and each Person making any
payment in connection with any Loan Document to any Secured Party is hereby
authorized to make such payment to the Agent, (ii) file and prove claims and
file other documents necessary or desirable to allow the claims of the Secured
Parties with respect to any Obligation in any proceeding described in subsection
7.1(g) or any other bankruptcy, insolvency or similar proceeding (but not to
vote, consent or otherwise act on behalf of such Person), (iii) act as
collateral agent for each Secured Party for purposes of the perfection of all
Liens created by such agreements and all other purposes stated therein, (iv)
manage, supervise and otherwise deal with the Collateral, (v) take such other
action as is necessary or desirable to maintain the perfection and priority of
the Liens created or purported to be created by the Loan Documents, (vi) except
as may be otherwise specified in any Loan Document, exercise all remedies given
to the Agent and the other Secured Parties with respect to the Collateral,
whether under the Loan Documents, applicable Requirements of Law or otherwise
and (vii) execute any amendment, consent or waiver under the Loan Documents on
behalf of any Lender that has consented in writing to such amendment, consent or
waiver; provided, however, that the Agent hereby appoints, authorizes and
directs each Lender to act as collateral sub-agent for the Agent and the Lenders
for purposes of the perfection of all Liens with respect to the Collateral,
including any deposit account maintained by a Credit Party with, and cash and
Cash Equivalents held by, such Lender and may further authorize and direct the
Lenders to take further actions as collateral sub-agents for purposes of
enforcing such Liens or otherwise to transfer the Collateral subject thereto to
the Agent, and each Lender hereby agrees to take such further actions to the
extent, and only to the extent, so authorized and directed.
          (c) Limited Duties. Under the Loan Documents, the Agent (i) is acting
solely on behalf of the Lenders (except to the limited extent provided in
subsection 1.4(b) with respect to the Register), with duties that are entirely
administrative in nature, notwithstanding the use of the defined term “Agent”,
the terms “agent”, “Agent” and “collateral agent” and similar terms in any Loan
Document to refer to the Agent, which terms are used for title purposes only,
(ii) is not assuming any obligation under any Loan Document other than as
expressly set forth therein or any role as agent, fiduciary or trustee of or for
any Lender or any other Person and (iii) shall have

49



--------------------------------------------------------------------------------



 



no implied functions, responsibilities, duties, obligations or other liabilities
under any Loan Document, and each Lender hereby waives and agrees not to assert
any claim against the Agent based on the roles, duties and legal relationships
expressly disclaimed in clauses (i) through (iii) above.
     8.2 Binding Effect. Each Lender agrees that (i) any action taken by the
Agent or the Required Lenders (or, if expressly required hereby, a greater
proportion of the Lenders) in accordance with the provisions of the Loan
Documents, (ii) any action taken by the Agent in reliance upon the instructions
of Required Lenders (or, where so required, such greater proportion) and
(iii) the exercise by the Agent or the Required Lenders (or, where so required,
such greater proportion) of the powers set forth herein or therein, together
with such other powers as are reasonably incidental thereto, shall be authorized
and binding upon all of the Secured Parties.
     8.3 Use of Discretion.
          (a) No Action without Instructions. The Agent shall not be required to
exercise any discretion or take, or to omit to take, any action, including with
respect to enforcement or collection, except any action it is required to take
or omit to take (i) under any Loan Document or (ii) pursuant to instructions
from the Required Lenders (or, where expressly required by the terms of this
Agreement, a greater proportion of the Lenders).
          (b) Right Not to Follow Certain Instructions. Notwithstanding clause
(a) above, the Agent shall not be required to take, or to omit to take, any
action (i) unless, upon demand, the Agent receives an indemnification
satisfactory to it from the Lenders (or, to the extent applicable and acceptable
to the Agent, any other Person) against all Liabilities that, by reason of such
action or omission, may be imposed on, incurred by or asserted against the Agent
or any Related Person thereof or (ii) that is, in the opinion of the Agent or
its counsel, contrary to any Loan Document or applicable Requirement of Law.
     8.4 Delegation of Rights and Duties. The Agent may, upon any term or
condition it specifies, delegate or exercise any of its rights, powers and
remedies under, and delegate or perform any of its duties or any other action
with respect to, any Loan Document by or through any trustee, co-agent,
employee, attorney-in-fact and any other Person (including any Secured Party).
Any such Person shall benefit from this Article VIII to the extent provided by
the Agent.
     8.5 Reliance and Liability.
          (a) The Agent may, without incurring any liability hereunder,
(i) treat the payee of any Note as its holder until such Note has been assigned
in accordance with Section 9.9, (ii) rely on the Register to the extent set
forth in Section 1.4, (iii) consult with any of its Related Persons and, whether
or not selected by it, any other advisors, accountants and other experts
(including advisors to, and accountants and experts engaged by, any Credit
Party) and (iv) rely and act upon any document and information (including those
transmitted by Electronic Transmission) and any telephone message or
conversation, in each case believed by it to be genuine and transmitted, signed
or otherwise authenticated by the appropriate parties.

50



--------------------------------------------------------------------------------



 



          (b) None of the Agent and its Related Persons shall be liable for any
action taken or omitted to be taken by any of them under or in connection with
any Loan Document, and each Lender, each Borrower and each other Credit Party
hereby waive and shall not assert (and each of the Borrowers shall cause each
other Credit Party to waive and agree not to assert) any right, claim or cause
of action based thereon, except to the extent of liabilities resulting primarily
from the gross negligence or willful misconduct of the Agent or, as the case may
be, such Related Person (each as determined in a final, non-appealable judgment
by a court of competent jurisdiction) in connection with the duties expressly
set forth herein. Without limiting the foregoing, the Agent:
          (i) shall not be responsible or otherwise incur liability for any
action or omission taken in reliance upon the instructions of the Required
Lenders or for the actions or omissions of any of its Related Persons selected
with reasonable care (other than employees, officers and directors of the Agent,
when acting on behalf of the Agent);
          (ii) shall not be responsible to any Lender or other Person for the
due execution, legality, validity, enforceability, effectiveness, genuineness,
sufficiency or value of, or the attachment, perfection or priority of any Lien
created or purported to be created under or in connection with, any Loan
Document;
          (iii) makes no warranty or representation, and shall not be
responsible, to any Lender or other Person for any statement, document,
information, representation or warranty made or furnished by or on behalf of any
Credit Party or any Related Person of any Credit Party in connection with any
Loan Document or any transaction contemplated therein or any other document or
information with respect to any Credit Party, whether or not transmitted or
(except for documents expressly required under any Loan Document to be
transmitted to the Lenders) omitted to be transmitted by the Agent, including as
to completeness, accuracy, scope or adequacy thereof, or for the scope, nature
or results of any due diligence performed by the Agent in connection with the
Loan Documents; and
          (iv) shall not have any duty to ascertain or to inquire as to the
performance or observance of any provision of any Loan Document, whether any
condition set forth in any Loan Document is satisfied or waived, as to the
financial condition of any Credit Party or as to the existence or continuation
or possible occurrence or continuation of any Default or Event of Default and
shall not be deemed to have notice or knowledge of such occurrence or
continuation unless it has received a notice from the Borrower Representative or
any Lender describing such Default or Event of Default clearly labeled “notice
of default” (in which case the Agent shall promptly give notice of such receipt
to all Lenders);
and, for each of the items set forth in clauses (i) through (iv) above, each
Lender and the Borrowers hereby waive and agree not to assert (and each of the
Borrowers shall cause each other Credit Party to waive and agree not to assert)
any right, claim or cause of action it might have against the Agent based
thereon.

51



--------------------------------------------------------------------------------



 



     8.6 Agent Individually. The Agent and its Affiliates may make loans and
other extensions of credit to, acquire Stock and Stock Equivalents of, engage in
any kind of business with, any Credit Party or Affiliate thereof as though it
were not acting as Agent and may receive separate fees and other payments
therefor. To the extent the Agent or any of its Affiliates makes any Loan or
otherwise becomes a Lender hereunder, it shall have and may exercise the same
rights and powers hereunder and shall be subject to the same obligations and
liabilities as any other Lender and the terms “Lender”, “Revolving Lender”,
“Required Lender” and any similar terms shall, except where otherwise expressly
provided in any Loan Document, include, without limitation, the Agent or such
Affiliate, as the case may be, in its individual capacity as Lender, Revolving
Lender or as one of the Required Lenders.
     8.7 Lender Credit Decision. Each Lender acknowledges that it shall,
independently and without reliance upon the Agent, any Lender or any of their
Related Persons or upon any document (including any offering and disclosure
materials in connection with the syndication of the Loans) solely or in part
because such document was transmitted by the Agent or any of its Related
Persons, conduct its own independent investigation of the financial condition
and affairs of each Credit Party and make and continue to make its own credit
decisions in connection with entering into, and taking or not taking any action
under, any Loan Document or with respect to any transaction contemplated in any
Loan Document, in each case based on such documents and information as it shall
deem appropriate. Except for documents expressly required by any Loan Document
to be transmitted by the Agent to the Lenders, the Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any Credit Party or any Affiliate of any Credit
Party that may come in to the possession of the Agent or any of its Related
Persons.
     8.8 Expenses; Indemnities.
          (a) Each Lender agrees to reimburse the Agent and each of its Related
Persons (to the extent not reimbursed by any Credit Party) promptly upon demand,
severably and ratably, of any costs and expenses (including fees, charges and
disbursements of financial, legal and other advisors and Other Taxes paid in the
name of, or on behalf of, any Credit Party) that may be incurred by the Agent or
any of its Related Persons in connection with the preparation, syndication,
execution, delivery, administration, modification, consent, waiver or
enforcement (whether through negotiations, through any work-out, bankruptcy,
restructuring or other legal or other proceeding or otherwise) of, or legal
advice in respect of its rights or responsibilities under, any Loan Document.
          (b) Each Lender further agrees to indemnify the Agent and each of its
Related Persons (to the extent not reimbursed by any Credit Party), severably
and ratably, from and against Liabilities (including taxes, interests and
penalties imposed for not properly withholding or backup withholding on payments
made to on or for the account of any Lender) that may be imposed on, incurred by
or asserted against the Agent or any of its Related Persons in any matter
relating to or arising out of, in connection with or as a result of any Loan
Document, any Related Document or any other act, event or transaction related,
contemplated in or attendant to any such document, or, in each case, any action
taken or omitted to be taken by the Agent or any of its Related Persons under or
with respect to any of the foregoing; provided, however, that no Lender

52



--------------------------------------------------------------------------------



 



shall be liable to the Agent or any of its Related Persons to the extent such
liability has resulted primarily from the gross negligence or willful misconduct
of the Agent or, as the case may be, such Related Person, as determined by a
court of competent jurisdiction in a final non-appealable judgment or order.
     8.9 Resignation of Agent.
          (a) The Agent may resign at any time by delivering notice of such
resignation to the Lenders and the Borrower Representative, effective on the
date set forth in such notice or, if no such date is set forth therein, upon the
date such notice shall be effective. If the Agent delivers any such notice, the
Required Lenders shall have the right to appoint a successor Agent. If, within
30 days after the retiring Agent having given notice of resignation, no
successor Agent has been appointed by the Required Lenders that has accepted
such appointment, then the retiring Agent may, on behalf of the Lenders, appoint
a successor Agent from among the Lenders. Each appointment under this clause
(a) shall be subject to the prior consent of the Borrowers, which may not be
unreasonably withheld but shall not be required during the continuance of an
Event of Default.
          (b) Effective immediately upon its resignation, (i) the retiring Agent
shall be discharged from its duties and obligations under the Loan Documents,
(ii) the Lenders shall assume and perform all of the duties of the Agent until a
successor Agent shall have accepted a valid appointment hereunder, (iii) the
retiring Agent and its Related Persons shall no longer have the benefit of any
provision of any Loan Document other than with respect to any actions taken or
omitted to be taken while such retiring Agent was, or because such Agent had
been, validly acting as Agent under the Loan Documents and (iv) subject to its
rights under Section 8.3, the retiring Agent shall take such action as may be
reasonably necessary to assign to the successor Agent its rights as Agent under
the Loan Documents. Effective immediately upon its acceptance of a valid
appointment as Agent, a successor Agent shall succeed to, and become vested
with, all the rights, powers, privileges and duties of the retiring Agent under
the Loan Documents.
          (c) Reserved.
     8.10 Release of Collateral or Guarantors. Each Lender hereby consents to
the release and hereby directs the Agent to release (or, in the case of clause
(b)(ii) below, release or subordinate) the following:
          (a) any Subsidiary of a Borrower from its guaranty of any Obligation
if all of the Stock and Stock Equivalents of such Subsidiary owned by any Credit
Party are sold or transferred in a transaction permitted under the Loan
Documents (including pursuant to a waiver or consent), to the extent that, after
giving effect to such transaction, such Subsidiary would not be required to
guaranty any Obligations pursuant to Section 4.13; and
          (b) any Lien held by the Agent for the benefit of the Secured Parties
against (i) any Collateral that is sold, transferred, conveyed or otherwise
disposed of by a Credit Party in a transaction permitted by the Loan Documents
(including pursuant to a valid waiver or consent), to the extent all Liens
required to be granted in such Collateral pursuant to Section 4.13 after giving
effect to such transaction have been granted, (ii) any property subject to a
Lien permitted

53



--------------------------------------------------------------------------------



 



hereunder in reliance upon subsection 5.1(h) or (i) and (iii) all of the
Collateral and all Credit Parties, upon (A) termination of the Revolving Loan
Commitments, (B) payment and satisfaction in full of all Loans and all other
Obligations under the Loan Documents (other than surviving indemnity obligations
as to which no claim is then pending) and all Obligations arising under Secured
Rate Contracts, that the Agent has theretofore been notified in writing by the
holder of such Obligation are then due and payable, (C) deposit of cash
collateral with respect to all contingent Obligations in amounts and on terms
and conditions and with parties satisfactory to the Agent and each Indemnitee
that is, or may be, owed such Obligations and (D) to the extent requested by the
Agent, receipt by Agent and the Secured Parties of liability releases from the
Credit Parties each in form and substance acceptable to the Agent.
Each Lender hereby directs the Agent, and the Agent hereby agrees, upon receipt
of reasonable advance notice from the Borrower Representative, to execute and
deliver or file such documents and to perform other actions reasonably necessary
to release the guaranties and Liens when and as directed in this Section 8.10.
     8.11 Additional Secured Parties. The benefit of the provisions of the Loan
Documents directly relating to the Collateral or any Lien granted thereunder
shall extend to and be available to any Secured Party that is not a Lender party
hereto as long as, by accepting such benefits, such Secured Party agrees, as
among the Agent and all other Secured Parties, that such Secured Party is bound
by (and, if requested by the Agent, shall confirm such agreement in a writing in
form and substance acceptable to the Agent) this Article VIII, Section 9.3,
Section 9.9, Section 9.10, Section 9.11, Section 9.17, Section 9.24, and
Section 10.1 and the decisions and actions of the Agent and the Required Lenders
(or, where expressly required by the terms of this Agreement, a greater
proportion of the Lenders or other parties hereto as required herein) to the
same extent a Lender is bound; provided, however, that, notwithstanding the
foregoing, (a) such Secured Party shall be bound by Section 8.8 only to the
extent of Liabilities, costs and expenses with respect to or otherwise relating
to the Collateral held for the benefit of such Secured Party, in which case the
obligations of such Secured Party thereunder shall not be limited by any concept
of pro rata share or similar concept, (b) each of the Agent and the Lenders
party hereto shall be entitled to act at its sole discretion, without regard to
the interest of such Secured Party, regardless of whether any Obligation to such
Secured Party thereafter remains outstanding, is deprived of the benefit of the
Collateral, becomes unsecured or is otherwise affected or put in jeopardy
thereby, and without any duty or liability to such Secured Party or any such
Obligation and (c) except as otherwise set forth herein, such Secured Party
shall not have any right to be notified of, consent to, direct, require or be
heard with respect to, any action taken or omitted in respect of the Collateral
or under any Loan Document.
ARTICLE IX.
MISCELLANEOUS
     9.1 Amendments and Waivers.
          (a) No amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent with respect to any departure by any Credit
Party therefrom, shall be effective unless the same shall be in writing and
signed by the Required Lenders (or by the Agent with the consent of the Required
Lenders), the Borrowers and acknowledged by the

54



--------------------------------------------------------------------------------



 



Agent, and then such waiver shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
waiver, amendment, or consent shall, unless in writing and signed by all the
Lenders directly affected thereby (or by the Agent with the consent of all the
Lenders directly affected thereby), in addition to the Required Lenders (or by
the Agent with the consent of the Required Lenders), the Borrowers and
acknowledged by the Agent, do any of the following:
          (i) increase or extend the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to subsection 7.2(a));
          (ii) postpone or delay any date fixed for, or waive, any scheduled
installment of principal or any payment of interest, fees or other amounts due
to the Lenders (or any of them) hereunder or under any other Loan Document;
          (iii) reduce the principal of, or the rate of interest specified
herein or the amount of interest payable in cash specified herein on any Loan,
or of any fees or other amounts payable hereunder or under any other Loan
Document;
          (iv) change the percentage of the Commitments or of the aggregate
unpaid principal amount of the Loans which shall be required for the Lenders or
any of them to take any action hereunder;
          (v) amend this Section 9.1 or the definition of Required Lenders or
any provision providing for consent or other action by all Lenders; or
          (vi) discharge any Credit Party from its respective payment
Obligations under the Loan Documents, or release all or substantially all of the
Collateral, except as otherwise may be provided in this Agreement or the other
Loan Documents;
it being agreed that all Lenders shall be deemed to be directly affected by an
amendment or waiver of the type described in the preceding clauses (iv), (v) and
(vi).
          (b) No amendment, waiver or consent shall, unless in writing and
signed by the Agent in addition to the Required Lenders or all Lenders directly
affected thereby as the case may be (or by the Agent with the consent of the
Required Lenders or all the Lenders directly affected thereby, as the case may
be), affect the rights or duties of the Agent under this Agreement or any other
Loan Document. No amendment, modification or waiver of this Agreement or any
Loan Document altering the ratable treatment of Obligations arising under
Secured Rate Contracts resulting in such Obligations being junior in right of
payment to principal on the Loans or resulting in Obligations owing to any
Secured Swap Provider becoming unsecured (other than releases of Liens permitted
in accordance with the terms hereof), in each case in a manner adverse to any
Secured Swap Provider, shall be effective without the written consent of such
Secured Swap Provider.
     9.2 Notices.
          (a) Addresses. All notices, demands, requests, directions and other
communications required or expressly authorized to be made by this Agreement
shall, whether or

55



--------------------------------------------------------------------------------



 



not specified to be in writing but unless otherwise expressly specified to be
given by any other means, be given in writing and (i) addressed to the address
set forth on the applicable signature page hereto, (ii) at the direction of the
Agent, if one or more of the Lenders is not EJ Funds or its Affiliate, posted to
Intralinks® (to the extent such system is available and set up by or at the
direction of the Agent prior to posting) in an appropriate location by uploading
such notice, demand, request, direction or other communication to
www.intralinks.com, faxing it to 866-545-6600 with an appropriate bar-code fax
coversheet or using such other means of posting to Intralinks® as may be
available and reasonably acceptable to the Agent prior to such posting, (iii)
posted to any other E-System set up by or at the direction of Agent or
(iv) addressed to such other address as shall be notified in writing (A) in the
case of the Borrowers and the Agent, to the other parties hereto and (B) in the
case of all other parties, to the Borrower Representative and the Agent.
Transmission by electronic mail (including E-Fax, even if transmitted to the fax
numbers set forth above) shall not be sufficient or effective to transmit any
such notice under this clause (a) unless such transmission is an available means
to post to any E-System.
          (b) Effectiveness. All communications described in clause (a) above
and all other notices, demands, requests and other communications made in
connection with this Agreement shall be effective and be deemed to have been
received (i) if delivered by hand, upon personal delivery, (ii) if delivered by
overnight courier service, 1 Business Day after delivery to such courier
service, (iii) if delivered by mail, three Business Days after being deposited
in the mails, (iv) if delivered by facsimile (other than to post to an E-System
pursuant to clause (a)(ii) or (a)(iii) above), upon sender’s receipt of
confirmation of proper transmission, and (v) if delivered by posting to any
E-System at any time during which one or more of the Lenders is not EJ Funds or
its Affiliate and the Agent has so directed the Borrowers and each Lender, on
the later of (A) the date of such posting if posted before 6pm New York time,
otherwise the following date and (B) the date access to such posting is given to
the recipient thereof in accordance with the standard procedures applicable to
such E-System if such access is given prior to 6pm, otherwise the following
date; provided, however, that no communications to Agent pursuant to Article I
shall be effective until received by Agent.
          (c) Each Lender shall notify the Agent in writing of any changes in
the address to which notices to such Lender should be directed, of addresses of
its Lending Office, of payment instructions in respect of all payments to be
made to it hereunder and of such other administrative information as the Agent
shall reasonably request.
     9.3 Electronic Transmissions.
          (a) Authorization. Subject to the provisions of Section 9.2(a), each
of Agent, Lenders, each Credit Party and each of their Related Persons, is
authorized (but not required) to transmit, post or otherwise make or
communicate, in its sole discretion, Electronic Transmissions in connection with
any Loan Document and the transactions contemplated therein. Each Credit Party
and each Secured Party hereto acknowledges and agrees that the use of Electronic
Transmissions is not necessarily secure and that there are risks associated with
such use, including risks of interception, disclosure and abuse and each
indicates it assumes and accepts such risks by hereby authorizing the
transmission of Electronic Transmissions.

56



--------------------------------------------------------------------------------



 



          (b) Signatures. Subject to the provisions of Section 9.2(a), (i)(A) no
posting to any E-System shall be denied legal effect merely because it is made
electronically, (B) each E Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature” and (C) each such
posting shall be deemed sufficient to satisfy any requirement for a “writing” or
a “record”, in each case including pursuant to any Loan Document, any applicable
provision of any UCC, the federal Uniform Electronic Transactions Act, the
Electronic Signatures in Global and National Commerce Act and any substantive or
procedural Requirement of Law governing such subject matter, (ii) each such
posting that is not readily capable of bearing either a signature or a
reproduction of a signature may be signed, and shall be deemed signed, by
attaching to, or logically associating with such posting, an E-Signature, upon
which Agent, each Secured Party and each Credit Party, provided that it is
acting in good faith, may rely and assume the authenticity thereof, (iii) each
such posting containing a signature, a reproduction of a signature or an
E-Signature shall, for all intents and purposes, have the same effect and weight
as a signed paper original and (iv) each party hereto or beneficiary hereof
agrees not to contest the validity or enforceability of any posting on any
E-System or E-Signature on any such posting under the provisions of any
applicable Requirement of Law requiring certain documents to be in writing or
signed; provided, however, that nothing herein shall limit such party’s or
beneficiary’s right to contest whether any posting to any E-System or
E-Signature has been altered after transmission.
          (c) Separate Agreements. All uses of an E-System shall be governed by
and subject to, in addition to Section 9.2 and this Section 9.3, separate terms
and conditions posted or referenced in such E-System and related Contractual
Obligations executed by Agent and Credit Parties in connection with the use of
such E-System.
          (d) LIMITATION OF LIABILITY. ALL E-SYSTEMS AND ELECTRONIC
TRANSMISSIONS SHALL BE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF AGENT, ANY
LENDER OR ANY OF THEIR RELATED PERSONS WARRANTS THE ACCURACY, ADEQUACY OR
COMPLETENESS OF ANY E-SYSTEMS OR ELECTRONIC TRANSMISSION AND DISCLAIMS ALL
LIABILITY FOR ERRORS OR OMISSIONS THEREIN. NO WARRANTY OF ANY KIND IS MADE BY
AGENT, ANY LENDER OR ANY OF THEIR RELATED PERSONS IN CONNECTION WITH ANY E
SYSTEMS OR ELECTRONIC COMMUNICATION, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS. Each Borrower, each other Credit
Party executing this Agreement and each Secured Party agrees that Agent has no
responsibility for maintaining or providing any equipment, software, services or
any testing required in connection with any Electronic Transmission or otherwise
required for any E-System.
     9.4 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Agent or any Lender, any right, remedy, power or
privilege hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. No course of dealing between any Credit Party, any Affiliate
of any Credit Party, the Agent or any Lender shall be effective to

57



--------------------------------------------------------------------------------



 



amend, modify or discharge any provision of this Agreement or any of the other
Loan Documents.
     9.5 Costs and Expenses. Any action taken by any Credit Party under or with
respect to any Loan Document, even if required under any Loan Document or at the
request of Agent or Required Lenders, shall be at the expense of such Credit
Party, and neither Agent nor any Secured Party shall be required under any Loan
Document to reimburse any Credit Party or any Subsidiary of any Credit Party
therefor except as expressly provided therein. In addition, the Borrowers agree
to pay or reimburse upon demand (a) the Agent for all reasonable out-of-pocket
costs and expenses incurred by it or any of its Related Persons in connection
with the investigation, development, preparation, negotiation, syndication,
execution, interpretation or administration of, any modification of any term of
or termination of, any Loan Document, any commitment or proposal letter
therefor, any other document prepared in connection therewith or the
consummation and administration of any transaction contemplated therein, in each
case including Attorney Costs to the Agent, (b) the Agent for all reasonable
costs and expenses incurred by it or any of its Related Persons in connection
with internal audit reviews, field examinations and Collateral examinations
(which shall be reimbursed, in addition to the out-of-pocket costs and expenses
of such examiners, at the per diem rate per individual regularly charged by the
Agent for its examiners), (c) each of the Agent and its Related Persons for all
costs and expenses incurred in connection with (i) any refinancing or
restructuring of the credit arrangements provided hereunder in the nature of a
“work-out”, (ii) the enforcement or preservation of any right or remedy under
any Loan Document, any Obligation, with respect to the Collateral or any other
related right or remedy or (iii) the commencement, defense, conduct of,
intervention in, or the taking of any other action with respect to, any
proceeding (including any bankruptcy or insolvency proceeding) related to any
Credit Party, any Subsidiary of any Credit Party, Loan Document, Obligation or
Related Transaction (or the response to and preparation for any subpoena or
request for document production relating thereto), including Attorney Costs and
(d) fees and disbursements of Attorney Costs of one law firm on behalf of all
Lenders (other than Agent) incurred in connection with any of the matters
referred to in clause (c) above.
     9.6 Indemnity.
          (a) Each Credit Party agrees to indemnify, hold harmless and defend
Agent, each Lender and each of their respective Related Persons (each such
Person being an “Indemnitee”) from and against all Liabilities (including
brokerage commissions, fees and other compensation) that may be imposed on,
incurred by or asserted against any such Indemnitee in any matter relating to or
arising out of, in connection with or as a result of (i) any Loan Document, any
Related Agreement, any Obligation (or the repayment thereof), the use or
intended use of the proceeds of any Loan or any securities filing of, or with
respect to, any Credit Party or the Original Credit Agreement, (ii) any
commitment letter, proposal letter or term sheet with any Person or any
Contractual Obligation, arrangement or understanding with any broker, finder or
consultant, in each case entered into by or on behalf of any Credit Party or any
Affiliate of any of them in connection with any of the foregoing and any
Contractual Obligation entered into in connection with any E-Systems or other
Electronic Transmissions, (iii) any actual or prospective investigation,
litigation or other proceeding, whether or not brought by any such Indemnitee or
any of its Related Persons, any holders of securities or creditors (and
including

58



--------------------------------------------------------------------------------



 



attorneys’ fees in any case), whether or not any such Indemnitee, Related
Person, holder or creditor is a party thereto, and whether or not based on any
securities or commercial law or regulation or any other Requirement of Law or
theory thereof, including common law, equity, contract, tort or otherwise or
(iv) any other act, event or transaction related, contemplated in or attendant
to any of the foregoing (collectively, the “Indemnified Matters”); provided,
however, that no Credit Party shall have any liability under this Section 9.6 to
any Indemnitee with respect to any Indemnified Matter, and no Indemnitee shall
have any liability with respect to any Indemnified Matter other than (to the
extent otherwise liable), to the extent such liability has resulted primarily
from the gross negligence or willful misconduct of such Indemnitee, as
determined by a court of competent jurisdiction in a final non-appealable
judgment or order. Furthermore, to the extent permitted by law, each Borrower
and each other Credit Party executing this Agreement waives and agrees not to
assert against any Indemnitee, and shall cause each other Credit Party to waive
and not assert against any Indemnitee, any right of contribution with respect to
any Liabilities that may be imposed on, incurred by or asserted against any
Related Person.
          (b) Without limiting the foregoing, “Indemnified Matters” includes all
Environmental Liabilities, including those arising from, or otherwise involving,
any property of any Credit Party or any Related Person of any Credit Party or
any actual, alleged or prospective damage to property or natural resources or
harm or injury alleged to have resulted from any Release of Hazardous Materials
on, upon or into such property or natural resource or any property on or
contiguous to any real property of any Credit Party or any Related Person or any
Credit Party, whether or not, with respect to any such Environmental
Liabilities, any Indemnitee is a mortgagee pursuant to any leasehold mortgage, a
mortgagee in possession, the successor-in-interest to any Credit Party or any
Related Person of any Credit Party or the owner, lessee or operator of any
property of any Related Person through any foreclosure action, in each case
except to the extent such Environmental Liabilities (i) are incurred solely
following foreclosure by Agent or following Agent or any Lender having become
the successor-in-interest to any Credit Party or any Related Person of any
Credit Party and (ii) are attributable solely to acts of such Indemnitee.
     9.7 Marshaling; Payments Set Aside. No Secured Party shall be under any
obligation to marshal any property in favor of any Credit Party or any other
Person or against or in payment of any Obligation. To the extent that any
Secured Party receives a payment from a Borrower, from any other Credit Party,
from the proceeds of the Collateral, from the exercise of its rights of setoff,
any enforcement action or otherwise, and such payment is subsequently, in whole
or in part, invalidated, declared to be fraudulent or preferential, set aside or
required to be repaid to a trustee, receiver or any other party, then to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not occurred.
     9.8 Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that any assignment by any Lender shall be
subject to the provisions of Section 9.9 hereof, and provided further that no
Borrower may assign or transfer any of its rights or obligations under this
Agreement without the prior written consent of the Agent and each Lender.

59



--------------------------------------------------------------------------------



 



     9.9 Assignments and Participations; Binding Effect.
          (a) This Agreement shall become effective when it shall have been
executed by the Borrowers, the other Credit Parties signatory hereto and the
Agent and when the Agent shall have been notified by each Lender that such
Lender has executed it. Thereafter, it shall be binding upon and inure to the
benefit of, but only to the benefit of, the Borrowers, the other Credit Parties
hereto (in each case except for Article VIII, except as provided in
Section 8.9(a)), the Agent and each Lender party hereto and, to the extent
provided in Section 8.11, each other Secured Party and, in each case, their
respective successors and permitted assigns. Except as expressly provided in any
Loan Document (including in Section 8.9), none of any Borrower, any other Credit
Party or the Agent shall have the right to assign any rights or obligations
hereunder or any interest herein.
          (b) Each Lender may sell, transfer, negotiate or assign (a “Sale”) all
or a portion of its rights and obligations hereunder (including all or a portion
of its Commitments and its rights and obligations with respect to Loans) to
(i) any existing Lender or (ii) any other Person acceptable (which acceptance
shall not be unreasonably withheld or delayed) to the Agent and, as long as no
Event of Default is continuing, the Borrower Representative; provided, however,
that (x) such Sales must be ratable among the obligations owing to and owed by
such Lender with respect to the Revolving Loans and (y) for each Loan, the
aggregate outstanding principal amount (determined as of the effective date of
the applicable Assignment) of the Loans and Commitments subject to any such Sale
shall be in a minimum amount of $1,000,000, unless such Sale is made to an
existing Lender or an Affiliate of any existing Lender, is of the assignor’s
(together with its Affiliates) entire interest in such Facility or is made with
the prior consent of the Borrower Representative and the Agent.
          (c) The parties to each Sale made in reliance on clause (b) above
(other than those described in clause (e) or (f) below) shall execute and
deliver to the Agent an Assignment via an electronic settlement system
designated by the Agent (or, if previously agreed with the Agent, via a manual
execution and delivery of the Assignment) evidencing such Sale, together with
any existing Note subject to such Sale (or any affidavit of loss therefor
acceptable to the Agent), any tax forms required to be delivered pursuant to
Section 10.1 and payment of an assignment fee in the amount of $3,500, provided
that (1) if a Sale by a Lender is made to an Affiliate of such assigning Lender,
then no assignment fee shall be due in connection with such Sale, and (2) if a
Sale by a Lender is made to an assignee that is not an Affiliate of such
assignor Lender, and concurrently to one or more Affiliates of such Assignee,
then only one assignment fee of $3,500 shall be due in connection with such
Sale. Upon receipt of all the foregoing, and conditioned upon such receipt and,
if such Assignment is made in accordance with Section 9.9(b)(iii), upon the
Agent (and the Borrowers, if applicable) consenting to such Assignment (if
required), from and after the effective date specified in such Assignment, the
Agent shall record or cause to be recorded in the Register the information
contained in such Assignment.
          (d) Subject to the recording of an Assignment by the Agent in the
Register pursuant to Section 1.4(b), (i) the assignee thereunder shall become a
party hereto and, to the extent that rights and obligations under the Loan
Documents have been assigned to such assignee pursuant to such Assignment, shall
have the rights and obligations of a Lender, (ii) any applicable Note shall be
transferred to such assignee through such entry and (iii) the assignor

60



--------------------------------------------------------------------------------



 



thereunder shall, to the extent that rights and obligations under this Agreement
have been assigned by it pursuant to such Assignment, relinquish its rights
(except for those surviving the termination of the Commitments and the payment
in full of the Obligations) and be released from its obligations under the Loan
Documents, other than those relating to events or circumstances occurring prior
to such assignment (and, in the case of an Assignment covering all or the
remaining portion of an assigning Lender’s rights and obligations under the Loan
Documents, such Lender shall cease to be a party hereto).
          (e) In addition to the other rights provided in this Section 9.9, each
Lender may grant a security interest in, or otherwise assign as collateral, any
of its rights under this Agreement, whether now owned or hereafter acquired
(including rights to payments of principal or interest on the Loans), to (A) any
federal reserve bank (pursuant to Regulation A of the Federal Reserve Board),
without notice to the Agent or (B) any holder of, or trustee for the benefit of
the holders of, such Lender’s Indebtedness or equity securities, by notice to
the Agent; provided, however, that no such holder or trustee, whether because of
such grant or assignment or any foreclosure thereon (unless such foreclosure is
made through an assignment in accordance with clause (b) above), shall be
entitled to any rights of such Lender hereunder and no such Lender shall be
relieved of any of its obligations hereunder.
          (f) In addition to the other rights provided in this Section 9.9, each
Lender may, (x) with notice to the Agent, grant to an SPV the option to make all
or any part of any Loan that such Lender would otherwise be required to make
hereunder (and the exercise of such option by such SPV and the making of Loans
pursuant thereto shall satisfy the obligation of such Lender to make such Loans
hereunder) and such SPV may assign to such Lender the right to receive payment
with respect to any Obligation and (y) without notice to or consent from the
Agent or the Borrowers, sell participations to one or more Persons in or to all
or a portion of its rights and obligations under the Loan Documents (including
all its rights and obligations with respect to the Revolving Loans); provided,
however, that, whether as a result of any term of any Loan Document or of such
grant or participation, (i) no such SPV or participant shall have a commitment,
or be deemed to have made an offer to commit, to make Loans hereunder, and,
except as provided in the applicable option agreement, none shall be liable for
any obligation of such Lender hereunder, (ii) such Lender’s rights and
obligations, and the rights and obligations of the Credit Parties and the
Secured Parties towards such Lender, under any Loan Document shall remain
unchanged and each other party hereto shall continue to deal solely with such
Lender, which shall remain the holder of the Obligations in the Register, except
that (A) each such participant and SPV shall be entitled to the benefit of
Article X, but, with respect to Section 10.1, only to the extent such
participant or SPV delivers the tax forms such Lender is required to collect
pursuant to subsection 10.1(f) and then only to the extent of any amount to
which such Lender would be entitled in the absence of any such grant or
participation and (B) each such SPV may receive other payments that would
otherwise be made to such Lender with respect to Loans funded by such SPV to the
extent provided in the applicable option agreement and set forth in a notice
provided to the Agent by such SPV and such Lender, provided, however, that in no
case (including pursuant to clause (A) or (B) above) shall an SPV or participant
have the right to enforce any of the terms of any Loan Document, and (iii) the
consent of such SPV or participant shall not be required (either directly, as a
restraint on such Lender’s ability to consent hereunder or otherwise) for any
amendments, waivers or consents with respect to any Loan Document or to exercise
or refrain from exercising any powers or rights such Lender may have

61



--------------------------------------------------------------------------------



 



under or in respect of the Loan Documents (including the right to enforce or
direct enforcement of the Obligations), except for those described in clauses
(ii) and (iii) of subsection 9.1(a) with respect to amounts, or dates fixed for
payment of amounts, to which such participant or SPV would otherwise be entitled
and, in the case of participants, except for those described in clause (vi) of
subsection 9.1(a). No party hereto shall institute (and each Borrower shall
cause each other Credit Party not to institute) against any SPV grantee of an
option pursuant to this clause (f) any bankruptcy, reorganization, insolvency,
liquidation or similar proceeding, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper of such SPV;
provided, however, that each Lender having designated an SPV as such agrees to
indemnify each Indemnitee against any Liability that may be incurred by, or
asserted against, such Indemnitee as a result of failing to institute such
proceeding (including a failure to get reimbursed by such SPV for any such
Liability). The agreement in the preceding sentence shall survive the
termination of the Commitments and the payment in full of the Obligations.
     9.10 Confidentiality. Each Lender and the Agent agree to use all reasonable
efforts to maintain, in accordance with its customary practices, the
confidentiality of information obtained by it pursuant to any Loan Document and
designated in writing by any Credit Party as confidential (the “Confidential
Information”) for a period of three (3) years following the date on which this
Agreement terminates in accordance with the terms hereof, except that such
information may be disclosed (i) with the Borrower Representative’s consent,
(ii) to Related Persons of such Lender or the Agent, as the case may be, that
are advised of the confidential nature of the Confidential Information and are
instructed to keep the Confidential Information confidential, (iii) to the
extent the Confidential Information presently is or hereafter becomes available
to such Lender or the Agent, as the case may be, on a non-confidential basis
from a source other than any Credit Party, (iv) to the extent disclosure is
required by applicable Requirements of Law or other legal process or requested
or demanded by any Governmental Authority, (v) to the extent necessary or
customary for inclusion in league table measurements or in any tombstone or
other advertising materials (and the Credit Parties consent to the publication
of such tombstone or other advertising materials by the Agent, any Lender or any
of their Related Persons), (vi) (A) to the National Association of Insurance
Commissioners or any similar organization, any examiner or any nationally
recognized rating agency or (B) otherwise to the extent consisting of general
portfolio information that does not identify borrowers, (vii) to current or
prospective assignees, SPVs (including the investors therein) or participants,
direct or contractual counterparties to any Secured Rate Contracts and to their
respective Related Persons, in each case to the extent such assignees,
investors, participants, counterparties or Related Persons agree to be bound by
provisions substantially similar to the provisions of this Section 9.10 and
(viii) in connection with the exercise of any remedy under any Loan Document.
The Agent and each Lender agrees that upon the expiration of the three (3) year
period noted above, the Agent or such Lender shall destroy or return to the
Borrowers the Confidential Information; provided, however that the Agent or such
Lender shall be permitted to retain a copy of the Confidential Information
pursuant to its record retention policy. The Agent and each Lender hereby agree
to use commercially reasonable efforts to notify the Borrower promptly upon the
Agent or such Lender obtaining knowledge of any unauthorized use or disclosure
of the Confidential Information; provided, however that the Agent or such Lender
shall not be liable for any damages as a result of failing to provide such
notice. In the event of any conflict between the terms of this Section 9.10 and
those of any other Contractual Obligation entered into with any Credit Party
(whether or not a Loan Document), the terms of this Section 9.10 shall govern.

62



--------------------------------------------------------------------------------



 



          Each Credit Party consents to the publication by Agent or any Lender
of advertising material relating to the financing transactions contemplated by
this Agreement using Borrowers’ or any other Credit Party’s name, product
photographs, logo or trademark. Agent or such Lender shall provide a draft of
any advertising material to Borrowers for review and comment prior to the
publication thereof.
     9.11 Set-off; Sharing of Payments.
          (a) Right of Setoff. Each of the Agent, each Lender, and each Control
Affiliate (including each branch office thereof) of any of them is hereby
authorized, without notice or demand (each of which is hereby waived by each
Credit Party), at any time and from time to time during the continuance of any
Event of Default and to the fullest extent permitted by applicable Requirements
of Law, to set off and apply any and all deposits (whether general or special,
time or demand, provisional or final) at any time held and other Indebtedness,
claims or other obligations at any time owing by the Agent, such Lender or any
of their respective Control Affiliates to or for the credit or the account of
the Borrowers or any other Credit Party against any Obligation of any Credit
Party now or hereafter existing, whether or not any demand was made under any
Loan Document with respect to such Obligation and even though such Obligation
may be unmatured. Each of the Agent and each Lender agrees promptly to notify
the Borrower Representative and the Agent after any such setoff and application
made by such Lender or its Control Affiliates; provided, however, that the
failure to give such notice shall not affect the validity of such setoff and
application. The rights under this Section 9.11 are in addition to any other
rights and remedies (including other rights of setoff) that the Agent, the
Lenders, and their Control Affiliates and the other Secured Parties may have.
          (b) Sharing of Payments, Etc. If any Lender, directly or through an
Control Affiliate or branch office thereof, obtains any payment of any
Obligation of any Credit Party (whether voluntary, involuntary or through the
exercise of any right of setoff or the receipt of any Collateral or “proceeds”
(as defined under the applicable UCC) of Collateral) other than pursuant to
Article X and such payment exceeds the amount such Lender would have been
entitled to receive if all payments had gone to, and been distributed by, the
Agent in accordance with the provisions of the Loan Documents, such Lender shall
purchase for cash from other Lenders such participations in their Obligations as
necessary for such Lender to share such excess payment with such Lenders to
ensure such payment is applied as though it had been received by the Agent and
applied in accordance with this Agreement (or, if such application would then be
at the discretion of the Borrowers, applied to repay the Obligations in
accordance herewith); provided, however, that (a) if such payment is rescinded
or otherwise recovered from such Lender in whole or in part, such purchase shall
be rescinded and the purchase price therefor shall be returned to such Lender
without interest and (b) such Lender shall, to the fullest extent permitted by
applicable Requirements of Law, be able to exercise all its rights of payment
(including the right of setoff) with respect to such participation as fully as
if such Lender were the direct creditor of the applicable Credit Party in the
amount of such participation.
     9.12 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple separate counterparts and attached

63



--------------------------------------------------------------------------------



 



to a single counterpart. Delivery of an executed signature page of this
Agreement by facsimile transmission or Electronic Transmission shall be as
effective as delivery of a manually executed counterpart hereof.
     9.13 Severability; Facsimile Signature. The illegality or unenforceability
of any provision of this Agreement or any instrument or agreement required
hereunder shall not in any way affect or impair the legality or enforceability
of the remaining provisions of this Agreement or any instrument or agreement
required hereunder. Any Loan Document, or other agreement, document or
instrument, delivered by facsimile transmission shall have the same force and
effect as if the original thereof had been delivered.
     9.14 Captions. The captions and headings of this Agreement are for
convenience of reference only and shall not affect the interpretation of this
Agreement.
     9.15 Independence of Provisions. The parties hereto acknowledge that this
Agreement and other Loan Documents may use several different limitations, tests
or measurements to regulate the same or similar matters, and that such
limitations, tests and measurements are cumulative and must each be performed,
except as expressly stated to the contrary in this Agreement.
     9.16 Interpretation. This Agreement is the result of negotiations among and
has been reviewed by counsel to the Agent, each Lender and other parties hereto,
and is the product of all parties hereto. Accordingly, this Agreement and the
other Loan Documents shall not be construed against the Lenders or the Agent
merely because of the Agent’s or Lenders’ involvement in the preparation of such
documents and agreements.
     9.17 No Third Parties Benefited. This Agreement is made and entered into
for the sole protection and legal benefit of the Borrowers, the other Credit
Parties, the Lenders, the Agent, and subject to the provisions of Section 8.11
hereof, each other Secured Party, and their permitted successors and assigns,
and no other Person shall be a direct or indirect legal beneficiary of, or have
any direct or indirect cause of action or claim in connection with, this
Agreement or any of the other Loan Documents. Neither the Agent nor any Lender
shall have any obligation to any Person not a party to this Agreement or the
other Loan Documents.
     9.18 Governing Law and Jurisdiction.
          (a) Governing Law. The laws of the State of New York shall govern all
matters arising out of, in connection with or relating to this Agreement,
including, without limitation, its validity, interpretation, construction,
performance and enforcement.
          (b) Submission to Jurisdiction. Any legal action or proceeding with
respect to any Loan Document may be brought in the courts of the State of New
York located in the City of New York, Borough of Manhattan, or of the United
States of America for the Southern District of New York and, by execution and
delivery of this Agreement, each Borrower and each other Credit Party executing
this Agreement hereby accepts for itself and in respect of its property,
generally and unconditionally, the jurisdiction of the aforesaid courts. The
parties hereto (and, to the extent set forth in any other Loan Document, each
other Credit Party) hereby irrevocably waive any objection, including any
objection to the laying of venue or based on the grounds of

64



--------------------------------------------------------------------------------



 



forum non conveniens, that any of them may now or hereafter have to the bringing
of any such action or proceeding in such jurisdictions.
          (c) Service of Process. Each Credit Party hereby irrevocably waives
personal service of any and all legal process, summons, notices and other
documents and other service of process of any kind and consents to such service
in any suit, action or proceeding brought in the United States of America with
respect to or otherwise arising out of or in connection with any Loan Document
by any means permitted by applicable Requirements of Law, including by the
mailing thereof (by registered or certified mail, postage prepaid) to the
address of Borrowers specified herein (and shall be effective when such mailing
shall be effective, as provided therein). Each Credit Party agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
          (d) Non-Exclusive Jurisdiction. Nothing contained in this Section 9.18
shall affect the right of Agent or any Lender to serve process in any other
manner permitted by applicable Requirements of Law or commence legal proceedings
or otherwise proceed against any Credit Party in any other jurisdiction.
     9.19 Waiver of Jury Trial. THE PARTIES HERETO, TO THE EXTENT PERMITTED BY
LAW, WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING
OUT OF, IN CONNECTION WITH OR RELATING TO, THIS AGREEMENT, THE OTHER LOAN
DOCUMENTS AND ANY OTHER TRANSACTION CONTEMPLATED HEREBY AND THEREBY. THIS WAIVER
APPLIES TO ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE.
     9.20 Entire Agreement; Release; Survival.
          (a) THE LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT OF THE PARTIES AND
SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS RELATING TO THE SUBJECT MATTER
THEREOF AND ANY PRIOR LETTER OF INTEREST, COMMITMENT LETTER, CONFIDENTIALITY AND
SIMILAR AGREEMENTS INVOLVING ANY CREDIT PARTY AND ANY LENDER OR ANY OF THEIR
RESPECTIVE AFFILIATES RELATING TO A FINANCING OF SUBSTANTIALLY SIMILAR FORM,
PURPOSE OR EFFECT OTHER THAN THE FEE LETTER. IN THE EVENT OF ANY CONFLICT
BETWEEN THE TERMS OF THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT, THE TERMS OF
THIS AGREEMENT SHALL GOVERN (UNLESS SUCH TERMS OF SUCH OTHER LOAN DOCUMENTS ARE
NECESSARY TO COMPLY WITH APPLICABLE REQUIREMENTS OF LAW, IN WHICH CASE SUCH
TERMS SHALL GOVERN TO THE EXTENT NECESSARY TO COMPLY THEREWITH).
          (b) Execution of this Agreement by the Credit Parties constitutes a
full, complete and irrevocable release of any and all claims which each Credit
Party may have at law or in equity in respect of all prior discussions and
understandings, oral or written, relating to the subject matter of this
Agreement and the other Loan Documents. In no event shall any Indemnitee be
liable on any theory of liability for any special, indirect, consequential or
punitive

65



--------------------------------------------------------------------------------



 



damages (including any loss of profits, business or anticipated savings). Each
Borrower and each other Credit Party signatory hereto hereby waives, releases
and agrees (and shall cause each other Credit Party to waive, release and agree)
not to sue upon any such claim for any special, indirect, consequential or
punitive damages, whether or not accrued and whether or not known or suspected
to exist in its favor.
          (c) (i) Any indemnification or other protection provided to any
Indemnitee pursuant to Article VIII (The Agent), Section 9.5 (Costs and
Expenses), Section 9.6 (Indemnity), this Section 9.20, and Article X (Taxes,
Yield Protection and Illegality) of this Agreement, (ii) solely for the two (2)
year time period specified therein, the provisions of Section 9.10 of this
Agreement and (iii) the provisions of Section 8.1 of the Guaranty and Security
Agreement, in each case, shall (x) survive the termination of the Commitments
and the payment in full of all other Obligations and (y) with respect to clause
(i) hereof, inure to the benefit of any Person that at any time held a right
thereunder (as an Indemnitee or otherwise) and, thereafter, its successors and
permitted assigns.
     9.21 Patriot Act. Each Lender that is subject to the Patriot Act hereby
notifies the Borrowers that pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies each
Borrower, which information includes the name and address of each Borrower and
other information that will allow such Lender to identify each Borrower in
accordance with the Patriot Act.
     9.22 Replacement of Lender. Within forty-five days after: (i) receipt by
the Borrower Representative of written notice and demand from any Lender (an
“Affected Lender”) for payment of additional costs as provided in Sections 10.1,
10.3 and/or 10.6; (ii) any default by a Lender in its obligation to make Loans
hereunder after all conditions thereto have been satisfied or waived in
accordance with the terms hereof, provided such default shall not have been
cured; or (iii) any failure by any Lender to consent to a requested amendment,
waiver or modification to any Loan Document in which Required Lenders have
already consented to such amendment, waiver or modification but the consent of
each Lender (or each Lender directly affected thereby, as applicable) is
required with respect thereto, the Borrowers may, at their option, notify the
Agent and such Affected Lender (or such defaulting or non-consenting Lender, as
the case may be) of the Borrowers’ intention to obtain, at the Borrowers’
expense, a replacement Lender (“Replacement Lender”) for such Affected Lender
(or such defaulting or non-consenting Lender, as the case may be), which
Replacement Lender shall be reasonably satisfactory to the Agent. In the event
the Borrowers obtain a Replacement Lender within forty-five (45) days following
notice of its intention to do so, the Affected Lender (or defaulting or
non-consenting Lender, as the case may be) shall sell and assign its Loans and
Commitments to such Replacement Lender, at par, provided that the Borrowers have
reimbursed such Affected Lender for its increased costs for which it is entitled
to reimbursement under this Agreement through the date of such sale and
assignment. In the event that a replaced Lender does not execute an Assignment
pursuant to Section 9.9 within five (5) Business Days after receipt by such
replaced Lender of notice of replacement pursuant to this Section 9.22 and
presentation to such replaced Lender of an Assignment evidencing an assignment
pursuant to this Section 9.22, the Borrowers shall be entitled (but not
obligated) to execute such an Assignment on behalf of such replaced Lender, and
any such Assignment so executed by the Borrowers, the Replacement Lender and the
Agent, shall be effective for purposes of this Section 9.22 and Section 9.9.
Upon any such assignment

66



--------------------------------------------------------------------------------



 



and payment and compliance with the other provisions of Section 9.9, such
replaced Lender shall no longer constitute a “Lender” for purposes hereof;
provided, any rights of such replaced Lender to indemnification hereunder shall
survive as to such replaced Lender.
     9.23 Joint and Several. The obligations of the Credit Parties hereunder and
under the other Loan Documents are joint and several.
     9.24 Creditor-Debtor Relationship. The relationship between Agent and each
Lender, on the one hand, and the Credit Parties, on the other hand, is solely
that of creditor and debtor. No Secured Party has any fiduciary relationship or
duty to any Credit Party arising out of or in connection with, and there is no
agency, tenancy or joint venture relationship between the Secured Parties and
the Credit Parties by virtue of, any Loan Document or any transaction
contemplated therein.
     9.25 Location of Closing. Each Lender acknowledges and agrees that it has
delivered, with the intent to be bound, its executed counterparts of this
Agreement to the Agent. Each Borrower acknowledges and agrees that it has
delivered, with the intent to be bound, its executed counterparts of this
Agreement and each other Loan Document, together with all other documents,
instruments, opinions, certificates and other items required under Section 2.1,
to the Agent.
ARTICLE X.
TAXES, YIELD PROTECTION AND ILLEGALITY
     10.1 Taxes.
          (a) Except as otherwise provided in this Section 10.1, each payment by
any Credit Party under any Loan Document shall be made free and clear of all
present or future taxes, levies, imposts, deductions, charges or withholdings
and all liabilities with respect thereto (and without deduction for any of them)
(collectively, but excluding the taxes set forth in clauses (i) and (ii) below,
the “Taxes”) other than for (i) taxes measured by net income (including branch
profits taxes) and franchise taxes imposed in lieu of net income taxes, in each
case imposed on any Secured Party as a result of a present or former connection
between such Person and the jurisdiction of the Governmental Authority imposing
such tax or any political subdivision or taxing authority thereof or therein
(other than such connection arising solely from any Secured Party having
executed, delivered or performed its obligations or received a payment under, or
enforced, any Loan Document) or (ii) taxes that are directly attributable to the
failure (other than as a result of a change in any Requirement of Law) by Agent
or any Lender to deliver the documentation required to be delivered pursuant to
clause (f) below.
          (b) If any Taxes shall be required by law to be deducted from or in
respect of any amount payable under any Loan Document to any Secured Party
(i) such amount shall be increased as necessary to ensure that, after all
required deductions for Taxes are made (including deductions applicable to any
increases to any amount under this Section 10.1), such Secured Party receives
the amount it would have received had no such deductions been made, (ii) the
relevant Credit Party shall make such deductions, (iii) the relevant Credit
Party shall timely pay the full amount deducted to the relevant taxing authority
or other authority in accordance with

67



--------------------------------------------------------------------------------



 



applicable Requirements of Law and (iv) within 30 days after such payment is
made, the relevant Credit Party shall deliver to the Agent an original or
certified copy of a receipt evidencing such payment; provided, however, that no
such increase shall be made with respect to, and no Credit Party shall be
required to indemnify any Secured Party pursuant to clause (d) below for,
withholding taxes to the extent that the obligation to withhold amounts existed
on the date that such Person became a Secured Party under this Agreement in the
capacity under which such Person makes a claim under this clause (b), except in
each case to the extent such Person is a direct or indirect assignee (other than
pursuant to Section 9.22) of any other Secured Party that was entitled, at the
time the assignment to such Person became effective, to receive additional
amounts under this clause (b).
          (c) In addition, Borrowers agree to pay, and authorize the Agent to
pay in their name, any stamp, documentary, excise or property tax, charges or
similar levies imposed by any applicable Requirement of Law or Governmental
Authority and all Liabilities with respect thereto (including by reason of any
delay in payment thereof), in each case arising from the execution, delivery or
registration of, or otherwise with respect to, any Loan Document or any
transaction contemplated therein (collectively, “Other Taxes”).
          (d) Borrowers shall reimburse and indemnify, within 30 days after
receipt of demand therefor (with copy to the Agent), each Secured Party for all
Taxes and Other Taxes (including any Taxes and Other Taxes imposed by any
jurisdiction on amounts payable under this Section 10.1) paid by such Secured
Party and any Liabilities arising therefrom or with respect thereto, whether or
not such Taxes or Other Taxes were correctly or legally asserted. A certificate
of the Secured Party (or of the Agent on behalf of such Secured Party) claiming
any compensation under this clause (d), setting forth the amounts to be paid
thereunder and delivered to the Borrower Representative with copy to the Agent,
shall be conclusive, binding and final for all purposes, absent manifest error.
In determining such amount, the Agent and such Secured Party may use any
reasonable averaging and attribution methods.
          (e) Any Lender claiming any additional amounts payable pursuant to
this Section 10.1 shall use its reasonable efforts (consistent with its internal
policies and Requirements of Law) to change the jurisdiction of its lending
office if such a change would reduce any such additional amounts (or any similar
amount that may thereafter accrue) and would not, in the sole determination of
such Lender, be otherwise disadvantageous to such Lender.
     (f) (1) Each Non-U.S. Lender Party that, at any of the following times, is
entitled to an exemption from United States withholding tax or, after a change
in any Requirement of Law, is subject to such withholding tax at a reduced rate
under an applicable tax treaty, shall (w) on or prior to the date such Non-U.S.
Lender Party becomes a “Non-U.S. Lender Party” hereunder, (x) on or prior to the
date on which any such form or certification expires or becomes obsolete,
(y) after the occurrence of any event requiring a change in the most recent form
or certification previously delivered by it pursuant to this clause (i) and
(z) from time to time if requested by the Borrower Representative or the Agent
(or, in the case of a participant or SPV, the relevant Lender), provide the
Agent and the Borrower Representative (or, in the case of a participant or SPV,
the relevant Lender) with two completed originals of each of the following, as

68



--------------------------------------------------------------------------------



 



applicable: (A) Forms W-8ECI (claiming exemption from U.S. withholding tax
because the income is effectively connected with a U.S. trade or business),
W-8BEN (claiming exemption from, or a reduction of, U.S. withholding tax under
an income tax treaty) and/or W-8IMY or any successor forms, (B) in the case of a
Non-U.S. Lender Party claiming exemption under Sections 871(h) or 881(c) of the
Code, Form W-8BEN (claiming exemption from U.S. withholding tax under the
portfolio interest exemption) or any successor form and a certificate in form
and substance acceptable to the Agent that such Non-U.S. Lender Party is not
(1) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (2) a
“10 percent shareholder” of the Borrowers within the meaning of
Section 881(c)(3)(B) of the Code or (3) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code or (C) any other applicable
document prescribed by the IRS certifying as to the entitlement of such Non-U.S.
Lender Party to such exemption from United States withholding tax or reduced
rate with respect to all payments to be made to such Non-U.S. Lender Party under
the Loan Documents. Unless the Borrower Representative and the Agent have
received forms or other documents satisfactory to them indicating that payments
under any Loan Document to or for a Non-U.S. Lender Party are not subject to
United States withholding tax or are subject to such tax at a rate reduced by an
applicable tax treaty, the Credit Parties and the Agent shall withhold amounts
required to be withheld by applicable Requirements of Law from such payments at
the applicable statutory rate.
          (i) Each U.S. Lender Party shall (A) on or prior to the date such U.S.
Lender Party becomes a “U.S. Lender Party” hereunder, (B) on or prior to the
date on which any such form or certification expires or becomes obsolete,
(C) after the occurrence of any event requiring a change in the most recent form
or certification previously delivered by it pursuant to this clause (f) and
(D) from time to time if requested by the Borrower Representative or the Agent
(or, in the case of a participant or SPV, the relevant Lender), provide the
Agent and the Borrower Representative (or, in the case of a participant or SPV,
the relevant Lender) with two completed originals of Form W-9 (certifying that
such U.S. Lender Party is entitled to an exemption from U.S. backup withholding
tax) or any successor form.
          (g) Each Lender having sold a participation in any of its Obligations
or identified an SPV as such to the Agent shall collect from such participant or
SPV the documents described in this clause (f) and provide them to the Agent.
     10.2 Certificates of Lenders. Any Lender claiming reimbursement or
compensation pursuant to this Article X shall deliver to the Borrower
Representative (with a copy to the Agent) a certificate setting forth in
reasonable detail the amount payable to such Lender hereunder and such
certificate shall be conclusive and binding on the Borrowers in the absence of
manifest error.

69



--------------------------------------------------------------------------------



 



ARTICLE XI.
DEFINITIONS
     11.1 Defined Terms. The following terms are defined in the Sections or
subsections referenced opposite such terms:

     
“956 Impact”
  4.13(b)
“Additional Lender”
  1.16(b)
“Affected Lender”
  9.22
“Agreement”
  Preamble
“Akorn”
  Preamble
“Akorn NJ”
  Preamble
“Applicable Percentage”
  1.9(d)
“Borrower” and “Borrowers”
  Preamble
“Borrower Representative”
  1.17
“Capital Expenditures”
  Exhibit 4.2(b)
“Cash Management Systems”
  4.11
“Closing Checklist”
  2.1(b)(i)
“Compliance Certificate”
  4.2(b)
“Concentration Account”
  Exhibit 4.11
“Concentration Limit”
  Exhibit 11.1(f)
“Confidential Information”
  9.10
“Disbursement Account” and “Disbursement Accounts”
  Exhibit 4.11
“EBITDA”
  Exhibit 4.2(b)
“EJ Funds”
  Preamble
“EJ Funds Designees”
  4.17(a)
“Eligible Accounts”
  Exhibit 11.1(f)
“Eligible Inventory”
  Exhibit 11.1(g)
“Event of Default”
  7.1
“Exchange Act”
  3.26
“FDA Laws”
  4.8(c)
“Federal Healthcare Program Laws”
  3.23(c)
“Fee Letter”
  1.9(a)
“Fixed Charge Coverage Ratio”
  Exhibit 4.2(b)
“Guaranteed Obligations”
  12.1
“Incremental Revolver”
  1.16(a)
“Indemnified Matters”
  9.5
“Indemnitee”
  9.5
“Interest Rate”
  1.3(a)
“Lender”
  Preamble
“Lock Box”
  Exhibit 4.11
“Lock Box Account”
  Exhibit 4.11
“Lock Box Bank”
  Exhibit 4.11
“Maximum Lawful Rate”
  1.3(d)
“Maximum Revolving Loan Balance”
  1.1(b)
“Modification Agreement”
  Preamble
“Modification Warrant”
  Preamble

70



--------------------------------------------------------------------------------



 



     
“Non-Funding Lender”
  1.11(b)
“Original Credit Agreement”
  Preamble
“Other Lender”
  1.11(e)
“Other Taxes”
  10.1(b)
“Permitted Liens”
  5.1
“Relationship Bank”
  Exhibit 4.11
“Register”
  1.4(b)
“Registration Rights Agreement”
  Preamble
“Restatement Warrant”
  Preamble
“Restricted Payments”
  5.11
“Replacement Lender”
  9.22
“Revolving Loan Commitment”
  1.1(b)
“Revolving Loan”
  1.1(b)
“Sale”
  9.9(a)
“SEC”
  3.26
“Settlement Date”
  1.11(b)
“Taxes”
  10.1(a)
“Unused Commitment Fee”
  1.9(b)

In addition to the terms defined elsewhere in this Agreement, the following
terms have the following meanings:
     “Account” means, as at any date of determination, any “account” (as such
term is defined in the UCC) of any Borrower or any of its Subsidiaries,
including, without limitation, the unpaid portion of the obligation of a
customer of a Borrower or any of its Subsidiaries in respect of Inventory
purchased by and shipped to such customer and/or the rendition of services by a
Borrower or such Subsidiary, as stated on the respective invoice of a Borrower
or such Subsidiary, net of any credits, rebates or offsets owed to such
customer.
     “Account Debtor” means the customer of a Borrower or any of its
Subsidiaries who is obligated on or under an Account.
     “Acquisition” means any transaction or series of related transactions for
the purpose of or resulting, directly or indirectly, in (a) the acquisition of
all or substantially all of the assets of a Person, or of any business, product
line or division of a Person, (b) the acquisition of in excess of fifty percent
(50%) of the Stock and Stock Equivalents of any Person or otherwise causing any
Person to become a Subsidiary of a Borrower, or (c) a merger or consolidation or
any other combination with another Person.
     “Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, by contract or otherwise. Without
limitation, any director, executive officer or beneficial owner of five percent
(5%) or more of the Stock (either directly or through ownership of Stock
Equivalents) of a Person shall for the purposes of this Agreement, be deemed to
control the other Person. Notwithstanding the foregoing, neither

71



--------------------------------------------------------------------------------



 



the Agent nor any Lender shall be deemed an “Affiliate” of any Credit Party or
of any Subsidiary of any Credit Party.
     “Agent” means EJ Funds in its capacity as administrative agent for the
Lenders hereunder, and any successor administrative agent.
     “Aggregate Revolving Loan Commitment” means the combined Revolving Loan
Commitments of the Lenders, which shall initially be in the amount of
$10,000,000, as such amount may be reduced from time to time pursuant to this
Agreement.
     “Akorn Stock Plans” shall mean the (a) Amended and Restated Akorn, Inc.
1988 Incentive Compensation Program, (b) Amended and Restated 1991 Akorn, Inc.
Stock Option Plan for Directors, (c) Amended and Restated Akorn, Inc. 2003 Stock
Option Plan and (d) Amended and Restated Akorn, Inc. Employee Stock Purchase
Plan, each as amended, modified or restated and as in effect as of the
Restatement Effective Date.
     “ANDA” means Abbreviated New Drug Application with respect to applications
to the FDA for approval of certain generic drugs.
     “Approved Bank” means any commercial bank that is (a) organized under the
laws of the United States, any state thereof or the District of Columbia, (b)
“adequately capitalized” (as defined in the regulations of its primary federal
banking regulators) and (c) has Tier 1 capital (as defined in such regulations)
in excess of $250,000,000.
     “Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 9.9 (with the consent of any party whose consent is required by
Section 9.9), accepted by the Agent, in substantially the form of
Exhibit 11.1(a) or any other form approved by the Agent.
     “Attorney Costs” means and includes all reasonable fees and disbursements
of any law firm or other external counsel.
     “Availability” means, as of any date of determination, the amount by which
(a) the Maximum Revolving Loan Balance, exceeds (b) the aggregate outstanding
principal balance of the Revolving Credit Exposure.
     “Average Unused Commitment Percentage” means, for any period, (a) the
average outstanding Revolving Credit Exposure for such period, divided by
(b) the Aggregate Revolving Loan Commitment as of the last day of such period.
     “Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11
U.S.C. §101, et seq.), as amended and in effect from time to time and the
regulations issued from time to time thereunder.
     “Benefit Plan” means any employee benefit plan as defined in Section 3(3)
of ERISA (whether governed by the laws of the United States or otherwise) to
which any Credit Party incurs or otherwise has any obligation or liability,
contingent or otherwise.

72



--------------------------------------------------------------------------------



 



     “Borrowing” means a borrowing hereunder consisting of Loans made to or for
the benefit of the Borrowers on the same day by the Lenders pursuant to
Article I.
     “Borrowing Base” means, as of any date of determination by Agent, from time
to time, an amount equal to the sum at such time of (a) 85% of the book value of
Eligible Accounts; plus (b) the least of (1) 50% of the book value of Eligible
Inventory valued at the lower of cost (determined on an average cost basis) or
market, (2) 85% of the Net Orderly Liquidation Value of Eligible Inventory,
(3) an amount such that no more than 75% of the value of the Borrowing Base is
attributable to Eligible Inventory and (4) 75% of the Aggregate Revolving Loan
Commitments; plus (c) 85% of the Net Orderly Liquidation Value of Eligible
Equipment; plus (d) 50% of the Distressed Value of Eligible Real Estate, less
(e) any Reserves established by Agent at such time.
     “Borrowing Base Certificate” means a certificate of the Borrowers, in
substantially the form of Exhibit 11.1(b) hereto, duly completed as of a date
acceptable to the Agent in its sole discretion.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to close.
     “Capital Adequacy Regulation” means any guideline, request or directive of
any central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any Lender or of any corporation controlling a Lender.
     “Capital Lease” means any leasing or similar arrangement which, in
accordance with GAAP, is classified as a capital lease.
     “Capital Lease Obligations” means all monetary obligations of any Credit
Party or any Subsidiary of any Credit Party under any Capital Leases.
     “Cash Equivalents” means: (a) securities issued or fully guaranteed or
insured by the United States Government or any agency thereof having maturities
of not more than six (6) months from the date of acquisition; (b) certificates
of deposit, time deposits, repurchase agreements, reverse repurchase agreements,
or bankers’ acceptances, having in each case a tenor of not more than six
(6) months, issued by any Lender, or by any U.S. commercial bank or any branch
or agency of a non U.S. bank licensed to conduct business in the U.S. having
combined capital and surplus of not less than $250,000,000; (c) commercial paper
of an issuer rated at least A 1 by Standard & Poor’s Corporation or P 1 by
Moody’s Investors Service Inc. and in either case having a tenor of not more
than three (3) months and (d) money market funds provided that substantially all
of the assets of such fund are comprised of securities of the type described in
clauses (a) through (c).
     “Code” means the Internal Revenue Code of 1986, and regulations promulgated
thereunder.
     “Collateral” means all Property and interests in Property and proceeds
thereof now owned or hereafter acquired by any Credit Party, any of their
respective Subsidiaries and any

73



--------------------------------------------------------------------------------



 



other Person who has granted a Lien to the Agent, in or upon which a Lien now or
hereafter exists in favor of any Lender or the Agent for the benefit of the
Agent, Lenders and other Secured Parties, whether under this Agreement or under
any other documents executed by any such Persons and delivered to the Agent.
     “Collateral Access Agreement” means an agreement in form and substance
reasonably satisfactory to the Agent, executed by a landlord or mortgagee of
real property on which Collateral is stored or otherwise located, or a
warehouseman, processor or other bailee of Inventory, Equipment or other
property owned by any Credit Party.
     “Collateral Documents” means, collectively, the Guaranty and Security
Agreement, the Mortgages, the Control Agreements, the Collateral Access
Agreements and all other security agreements, pledge agreements, patent and
trademark security agreements, lease assignments, guarantees and other similar
agreements, and all amendments, restatements, modifications or supplements
thereof or thereto, by or between any one or more of any Credit Party, any of
their respective Subsidiaries or any other Person pledging or granting a lien on
Collateral or guaranteeing the payment and performance of the Obligations, and
any Lender or the Agent for the benefit of the Agent, Lenders and other Secured
Parties now or hereafter delivered to the Lenders or the Agent pursuant to or in
connection with the transactions contemplated hereby, and all financing
statements (or comparable documents now or hereafter filed in accordance with
the UCC or comparable law) against any such Person as debtor in favor of any
Lender or the Agent for the benefit of the Agent, Lenders and the other Secured
Parties, as secured party, as any of the foregoing may be amended, restated
and/or modified from time to time.
     “Collection Account” means that certain account of Agent, account number
50271079 in the name of Agent at Deutsche Bank Trust Company Americas in New
York, New York, ABA No. 021-001-033, or such other account as may be specified
in writing by Agent as the “Collection Account.”
     “Commitment” means, for each Lender, its Revolving Loan Commitment.
     “Commitment Percentage” means, as to any Lender, the percentage equivalent
of such Lender’s Revolving Loan Commitment divided by the Aggregate Revolving
Loan Commitment.
     “Common Stock” means the common stock, no par value per share of Akorn.
     “Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person: (a) with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; (b) with
respect to any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; (c) under
any Rate Contracts; (d) to make take-or-pay or similar payments if required
regardless of nonperformance by any other party or parties to an agreement; or
(e) for the obligations of another Person through any agreement to purchase,
repurchase or otherwise acquire such obligation or any Property

74



--------------------------------------------------------------------------------



 



constituting security therefor, to provide funds for the payment or discharge of
such obligation or to maintain the solvency, financial condition or any balance
sheet item or level of income of another Person. The amount of any Contingent
Obligation shall be equal to the amount of the obligation so guaranteed or
otherwise supported or, if not a fixed and determined amount, the maximum amount
so guaranteed or supported.
     “Contractual Obligations” means, as to any Person, any provision of any
security issued by such Person or of any agreement, undertaking, contract,
indenture, mortgage, deed of trust or other instrument, document or agreement to
which such Person is a party or by which it or any of its Property is bound.
     “Control Affiliate” means any Affiliate without giving effect to the third
sentence of the definition of Affiliate.
     “Control Agreement” means a tri-party deposit account, securities account
or commodities account control agreement by and among the applicable Credit
Party, Agent and the depository, securities intermediary or commodities
intermediary, and each in form and substance reasonably satisfactory in all
respects to Agent and in any event providing to Agent “control” of such deposit
account, securities or commodities account within the meaning of Articles 8 and
9 of the UCC.
     “Copyrights” means all rights, title and interests (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to
copyrights and all mask work, database and design rights, whether or not
registered or published, all registrations and recordations thereof and all
applications in connection therewith.
     “Credit Parties” means each Borrower and each other Person (a) which
executes this Agreement as a “Credit Party,” (b) which executes a guaranty of
the Obligations, (c) which grants a Lien on all or substantially all of its
assets to secure payment of the Obligations and (d) all of the Stock of which is
pledged to Agent for the benefit of the Secured Parties.
     “Default” means any event or circumstance which, with the giving of notice,
the lapse of time, or both, would (if not cured or otherwise remedied during
such time) constitute an Event of Default.
     “Disposition” means (a) the sale, lease, conveyance or other disposition of
Property, other than sales or other dispositions expressly permitted under
subsection 5.2(a), 5.2(c) and 5.2(d), and (b) the sale or transfer by a Borrower
or any Subsidiary of a Borrower of any Stock or Stock Equivalent issued by any
Subsidiary of a Borrower and held by such transferor Person.
     “Distressed Value” shall mean, with respect to Eligible Real Estate, the
“Go-Dark” liquidation value of the Eligible Real Estate expected to be realized
assuming a three to six month sale thereof.
     “Dollars”, “dollars” and “$” each mean lawful money of the United States of
America.

75



--------------------------------------------------------------------------------



 



     “Domestic Subsidiary” means, with respect to any Person, a Subsidiary of
such Person, which Subsidiary is incorporated or otherwise organized under the
laws of a state of the United States of America.
     “Electronic Transmission” means each document, instruction, authorization,
file, information and any other communication transmitted, posted or otherwise
made or communicated by e-mail or E-Fax, or otherwise to or from an E-System or
other equivalent service.
     “Eligible Equipment” shall mean all machinery and equipment owned by the
Borrowers and subject to the most recent Equipment Appraisal delivered to the
Agent.
     “Eligible Real Estate” shall mean the Real Estate owned by the Borrowers in
fee simple located in Decatur, Illinois consisting of two parcels located at 150
South Wyckles Road and 1222 West Grand Avenue; provided, however, that (i) no
Real Estate subject to any proceedings, instituted or threatened, seeking
condemnation or a taking by eminent domain or like process shall constitute
“Eligible Real Estate” hereunder and (ii) no Real Estate shall constitute
“Eligible Real Estate” hereunder until the Junior Mortgage (including Security
Agreement, Assignment of Rents and Leases, and Fixture Filing, dated March 21,
2001), executed by Akorn, Inc. to The Northern Trust Company, filed on May 7,
2001 in the real estate records of Macon County, Illinois at Book 3056 Page 544
as document no. 1563431 (the “Northern Trust Mortgage”) has been terminated and
each title policy has been endorsed to remove the Northern Trust Mortgage as an
exception thereto, all to the satisfaction of Agent.
     “Environmental Laws” means all present and future Requirements of Law and
Permits imposing liability or standards of conduct for or relating to the
regulation and protection of human health, safety, the environment and natural
resources, and including public notification requirements and environmental
transfer of ownership, notification or approval statutes.
     “Environmental Liabilities” means all Liabilities (including costs of
Remedial Actions, natural resource damages and costs and expenses of
investigation and feasibility studies) that may be imposed on, incurred by or
asserted against any Credit Party or any Subsidiary of any Credit Party as a
result of, or related to, any claim, suit, action, investigation, proceeding or
demand by any Person, whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute or common law or
otherwise, arising under any Environmental Law or in connection with any
environmental, health or safety condition or with any Release and resulting from
the ownership, lease, sublease or other operation or occupation of property by
any Credit Party or any Subsidiary of any Credit Party, whether on, prior or
after the date hereof.
     “Equipment Appraisal” means the appraisal of the Eligible Equipment of the
Borrowers delivered to the Agent specifying the Net Orderly Liquidation Value of
such Eligible Equipment and performed by an independent appraiser acceptable to
the Agent; if more than one such Equipment Appraisal has been conducted, then
the Net Orderly Liquidation Value on any date for the Eligible Equipment of the
Borrowers shall be the value determined from the most recent Equipment Appraisal
that is conducted pursuant to this Agreement and the report of which is
satisfactory to the Agent. The initial Equipment Appraisal shall mean the
appraisal of the

76



--------------------------------------------------------------------------------



 



Eligible Equipment dated as of September 5, 2008 and performed by AccuVal
Associates, Incorporated.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means, collectively, any Credit Party and any Person
under common control or treated as a single employer with, any Credit Party,
within the meaning of Section 414(b), (c), (m) or (o) of the Code.
     “ERISA Event” means any of the following: (a) a reportable event described
in Section 4043(b) of ERISA (or, unless the 30-day notice requirement has been
duly waived under the applicable regulations, Section 4043(c) of ERISA) with
respect to a Title IV Plan; (b) the withdrawal of any ERISA Affiliate from a
Title IV Plan subject to Section 4063 of ERISA during a plan year in which it
was a substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of any ERISA Affiliate from any Multiemployer
Plan; (d) with respect to any Multiemployer Plan, the filing of a notice of
reorganization, insolvency or termination (or treatment of a plan amendment as
termination) under Section 4041A of ERISA; (e) the filing of a notice of intent
to terminate a Title IV Plan (or treatment of a plan amendment as termination)
under Section 4041 of ERISA; (f) the institution of proceedings to terminate a
Title IV Plan or Multiemployer Plan by the PBGC; (g) the failure to make any
required contribution to any Title IV Plan or Multiemployer Plan when due;
(h) the imposition of a lien under Section 412 or 430(k) of the Code or
Section 302, 303(k) or 4068 of ERISA on any property (or rights to property,
whether real or personal) of any ERISA Affiliate or a violation of Section 436
of the Code with respect to a Title IV Plan; (i) the failure of a Benefit Plan
or any trust thereunder intended to qualify for tax exempt status under
Section 401 or 501 of the Code or other Requirements of Law to qualify
thereunder; and (j) any other event or condition that might reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Title IV Plan or
Multiemployer Plan or for the imposition of any liability upon any ERISA
Affiliate under Title IV of ERISA other than for PBGC premiums due but not
delinquent.
     “Event of Loss” means, with respect to any Property, any of the following:
(a) any loss, destruction or damage of such Property; (b) any pending or
threatened (in writing) institution of any proceedings for the condemnation or
seizure of such Property or for the exercise of any right of eminent domain; or
(c) any actual condemnation, seizure or taking, by exercise of the power of
eminent domain or otherwise, of such Property, or confiscation of such Property
or the requisition of the use of such Property.
     “Excluded Equity Issuance” means the issuance of (a) Stock or Stock
Equivalents by a Wholly-Owned Subsidiary of a Borrower to a Borrower or another
Wholly-Owned subsidiary of a Borrower constituting an Investment permitted
hereunder and (b) Stock or Stock Equivalents by a Foreign Subsidiary of such
Foreign Subsidiary to qualify directors where required pursuant to a Requirement
of Law or to satisfy other requirements of applicable law, in each instance,
with respect to the ownership of Stock of Foreign Subsidiaries.
     “E-Fax” means any system used to receive or transmit faxes electronically.

77



--------------------------------------------------------------------------------



 



     “E-Signature” means the process of attaching to or logically associating
with an Electronic Transmission an electronic symbol, encryption, digital
signature or process (including the name or an abbreviation of the name of the
party transmitting the Electronic Transmission) with the intent to sign,
authenticate or accept such Electronic Transmission.
     “E-System” means any electronic system, including Intralinks® and ClearPar®
and any other Internet or extranet-based site, whether such electronic system is
owned, operated or hosted by Agent, any of its Related Persons or any other
Person, providing for access to data protected by passcodes or other security
system.
     “FDA” means the United States Food and Drug Administration and any
successor thereto.
     “Federal Health Care Program” has the meaning specified in Section 1128B(f)
of the SSA and includes the Medicare, Medicaid and TRICARE programs.
     “Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.
     “Fees” means any and all fees payable to Agent or any Lender pursuant to
the Agreement or any of the other Loan Documents.
     “First Tier Foreign Subsidiary” means a Foreign Subsidiary more than fifty
percent (50%) of the voting Stock (directly or through ownership of Stock
Equivalents) of which are held directly by a Borrower or indirectly by a
Borrower through one or more Domestic Subsidiaries.
     “Foreign Subsidiary” means, with respect to any Person, a Subsidiary of
such Person, which Subsidiary is not a Domestic Subsidiary.
     “GAAP” means generally accepted accounting principles set forth from time
to time in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the accounting
profession), which are applicable to the circumstances as of the date of
determination.
     “Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.
     “Guaranty and Security Agreement” means that certain Guaranty and Security
Agreement, dated as of the Original Closing Date, in form and substance
reasonably acceptable to the Agent and Borrowers, made by the Credit Parties in
favor of the Agent, for the benefit of the Secured Parties, as the same may be
amended, restated and/or modified from time to time.

78



--------------------------------------------------------------------------------



 



     “Hazardous Materials” means any substance, material or waste that is
classified, regulated or otherwise characterized under any Environmental Law as
hazardous, toxic, a contaminant or a pollutant or by other words of similar
meaning or regulatory effect, including petroleum or any fraction thereof,
asbestos, polychlorinated biphenyls and radioactive substances.
     “HIPAA” means the Health Insurance Portability and Accountability Act of
1996.
     “Indebtedness” of any Person means, without duplication: (a) all
indebtedness for borrowed money; (b) all obligations issued, undertaken or
assumed as the deferred purchase price of Property or services (other than trade
payables entered into in the Ordinary Course of Business); (c) the face amount
of all letters of credit issued for the account of such Person and without
duplication, all drafts drawn thereunder and all reimbursement or payment
obligations with respect to letters of credit, surety bonds and other similar
instruments issued by such Person; (d) all obligations evidenced by notes,
bonds, debentures or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of Property, assets or businesses;
(e) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to Property acquired by the Person (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such Property); (f) all Capital Lease Obligations, the
principal amount of which shall be the principal component thereof determined in
accordance with GAAP; (g) the principal balance outstanding under any synthetic
lease, off-balance sheet loan or similar off balance sheet financing product;
(h) all obligations, whether or not contingent, to purchase, redeem, retire,
defease or otherwise acquire for value any of its own Stock or Stock Equivalents
(or any Stock or Stock Equivalent of a direct or indirect parent entity thereof)
prior to the date that is 180 days after the date set forth in clause (a) of the
definition of Revolving Termination Date, valued at, in the case of redeemable
preferred Stock, the greater of the voluntary liquidation preference and the
involuntary liquidation preference of such Stock plus accrued and unpaid
dividends; (i) all indebtedness referred to in clauses (a) through (h) above
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in Property
(including accounts and contracts rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such indebtedness;
and (j) all Contingent Obligations described in clause (i) of the definition
thereof in respect of indebtedness or obligations of others of the kinds
referred to in clauses (a) through (i) above.
     “Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors; in each case in (a) and (b) above, undertaken under U.S. Federal,
state or foreign law, including the Bankruptcy Code.
     “Intellectual Property” means all rights, title and interests in or
relating to intellectual property (including, without limitation, industrial
property) arising under any Requirement of

79



--------------------------------------------------------------------------------



 



Law and all IP Ancillary Rights relating thereto, including all Copyrights,
Patents, Trademarks, Internet domain names, Trade Secrets and IP Licenses.
     “Interest Payment Date” means the last day of each calendar month.
     “Inventory” means “inventory” (as such term is defined in the UCC) of any
Borrower or any of its Subsidiaries, including, but not limited to, all
merchandise, raw materials, parts, supplies, work in process and finished goods
intended for sale, together with containers, packing, packaging, shipping and
similar materials related thereto, and including such inventory as is
temporarily out of a Borrower’s or such Subsidiary’s custody or possession,
including inventory on the premises of others and items in transit.
     “Inventory Appraisal” means the appraisal of the Eligible Inventory of the
Borrowers delivered to the Agent specifying the Net Orderly Liquidation Value of
such Eligible Inventory and performed by an independent appraiser acceptable to
the Agent; if more than one such Inventory Appraisal has been conducted, then
the Net Orderly Liquidation Value on any date for the Eligible Inventory of the
Borrowers shall be the value determined from the most recent Inventory Appraisal
that is conducted pursuant to this Agreement and the report of which is
satisfactory to the Agent. The initial Inventory Appraisal shall mean the
appraisal of the Eligible Inventory dated as of July 31, 2008 and performed by
AccuVal Associates, Incorporated.
     “IP Ancillary Rights” means, with respect to any other Intellectual
Property, as applicable, all foreign counterparts to, and all divisionals,
reversions, continuations, continuations-in-part, reissues, reexaminations,
renewals and extensions of, such Intellectual Property and all income,
royalties, proceeds and Liabilities at any time due or payable or asserted under
or with respect to any of the foregoing or otherwise with respect to such
Intellectual Property, including all rights to sue or recover at law or in
equity for any past, present or future infringement, misappropriation, dilution,
violation or other impairment thereof, and, in each case, all rights to obtain
any other IP Ancillary Right.
     “IP License” means all Contractual Obligations (and all related IP
Ancillary Rights), whether written or oral, granting any right, title and
interest in or relating to any Intellectual Property.
     “IRS” means the Internal Revenue Service of the United States and any
successor thereto.
     “Lending Office” means, with respect to any Lender, the office or offices
of such Lender specified as its “Lending Office” beneath its name on the
applicable signature page hereto, or such other office or offices of such Lender
as it may from time to time notify the Borrower Representative and the Agent.
     “Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.

80



--------------------------------------------------------------------------------



 



     “Liquidity Factor” shall mean (i) total cash collections divided by (ii)
(A) gross revenue minus (B) dilution, calculated as of a trailing twelve month
period, as determined by Agent based on the most recent field examination
obtained by Agent.
     “Lien” means any mortgage, deed of trust, pledge, hypothecation,
assignment, charge or deposit arrangement intended as security, encumbrance,
lien (statutory or otherwise) for security or other security interest of any
kind or nature whatsoever (including those created by, arising under or
evidenced by any conditional sale or other title retention agreement, the
interest of a lessor under a Capital Lease, any financing lease having
substantially the same economic effect as any of the foregoing, or the filing of
any financing statement naming the owner of the asset to which such lien relates
as debtor, under the UCC or any comparable law) and any contingent or other
agreement to provide any of the foregoing, but not including the interest of a
lessor under a lease which is not a Capital Lease.
     “Loan” means an extension of credit by a Lender to the Borrowers pursuant
to Article I hereof.
     “Loan Documents” means this Agreement, the Notes, the Fee Letter, the
Collateral Documents, the Subordination Agreement and all documents delivered to
the Agent and/or any Lender in connection with any of the foregoing.
     “Margin Stock” means “margin stock” as such term is defined in
Regulation T, U or X of the Federal Reserve Board.
     “Material Adverse Effect” means: (a) a material adverse change in, or a
material adverse effect upon, the operations, business, Properties, condition
(financial or otherwise) or prospects of any Credit Party or the Credit Parties
and the Subsidiaries taken as a whole; (b) a material impairment of the ability
of any Credit Party, any Subsidiary of any Credit Party or any other Person
(other than the Agent or Lenders) to perform in any material respect its
obligations under any Loan Document; or (c) a material adverse effect upon
(i) the legality, validity, binding effect or enforceability of any Loan
Document, or (ii) the perfection or priority of any Lien granted to the Lenders
or to the Agent for the benefit of the Secured Parties under any of the
Collateral Documents.
     “Material Environmental Liabilities” means Environmental Liabilities
exceeding $500,000 in the aggregate.
     “MBL Distribution Agreement” means that certain Exclusive Distribution
Agreement dated as of March 22, 2007 between Akorn and the University of
Massachusetts, as represented by the Massachusetts Biological Laboratories and
as amended and modified in July 2008, March 2009 and April 2009 and as further
amended, modified or supplemented from time to time.
     “Mortgage” means any deed of trust, leasehold deed of trust, mortgage,
leasehold mortgage, deed to secure debt, leasehold deed to secure debt or other
document creating a Lien on real Property or any interest in real Property.

81



--------------------------------------------------------------------------------



 



     “Multiemployer Plan” means any multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, as to which any ERISA Affiliate incurs or otherwise
has any obligation or liability, contingent or otherwise.
     “Net Issuance Proceeds” means, in respect of any issuance of debt or
equity, cash proceeds (including cash proceeds as and when received in respect
of non-cash proceeds received or receivable in connection with such issuance),
net of underwriting discounts and reasonable out-of-pocket costs and expenses
paid or incurred in connection therewith in favor of any Person not an Affiliate
of a Borrower.
     “Net Orderly Liquidation Value,” with respect to (a) any Inventory of the
Borrowers on any date, means the orderly liquidation value of such Inventory
expected to be realized at an orderly, negotiated sale held within a reasonable
period of time, net of all reasonable liquidation expenses, as determined from
the Inventory Appraisal and (b) any Eligible Equipment of the Borrowers on any
date, means the orderly liquidation value of such Eligible Equipment expected to
be realized at an orderly, negotiated sale held within a reasonable period of
time, net of all reasonable liquidation expenses, as determined from the
Equipment Appraisal.
     “Net Proceeds” means proceeds in cash, checks or other cash equivalent
financial instruments (including Cash Equivalents) as and when received by the
Person making a Disposition and insurance proceeds received on account of an
Event of Loss, net of: (a) in the event of a Disposition (i) the direct costs
relating to such Disposition excluding amounts payable to a Borrower or any
Affiliate of a Borrower, (ii) sale, use or other transaction taxes paid or
payable as a result thereof, and (iii) amounts required to be applied to repay
principal, interest and prepayment premiums and penalties on Indebtedness
secured by a Lien on the asset which is the subject of such Disposition and
(b) in the event of an Event of Loss, (i) all money actually applied to repair
or reconstruct the damaged Property or Property affected by the condemnation or
taking, (ii) all of the costs and expenses reasonably incurred in connection
with the collection of such proceeds, award or other payments, and (iii) any
amounts retained by or paid to parties having superior rights to such proceeds,
awards or other payments.
     “Non-U.S. Lender Party” means each of the Agent, each Lender, each SPV and
each participant, in each case that is not a United States person under and as
defined in Section 7701(a)(30) of the Code.
     “Note” means any Revolving Note and “Notes” means all such Notes.
     “Notice of Borrowing” means a notice given by the Borrower Representative
to the Agent pursuant to Section 1.5, in substantially the form of
Exhibit 11.1(c) hereto.
     “Obligations” means all Loans, and other Indebtedness, advances, debts,
liabilities, obligations, covenants and duties owing by any Credit Party to any
Lender, the Agent, any Secured Swap Provider or any other Person required to be
indemnified, that arises under any Loan Document or any Secured Rate Contract,
whether or not for the payment of money, whether arising by reason of an
extension of credit, loan, guaranty, indemnification or in any other manner,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired.

82



--------------------------------------------------------------------------------



 



     “Ordinary Course of Business” means, in respect of any transaction
involving any Credit Party or any Subsidiary of any Credit Party, the ordinary
course of such Person’s business, as conducted by any such Person in accordance
with past practice or otherwise on a commercially reasonable basis and
undertaken by such Person in good faith and not for purposes of evading any
covenant or restriction in any Loan Document.
     “Organization Documents” means, (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation,
any shareholder rights agreement, (b) for any partnership, the partnership
agreement and, if applicable, certificate of limited partnership, (c) for any
limited liability company, the operating agreement and articles or certificate
of formation or (d) any other document setting forth the manner of election or
duties of the officers, directors, managers or other similar persons, or the
designation, amount or relative rights, limitations and preference of the Stock
of a Person.
     “Original Closing Date” means January 7, 2009.
     “Patents” means all rights, title and interests (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to letters
patent and applications therefor.
     “Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56, as amended.
     “PBGC” means the United States Pension Benefit Guaranty Corporation or any
successor thereto.
     “Pequot Capital” shall mean Pequot Capital Management, Inc. and any fund
controlled or managed by Pequot Capital Management, Inc.
     “Permits” means, with respect to any Person, any permit, approval,
authorization, license, registration, certificate, concession, grant, franchise,
variance or permission from, and any other Contractual Obligations with, any
Governmental Authority, in each case whether or not having the force of law and
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.
     “Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or Governmental Authority.
     “Pledged Collateral” has the meaning specified in the Guaranty and Security
Agreement and shall include any other Collateral required to be delivered to
Agent pursuant to the terms of any Collateral Document.
     “Prior Indebtedness” means the Indebtedness and obligations specified on
Schedule 11.1 hereto.
     “Property” means any interest in any kind of property or asset, whether
real, personal or mixed, and whether tangible or intangible.

83



--------------------------------------------------------------------------------



 



     “Rate Contracts” means swap agreements (as such term is defined in
Section 101 of the Bankruptcy Code) and any other agreements or arrangements
designed to provide protection against fluctuations in interest or currency
exchange rates.
     “Real Estate Appraisal” means the most recent appraisal of the Eligible
Real Estate of the Borrowers specifying the Distressed Value of such Eligible
Real Estate and performed by an independent appraiser acceptable to the Agent.
The initial Real Estate Appraisals shall mean the appraisals of the Eligible
Real Estate dated as of August 29, 2008 and performed by Cushman & Wakefield of
Illinois, Inc.
     “Registrations” means authorizations, approvals, licenses, permits,
certificates, or exemptions issued by any Governmental Authority (including
pre-market approval applications, pre-market notifications, investigational
device exemptions, product recertifications, manufacturing approvals and
authorizations, CE Marks, pricing and reimbursement approvals, labeling
approvals or their foreign equivalent) held by the Credit Parties or their
Subsidiaries immediately prior to the Original Closing Date, that are required
for the research, development, manufacture, distribution, marketing, storage,
transportation, use and sale of the products of the Credit Parties and their
Subsidiaries.
     “Related Agreements” means the Subordinated Note Documents.
     “Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article II) and other
consultants and agents of or to such Person or any of its Affiliates.
     “Related Transactions” means the transactions contemplated by the Related
Agreements.
     “Releases” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.
     “Remedial Action” means all actions required to (a) clean up, remove, treat
or in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.
     “Required Lenders” means at any time (a) Lenders then holding more than
fifty percent (50%) of the Aggregate Revolving Loan Commitment then in effect,
or (b) if the Aggregate Revolving Loan Commitments have terminated, Lenders then
having more than fifty percent (50%) of the sum of the aggregate unpaid
principal amount of Loans.
     “Requirement of Law” means, as to any Person, any law (statutory or
common), ordinance, treaty, rule, regulation, order, policy, other legal
requirement or determination of an arbitrator or of a Governmental Authority, in
each case applicable to or binding upon such

84



--------------------------------------------------------------------------------



 



Person or any of its Property or to which such Person or any of its Property is
subject, including without limitation the FDA Laws and the Federal Health Care
Program Laws.
     “Reserves” means, with respect to the Borrowing Base (a) reserves
established by Agent from time to time against Eligible Accounts and Eligible
Inventory pursuant to Exhibit 11.1(b), and (b) such other reserves against
Eligible Accounts, Eligible Inventory or Availability that Agent may, in its
reasonable credit judgment, establish from time to time. Without limiting the
generality of the foregoing, Reserves established with respect to past due
credit balances, dilution, rent and allowance for doubtful accounts and to
ensure the payment of accrued interest expenses or Indebtedness shall be deemed
to be a reasonable exercise of Agent’s credit judgment, provided the amount of
any such Reserve shall be determined in the Agent’s reasonable credit judgment.
     “Responsible Officer” means the chief executive officer, chief financial
officer or the president of a Borrower or Borrower Representative, as
applicable, or any other officer having substantially the same authority and
responsibility; or, with respect to compliance with financial covenants or
delivery of financial information, the chief financial officer or the treasurer
of a Borrower or Borrower Representative, as applicable, or any other officer
having substantially the same authority and responsibility; or, with respect to
Notices of Borrowing, the controller.
     “Restatement Effective Date’ means the date on which all conditions
precedent set forth in Section 2.1(b) are satisfied or waived in writing by the
Agent and all Lenders.
     “Revolving Credit Exposure” means, as of any date, the aggregate principal
amount of Revolving Loans on such date.
     “Revolving Lender” means each Lender with a Revolving Loan Commitment (or
if the Revolving Loan Commitments have terminated, who hold Revolving Loans).
     “Revolving Note” means a promissory note of the Borrowers payable to the
order of a Lender in substantially the form of Exhibit 11.1(d) hereto,
evidencing Indebtedness of the Borrowers under the Revolving Loan Commitment of
such Lender.
     “Revolving Termination Date” means the earlier to occur of: (a) January 7,
2013; and (b) the date on which the Aggregate Revolving Loan Commitment shall
terminate in accordance with the provisions of this Agreement.
     “Secured Party” means the Agent, each Lender, each other Indemnitee and
each other holder of any Obligation of a Credit Party.
     “Secured Rate Contract” means any Rate Contract between Borrower and the
counterparty thereto, which the Agent has acknowledged in writing constitutes a
“Secured Rate Contract” hereunder.
     “Secured Swap Provider” means (a) a Lender or an Affiliate of a Lender (or
a Person who was a Lender or an Affiliate of a Lender at the time of execution
and delivery of a Rate Contract) who has entered into a Secured Rate Contract
with Borrower, or (b) a Person with whom Borrower has entered into a Secured
Rate Contract.

85



--------------------------------------------------------------------------------



 



     “Serum” shall mean Serum Institute of India, Ltd.
     “Solvent” means, with respect to any Person as of any date of
determination, that, as of such date, (a) the value of the assets of such Person
(both at fair value and present fair saleable value) is greater than the total
amount of liabilities (including contingent and unliquidated liabilities) of
such Person, (b) such Person is able to pay all liabilities of such Person as
such liabilities mature and (c) such Person does not have unreasonably small
capital. In computing the amount of contingent or unliquidated liabilities at
any time, such liabilities shall be computed at the amount that, in light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.
     “SPV” means any special purpose funding vehicle identified as such in a
writing by any Lender to the Agent.
     “SSA” means the Social Security Act of 1935, codified at Title 42,
Chapter 7, of the United States Code.
     “Stock” means all shares of capital stock (whether denominated as common
stock or preferred stock), equity interests, beneficial, partnership or
membership interests, joint venture interests, participations or other ownership
or profit interests in or equivalents (regardless of how designated) of or in a
Person (other than an individual), whether voting or non-voting.
     “Stock Equivalents” means all securities convertible into or exchangeable
for Stock or any other Stock Equivalent and all warrants, options or other
rights to purchase, subscribe for or otherwise acquire any Stock or any other
Stock Equivalent, whether or not presently convertible, exchangeable or
exercisable.
     “Subordinated Indebtedness” means the Indebtedness of any Credit Party or
any Subsidiary of any Credit Party which is subordinated in right of payment to
the Obligations, which shall be on terms and conditions, including subordination
provisions, acceptable to the Agent, including without limitation the
Indebtedness evidenced by the Subordinated Note.
     “Subordinated Lender” means the John N. Kapoor Trust dated September 20,
1989.
     “Subordinated Note Documents” means the Subordinated Note and all other
documents, agreements and instruments executed in connection therewith.
     “Subordinated Note” means that certain Amended and Restated Subordinated
Secured Promissory Note dated August 17, 2009 in the initial principal amount of
$5,853,266.68 payable by Akorn in favor of the Subordinated Lender.
     “Subordination Agreement” means that certain Amended and Restated
Subordination Agreement dated as of August 17, 2009 by and among the Agent, the
Credit Parties and the Subordinated Lenders, as the same may be amended,
restated and/or modified from time to time in accordance with the terms thereof.
     “Subsidiary” of a Person means any corporation, association, limited
liability company, partnership, joint venture or other business entity of which
more than fifty percent (50%) of the

86



--------------------------------------------------------------------------------



 



voting Stock (in the case of Persons other than corporations), is owned or
controlled directly or indirectly by the Person, or one or more of the
Subsidiaries of the Person, or a combination thereof.
     “Tax Affiliate” means, (a) each Borrower and its Subsidiaries and (b) any
Affiliate of a Borrower with which such Borrower files or is eligible to file
consolidated, combined or unitary tax returns.
     “Title IV Plan” means a pension plan subject to Title IV of ERISA, other
than a Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has
any obligation or liability, contingent or otherwise.
     “Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to trade
secrets.
     “Trademark” means all rights, title and interests (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to
trademarks, trade names, corporate names, company names, business names,
fictitious business names, trade styles, service marks, logos and other source
or business identifiers and, in each case, all goodwill associated therewith,
all registrations and recordations thereof and all applications in connection
therewith.
     “UCC” means the Uniform Commercial Code as in effect from time to time in
the State of New York.
     “United States” and “U.S.” each means the United States of America.
     “U.S. Lender Party” means each of the Agent, each Lender, each, each SPV
and each participant, in each case that is a United States person under and as
defined in Section 7701(a)(30) of the Code.
     “Wholly-Owned Subsidiary” means any Subsidiary in which (other than
directors’ qualifying shares required by law) one hundred percent (100%) of the
Stock and Stock Equivalents, at the time as of which any determination is being
made, is owned, beneficially and of record, by any Credit Party, or by one or
more of the other Wholly-Owned Subsidiaries, or both.
     “Withdrawal Liabilities” means, at any time, any liability incurred
(whether or not assessed) by any ERISA Affiliate and not yet satisfied or paid
in full at such time with respect to any Multiemployer Plan pursuant to
Section 4201 of ERISA.
     11.2 Other Interpretive Provisions.
          (a) Defined Terms. Unless otherwise specified herein or therein, all
terms defined in this Agreement or in any other Loan Document shall have the
defined meanings when used in any certificate or other document made or
delivered pursuant hereto. The meanings of defined terms shall be equally
applicable to the singular and plural forms of the defined terms. Terms
(including uncapitalized terms) not otherwise defined herein and that are
defined in the UCC shall have the meanings therein described.

87



--------------------------------------------------------------------------------



 



          (b) The Agreement. The words “hereof”, “herein”, “hereunder” and words
of similar import when used in this Agreement or any other Loan Document shall
refer to this Agreement or such other Loan Document as a whole and not to any
particular provision of this Agreement or such other Loan Document; and
subsection, section, schedule and exhibit references are to this Agreement or
such other Loan Documents unless otherwise specified.
          (c) Certain Common Terms. The term “documents” includes any and all
instruments, documents, agreements, certificates, indentures, notices and other
writings, however evidenced. The term “including” is not limiting and means
“including without limitation.”
          (d) Performance; Time. Whenever any performance obligation hereunder
or under any other Loan Document (other than a payment obligation) shall be
stated to be due or required to be satisfied on a day other than a Business Day,
such performance shall be made or satisfied on the next succeeding Business Day.
In the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including”; the words “to” and “until”
each mean “to but excluding”, and the word “through” means “to and including.”
If any provision of this Agreement or any other Loan Document refers to any
action taken or to be taken by any Person, or which such Person is prohibited
from taking, such provision shall be interpreted to encompass any and all means,
direct or indirect, of taking, or not taking, such action.
          (e) Contracts. Unless otherwise expressly provided herein or in any
other Loan Document, references to agreements and other contractual instruments,
including this Agreement and the other Loan Documents, shall be deemed to
include all subsequent amendments, thereto, restatements and substitutions
thereof and other modifications and supplements thereto which are in effect from
time to time, but only to the extent such amendments and other modifications are
not prohibited by the terms of any Loan Document.
          (f) Laws. References to any statute or regulation are to be construed
as including all statutory and regulatory provisions related thereto or
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.
     11.3 Accounting Terms and Principles. All accounting determinations
required to be made pursuant hereto shall, unless expressly otherwise provided
herein, be made in accordance with GAAP. No change in the accounting principles
used in the preparation of any financial statement hereafter adopted by
Borrowers shall be given effect for purposes of measuring compliance with any
provision of Article V or VI unless the Borrowers, the Agent and the Required
Lenders agree to modify such provisions to reflect such changes in GAAP and,
unless such provisions are modified, all financial statements, Compliance
Certificates and similar documents provided hereunder shall be provided together
with a reconciliation between the calculations and amounts set forth therein
before and after giving effect to such change in GAAP.
     11.4 Payments. The Agent may set up standards and procedures to determine
or redetermine the equivalent in Dollars of any amount expressed in any currency
other than Dollars and otherwise may, but shall not be obligated to, rely on any
determination made by any Credit Party. Any such determination or
redetermination by the Agent shall be conclusive and

88



--------------------------------------------------------------------------------



 



binding for all purposes, absent manifest error. No determination or
redetermination by any Secured Party or any Credit Party and no other currency
conversion shall change or release any obligation of any Credit Party or of any
Secured Party (other than the Agent and its Related Persons) under any Loan
Document, each of which agrees to pay separately for any shortfall remaining
after any conversion and payment of the amount as converted. The Agent may round
up or down, and may set up appropriate mechanisms to round up or down, any
amount hereunder to nearest higher or lower amounts and may determine reasonable
de minimis payment thresholds.
ARTICLE XII.
CROSS-GUARANTY
     12.1 Cross-Guaranty. Each Borrower hereby agrees that such Borrower is
jointly and severally liable for, and hereby absolutely and unconditionally
guarantees to Agent and Lenders and their respective successors and assigns, the
full and prompt payment (whether at stated maturity, by acceleration or
otherwise) and performance of, all Obligations owed or hereafter owing to Agent
and Lenders by each other Borrower (“Guaranteed Obligations”). Each Borrower
agrees that its guaranty obligation hereunder is a continuing guaranty of
payment and performance and not of collection, that its obligations under this
Section 12 shall not be discharged until payment and performance, in full, of
the Obligations has occurred, and that its obligations under this Section 12
shall be absolute and unconditional, irrespective of, and unaffected by,
          (a) the genuineness, validity, regularity, enforceability or any
future amendment of, or change in, this Agreement, any other Loan Document or
any other agreement, document or instrument to which any Borrower is or may
become a party;
          (b) the absence of any action, against any Person other than such
Borrower, to enforce this Agreement (including this Section 12) or any other
Loan Document or the waiver or consent by Agent and Lenders with respect to any
of the provisions thereof;
          (c) the existence, value or condition of, or failure to perfect its
Lien against, any security for the Obligations or any action, or the absence of
any action, by Agent and Lenders in respect thereof (including the release of
any such security);
          (d) the insolvency of any Credit Party; or
          (e) any other action or circumstances that might otherwise constitute
a legal or equitable discharge or defense of a surety or guarantor.
     Each Borrower shall be regarded, and shall be in the same position, as
principal debtor with respect to the Guaranteed Obligations.
     12.2 Waivers by Borrowers. Each Borrower expressly waives all rights it may
have now or in the future under any statute, or at common law, or at law or in
equity, or otherwise, to compel Agent or Lenders to marshal assets or to proceed
in respect of the Obligations guaranteed hereunder against any other Credit
Party, any other party or against any security for the payment and performance
of the Guaranteed Obligations before proceeding against, or as a condition to

89



--------------------------------------------------------------------------------



 



proceeding against, such Borrower. It is agreed among each Borrower, Agent and
Lenders that the foregoing waivers are of the essence of the transaction
contemplated by this Agreement and the other Loan Documents and that, but for
the provisions of this Section 12 and such waivers, Agent and Lenders would
decline to enter into this Agreement.
     12.3 Benefit of Guaranty. Each Borrower agrees that the provisions of this
Section 12 are for the benefit of Agent and Lenders and their respective
successors, transferees, endorsees and assigns, and nothing herein contained
shall impair, as between any other Borrower and Agent or Lenders, the
obligations of such other Borrower under the Loan Documents.
     12.4 Subordination of Subrogation, Etc. Notwithstanding anything to the
contrary in this Agreement or in any other Loan Document, and except as set
forth in Section 12.7, each Borrower hereby expressly and irrevocably
subordinates to payment of the Obligations any and all rights at law or in
equity to subrogation, reimbursement, exoneration, contribution, indemnification
or set off and any and all defenses available to a surety, guarantor or
accommodation co-obligor until the Obligations are paid in full in cash and the
applicable preference period has passed. Each Borrower acknowledges and agrees
that this subordination is intended to benefit Agent and Lenders and shall not
limit or otherwise affect such Borrower’s liability hereunder or the
enforceability of this Section 12, and that Agent, Lenders and their respective
successors and assigns are intended third party beneficiaries of the waivers and
agreements set forth in this Section 12.4.
     12.5 Election of Remedies. If Agent or any Lender may, under applicable
law, proceed to realize its benefits under any of the Loan Documents giving
Agent or such Lender a Lien upon any Collateral, whether owned by any Borrower
or by any other Person, either by judicial foreclosure or by non judicial sale
or enforcement, Agent or any Lender may, at its sole option, determine which of
its remedies or rights it may pursue without affecting any of its rights and
remedies under this Section 12. If, in the exercise of any of its rights and
remedies, Agent or any Lender shall forfeit any of its rights or remedies,
including its right to enter a deficiency judgment against any Borrower or any
other Person, whether because of any applicable laws pertaining to “election of
remedies” or the like, each Borrower hereby consents to such action by Agent or
such Lender and waives any claim based upon such action, even if such action by
Agent or such Lender shall result in a full or partial loss of any rights of
subrogation that such Borrower might otherwise have had but for such action by
Agent or such Lender. Any election of remedies that results in the denial or
impairment of the right of Agent or any Lender to seek a deficiency judgment
against any Borrower shall not impair any other Borrower’s obligation to pay the
full amount of the Obligations. In the event Agent or any Lender shall bid at
any foreclosure or trustee’s sale or at any private sale permitted by law or the
Loan Documents, Agent or such Lender may bid all or less than the amount of the
Obligations and the amount of such bid need not be paid by Agent or such Lender
but shall be credited against the Obligations. The amount of the successful bid
at any such sale, whether Agent, Lender or any other party is the successful
bidder, shall be conclusively deemed to be the fair market value of the
Collateral and the difference between such bid amount and the remaining balance
of the Obligations shall be conclusively deemed to be the amount of the
Obligations guaranteed under this Section 12, notwithstanding that any present
or future law or court decision or ruling may have the effect of reducing the
amount of any deficiency claim to which Agent or any Lender might otherwise be
entitled but for such bidding at any such sale.

90



--------------------------------------------------------------------------------



 



     12.6 Limitation. Notwithstanding any provision herein contained to the
contrary, each Borrower’s liability under this Section 12 (which liability is in
any event in addition to amounts for which such Borrower is primarily liable
under Section 1) shall be limited to an amount not to exceed as of any date of
determination the greater of:
          (a) the net amount of all Loans advanced to any other Borrower under
this Agreement and then re-loaned or otherwise transferred to, or for the
benefit of, such Borrower; and
          (b) the amount that could be claimed by Agent and Lenders from such
Borrower under this Section 12 without rendering such claim voidable or
avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law after taking into account, among other
things, such Borrower’s right of contribution and indemnification from each
other Borrower under Section 12.7.
     12.7 Contribution with Respect to Guaranty Obligations.
          (a) To the extent that any Borrower shall make a payment under this
Section 12 of all or any of the Obligations (other than Loans made to that
Borrower for which it is primarily liable) (a “Guarantor Payment”) that, taking
into account all other Guarantor Payments then previously or concurrently made
by any other Borrower, exceeds the amount that such Borrower would otherwise
have paid if each Borrower had paid the aggregate Obligations satisfied by such
Guarantor Payment in the same proportion that such Borrower’s “Allocable Amount”
(as defined below) (as determined immediately prior to such Guarantor Payment)
bore to the aggregate Allocable Amounts of each of the Borrowers as determined
immediately prior to the making of such Guarantor Payment, then, following
payment in full in cash of the Obligations, termination of the Commitments and
the passage of the applicable preference period, such Borrower shall be entitled
to receive contribution and indemnification payments from, and be reimbursed by,
each other Borrower for the amount of such excess, pro rata based upon their
respective Allocable Amounts in effect immediately prior to such Guarantor
Payment.
          (b) As of any date of determination, the “Allocable Amount” of any
Borrower shall be equal to the maximum amount of the claim that could then be
recovered from such Borrower under this Section 12 without rendering such claim
voidable or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or
under any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law.
          (c) This Section 12.7 is intended only to define the relative rights
of Borrowers and nothing set forth in this Section 12.7 is intended to or shall
impair the obligations of Borrowers, jointly and severally, to pay any amounts
as and when the same shall become due and payable in accordance with the terms
of this Agreement, including Section 12.1. Nothing contained in this
Section 12.7 shall limit the liability of any Borrower to pay the Loans made
directly or indirectly to that Borrower and accrued interest, Fees and expenses
with respect thereto for which such Borrower shall be primarily liable.

91



--------------------------------------------------------------------------------



 



          (d) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Borrower to which such
contribution and indemnification is owing.
          (e) The rights of the indemnifying Borrowers against other Credit
Parties under this Section 12.7 shall be exercisable upon the full and payment
of the Obligations, the termination of the Commitments and the passage of the
applicable preference period.
     12.8 Liability Cumulative. The liability of Borrowers under this Section 12
is in addition to and shall be cumulative with all liabilities of each Borrower
to Agent and Lenders under this Agreement and the other Loan Documents to which
such Borrower is a party or in respect of any Obligations or obligation of the
other Borrower, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.
     12.9 Reaffirmation of Collateral Documents.
          (a) Each Borrower hereby (i) reaffirms the execution and delivery of
each Collateral Document to which it is a party; (ii) reaffirms each such
Collateral Document in its entirety, including its obligations as set forth in
each of the Collateral Documents to which it is a party; (iii) remakes the
representations and warranties set forth in each Collateral Document for the
benefit of Agent as of the date hereof and confirms that the information in each
such document remains true and correct as of the date hereof; and (iv) agrees to
continue to comply with, and be subject to, all of the terms, provisions,
conditions, covenants, agreements and obligations applicable to it as set forth
in each of the Collateral Documents to which it is a party, each of which
remains in full force and effect.
          (b) Each Borrower hereby (i) acknowledges, confirms and agrees that
each Collateral Document to which it is a party (A) is and shall continue to
remain in full force and effect as security for the Obligations, (B) is the
valid and binding obligation of such Person, and (C) is not subject to offset,
deduction, defense or claim against the Agent or any Lender, and (ii) confirms,
ratifies and reaffirms that the security interest granted to the Agent, for the
benefit of the Agent and the Lenders, pursuant each Collateral Document to which
it is a party in all of its right, title, and interest in all then existing and
thereafter acquired or arising Collateral described therein, in order to secure
prompt payment and performance of the Obligations, is continuing and is
unimpaired and constitutes a first priority security interest (subject only to
Permitted Liens) in favor of the Agent, for the benefit of the Agent and the
Lenders, with the same force, effect and priority in effect both immediately
prior to and after entering into this Agreement and the other Loan Documents.
          (c) Each Collateral Document is in full force and effect and is hereby
ratified and confirmed in all respects, except that on and as of the date
hereof, all references in any Collateral Document to “the Credit Agreement,”
“thereto,” “thereof,” “thereunder” or words of like import referring to the
Original Credit Agreement shall mean this Agreement.
[Balance of page intentionally left blank; signature page follows.]

92



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their duly authorized officers as of the day and
year first above written.

            AKORN, INC.
      By:           Title: 
 
      FEIN: 72-0717400     

            Address for notices:

1925 West Field Court
Suite 300
Lake Forest, Illinois 60045
Attn: Timothy Dick
Facsimile: (847) 353-4936

Address for Wire Transfers:

Bank of America
135 South LaSalle Street
Chicago, IL 60603
ABA# 026009593
Account #5800508409
Account Name: Akorn, Inc.
         

[Signature Page to Amended and Restated Credit Agreement]

93



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their duly authorized officers as of the day and
year first above written.

            AKORN (NEW JERSEY), INC.
      By:           Title:  
 
      FEIN: 36-4301474     
Address for notices:

72 Veronica Avenue
Somerset, New Jersey 08873
Attn:
 
Facsimile:
 

94



--------------------------------------------------------------------------------



 



         

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their duly authorized officers as of the day and
year first above written.

            EJ FUNDS LP, as the Agent and as a Lender
By: EJ Financial Enterprises, Inc.
Its: General Partner
      By:           John N. Kapoor        President   

            Address for Notices:

EJ Funds LP
225 East Deerpath Road, Suite 250
Lake Forest, IL 60045
Attn: Rao Akella
Facsimile: (847) 295-8680

With a copy to:

McDermott Will & Emery LLP
227 W. Monroe Street, 47th Floor
Chicago, IL 60606
Attn: Thomas J. Murphy
Facsimile: (312) 984-7700

Address for payments:

ABA No.: 026009593
Wire Number: 000180019810
Bank: Bank of America
Wire Acct. Name: Trust Department TX Funds
            Transfer/Wire
Benefit: 72-01-101-1542745
Benefit Name: EJ Funds LP
Bank Contract: Linnea Ellison
             Tel # (312) 828 7142
                       

95



--------------------------------------------------------------------------------



 



Schedule 1.1(b)
Revolving Loan Commitments

EJ Funds, L.P.   $10,000,000

Schedule 1.1(b)

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.2
STOCK OWNERSHIP
(As of July 31, 2009)

                      Issuer   Owner   Type of Security   Registration #   %
Ownership
 
                   
Akorn, Inc.
  JNK Trust DTD 9/20/89   Common Stock         30.90  
 
                   
Akorn, Inc.
  Arjun Waney   Common Stock         5.70  
 
                   
Akorn, Inc.
  All Else   Common Stock         62.50  
 
                   
Akorn (New Jersey), Inc.
  Akorn, Inc.   Common Stock         100.00  

     Akorn, Inc. is authorized to issue 150,000,000 shares of common stock and
5,000,000 shares of preferred stock.
     Akorn (New Jersey), Inc. is authorized to issue 1000 shares of stock.
     Akorn, Inc. is the sole shareholder of Akorn (New Jersey), Inc.
     STOCK EQUIVALENTS:
     1. On March 8, 2006, Akorn, Inc. issued 4,311,669 shares of its common
stock in a private placement with various investors at a price of $4.50 per
share which included warrants to purchase 1,509,088 additional shares of common
stock. The warrants are exercisable for a five year period at an exercise price
of $5.40 per share and may be exercised by cash payment of the exercise price or
by means of a cashless exercise. All 1,509,088 warrants remain outstanding as of
September 30, 2008 (from Akorn, Inc.’s Form 10-Q, filed with the SEC on
November 10, 2008).
     2. On August 23, 2004, Akorn, Inc. issued an aggregate of 141,000 shares of
Series B 6.0% Participating Preferred Stock (“Series B Preferred Stock”) at a
price of $100 per share, that was convertible into common stock at a price of
$2.70 per share, to certain investors, with warrants to purchase 1,566,667
additional shares of common stock exercisable until August 23, 2009, with an
exercise price of $3.50 per share (the “Series B Warrants”). There were 455,556
and 1,011,112 Series B Warrants outstanding as of December 31, 2007 and 2006,
respectively (from Akorn, Inc.’s Form 10-K, filed with the SEC on March 17,
2008).
     3. Pursuant to the Modification Agreement, on April 13, 2009 Akorn, Inc
issued EJ Funds a warrant (the “Modification Warrant”) to purchase 1,939,639
shares of its common stock at an exercise price of $1.11 per share, subject to
certain adjustments. The Modification Warrant expires five years after its date
of issuance and is exercisable upon payment of the exercise price in cash or by
means of a cashless exercise yielding a net share figure.

 



--------------------------------------------------------------------------------



 



     4. On April 15, 2009, Akorn, Inc. entered into a Reimbursement and Warrant
Agreement (the “Reimbursement Agreement”) with EJ Funds and the Kapoor Trust,
pursuant to which the Kapoor Trust agreed to provide an irrevocable standby
letter of credit (“L/C”) as security for Akorn, Inc.’s payment obligations of
$10,500,000 to the Massachusetts Biologic Laboratories of the University of
Massachusetts (“MBL”) under its Letter Agreement dated March 27, 2009 (the
“Letter Agreement”) and Settlement Agreement dated April 15, 2009 (the
“Settlement Agreement”) with MBL. The Reimbursement Agreement provides, among
other things, that Akorn, Inc. will reimburse the Kapoor Trust for any draws by
MBL under the L/C. All of Akorn, Inc.’s obligations under the Reimbursement
Agreement will be considered secured obligations under the Credit Agreement.
Pursuant to the Reimbursement Agreement, Akorn, Inc. also issued a warrant to
the Kapoor Trust (the “Reimbursement Warrant”) to purchase 1,501,933 shares of
Akorn, Inc.’s common stock at an exercise price of $1.11 per share, subject to
certain adjustments. The Reimbursement Warrant expires five years from the date
of issuance and is exercisable upon payment of the exercise price in cash or by
means of a cashless exercise yielding a net share figure. In addition, the
Reimbursement Agreement provides that Akorn, Inc. must issue the Kapoor Trust
additional warrants, at that same price of $1.11 per share, to purchase 200,258
shares of our common stock per $1,000,000 drawn on the L/C.
WARRANTS:

                              Issue Date   Outstanding   Price
 
                       
Series B
    8/23/2004       455,556     $ 3.50  
 
                       
PIPE
    3/7/2006       1,509,088     $ 5.40  
 
                       
Modification
    4/13/09       1,939,639     $ 1.11  
 
                       
Reimbursement
    4/15/09       1,501,933     $ 1.11  

     5. Akorn, Inc.’s stockholders approved the 1988 Incentive Compensation
Program (the “Incentive Program”) which expired November 2, 2003, under which
any officer or key employee of Akorn, Inc. was eligible to receive options as
designated by its Board of Directors. All options granted under the Incentive
Program during the years ended December 31, 2003 and 2002 have exercise prices
equivalent to the market value of Akorn, Inc.’s common stock on the date of
grant. Options granted under the Incentive Program generally vest over a period
of three years and expire within a period of five years. Akorn, Inc.’s
stockholders approved the Akorn, Inc. 1991 Stock Option (the “1991 Directors’
Plan”) under which options were issuable to its directors, and which expired
December 7, 2001. The Akorn, Inc. 2003 Stock Option Plan (“2003 Stock Option
Plan”) was approved by Akorn, Inc.’s Board of Directors on November 6, 2003 and
approved by its stockholders on July 8, 2004. Under the 2(X)3 Stock Option Plan,
2,519,000 options have been granted and 1,579,000 remain outstanding as of
December 31, 2007. Options granted under the 2003 Stock Option Plan generally
vest over a period of three years and expire within a period of five years. On
March 29, 2005, Akorn, Inc.’s Board of Directors approved the Amended and
Restated Akorn, Inc. 2003 Stock Option Plan (the “Amended 2003 Plan”), effective
as of April 1, 2005, and this was subsequently approved by its stockholders on
May 27, 2005. The Amended 2003 Plan is an amendment and restatement of the 2003
Stock Option Plan and provides the Akorn, Inc. with the ability to grant other
types of equity awards to eligible participants besides stock options. The
aggregate number of shares of

 



--------------------------------------------------------------------------------



 



the Akorn, Inc.’s common stock that may be issued pursuant to awards granted
under the Amended 2003 Plan is 5,000,000. Under the Amended 2003 Plan, 3,593,000
options have been granted to employees. These options generally vest over a
period of three years and expire within a period of five years. In July 2009,
Akorn, Inc.’s Board of Directors approved an amendment to the Company’s Amended
and Restated Akorn, Inc. 2003 Stock Option Plan, which Akorn, Inc.’s
shareholders approved at the 2009 annual meeting on August 7. Pursuant to the
proposed amendment, the total number of shares authorized and reserved for
issuance under the 2003 Plan will be increased by 6,000,000 from a total of
5,000,000 shares to a total of 11,000,000 shares effective September 1, 2009.
Options/Restricted Stock Awards

                              Authorized   Outstanding   Available to Grant
 
                       
2003 Plan
    5,000,000       291,250       —  
 
                       
2003a Plan
    5,000,000       3,080,360       1,348,000  
 
                       
 
                       
Total
            3,371,610       1,348,000  

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.5
Litigation
On April 3, 2009, the Company’s former President and Chief Executive Officer,
Arthur Przybyl, filed a demand for arbitration against the Company under his
April 24, 2006 Executive Employment Agreement (the “Employment Agreement”).
Mr. Przybyl initiated this arbitration with the Chicago, Illinois office of the
American Arbitration Association under an arbitration provision in the
Employment Agreement.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.7
ERISA

•   Medical

•   Dental

•   Life & AD&D

•   Short Term Disability

•   Long Term Disability

•   Travel Accident

•   Flexible Spending Accounts

•   Smart Choice! Akorn’s 401(k) Retirement Plan

•   Employee Stock Purchase Plan

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.12
Environmental
     Conditions disclosed in the Phase 1 Environmental Site Assessment relating
to the Akorn (New Jersey), Inc. facility located at 72 Veronica Avenue #6,
Somerset, Somerset County, New Jersey, dated October 8, 2008, Project
No. 94087589A, prepared by Terracon.
     Conditions disclosed in the Phase I Environmental Site Assessment relating
to the Akorn, Inc. facility located at 1222 West Grand Avenue, Decatur, Macon
County, Illinois, dated October 3, 2008, Project No. 15087750, prepared by
Terracon.
     Conditions disclosed in the Phase I Environmental Site Assessment relating
to the Akorn, Inc. facility located at 150 S. Wyckles Road, Decatur, Macon
County, Illinois, dated October 3, 2008, Project No. 15087753, prepared by
Terracon.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.15
Labor Relations
Not Applicable.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.18
Brokers’ and Transaction Fees
Not Applicable.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.22
Recalls
     Akorn, Inc. has only had one product recall since January 1, 2004.
     During 2008, Akorn, Inc. was notified by Becton Dickinson (“BD”) of BD’s
60ml syringe recall. This recall necessitated Akorn’s recall of the Cyanide
Antidote Kit, which contained the subject syringe, along with other drug
components produced / provided by Akorn, Inc. While no other such components are
affected by this recall, Akorn, Inc. has undertaken to notify its direct
customers of the BD syringe recall.
     Accordingly, Akorn, Inc. executed an FDA acknowledged recall activity to
replace the affected syringes with unaffected syringes supplied by BD, or, to
allow customers to return affected Cyanide Antidote Kits to Akorn, Inc., at
which time Akorn, Inc. would replace the respective affected syringe with an
unaffected syringe, and supply the customer with a replacement / reworked kit.
Akorn, Inc. reported its administrative close-out of this recall to the FDA in
June 2009.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.1
Liens
     Lien evidenced by UCC Financing Statement listing Akorn, Inc., as Debtor,
and First Personal Bank, as Assignee Secured Party, as filed with the Louisiana
Secretary of State on May 9, 2008, relating to a new Inter-Tel 5000
communication system located in the Gurnee, Illinois premises.
     Lien evidenced by UCC Financing Statement listing Akorn, Inc., as Debtor,
and First Personal Bank, as Assignee Secured Party, as filed with the Louisiana
Secretary of State on July 24, 2008, relating to a new Inter-Tel 5000
communication system located in the Gurnee, Illinois premises.
     Lien evidenced by UCC Financing Statement listing Akorn, Inc., as Debtor,
and Air Liquid Industrial U.S. LP, as Assignee Secured Party, as filed with the
Louisiana Secretary of State on September 5, 2007, relating to 3000 gallon
vertical vessels located at the Decatur, Illinois premises.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.4
Investments
     Akorn, Inc. has made approximately $1,800,000 in capital contributions to
own 50% of the membership interests in Akorn-Strides, LLC, a Delaware limited
liability company. Akorn, Inc. does not intend to make any further capital
contributions to Akorn-Strides, LLC.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.5
Indebtedness
     On March 31, 2009, Akorn, Inc. consented to an Assignment Agreement
(“Assignment”) between General Electric Capital Corporation and EJ Funds LP
which transferred to EJ Funds all of GE’s rights and obligations under the
Original Credit Agreement. Pursuant to the Assignment, EJ Funds became the agent
and lender under the Original Credit Agreement. Accordingly, GE is no longer a
lender to the Borrowers. EJ Financial is the general partner of EJ Funds.
On July 28, 2008, Akorn, Inc. borrowed $5,000,000 from the Kapoor Trust, and
issued the Kapoor Trust a subordinated promissory note in the principal amount
of $5,000,000, which subordinated promissory note is being replaced by an
Amended and Restated Subordinated Promissory Note dated of even date herewith in
the face amount of $5,853,266.68. The Amended and Restated Subordinated
Promissory Note accrues interest at a rate of 15% per year.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.9
Contingent Obligations
     Surviving indemnity obligations to the lenders identified under the Credit
Agreement, dated as of October 7, 2003, as amended from time to time, relating
to a credit facility in the amount of $15,000,000, made by LaSalle Bank National
Association, as Administrative Agent for all Senior Lenders, to Akorn, Inc. and
Akorn (New Jersey), Inc.

 



--------------------------------------------------------------------------------



 



SCHEDULE 11.1
Prior Indebtedness
     Credit Agreement, dated as of October 7, 2003, as amended from time to
time, relating to a credit facility in the amount of $15,000,000, made by
LaSalle Bank National Association, as Administrative Agent for all Senior
Lenders, to Akorn, Inc. and Akorn (New Jersey), Inc.
     Akorn and GE Capital, as agent and a lender, entered into the Original
Credit Agreement.

 



--------------------------------------------------------------------------------



 



EXHIBIT 2.1
TO
CREDIT AGREEMENT
CLOSING CHECKLIST
     The Agent shall have received on or prior to the Restatement Effective Date
each of the following, each dated the Restatement Effective Date unless
otherwise agreed by the Agent, in form and substance satisfactory to the Agent
and each Lender:
     1. this Agreement duly executed by the Borrowers;
     2. a Revolving Note for each applicable Lender, each dated as of the
Restatement Effective Date and duly executed by the Borrowers;
     3. the Restatement Warrant and Registration Rights Agreement, each dated as
of the Restatement Effective Date and duly executed by Akorn;
     4. a copy of each Organization Document of each Credit Party that is on
file with any Governmental Authority in any jurisdiction, certified as of a
recent date by such Governmental Authority, together with, if applicable,
certificates attesting to the good standing of such Credit Party in such
jurisdiction and each other jurisdiction where such Credit Party is qualified to
do business as a foreign entity or where such qualification is necessary (and,
if appropriate in any such jurisdiction, related tax certificates);
     5. a certificate of the secretary or other officer of each Credit Party in
charge of maintaining books and records of such Credit Party certifying as to
(A) the names and signatures of each officer of such Credit Party authorized to
execute and deliver any Loan Document, (B) the Organization Documents of such
Credit Party attached to such certificate are complete and correct copies of
such Organization Documents as in effect on the date of such certification (or,
for any such Organization Document delivered pursuant to clause (3) above, that
there have been no changes from such Organization Document so delivered) and
(C) the resolutions of such Credit Party’s board of directors or other
appropriate governing body approving and authorizing the execution, delivery and
performance of each Loan Document to which such Credit Party is a party;
     6. a certificate of a Responsible Officer of the Borrower Representative to
the effect that (A) each condition set forth in Section 2.2 has been satisfied,
(B) there has been no material adverse change in the industry in which Borrowers
operate; (C) no order, injunction or pending litigation exits in which there is
a reasonable possibility of a decision that would have a Material Adverse Effect
or could challenge any of the transactions contemplated by the Agreement and the
other Loan Documents; and (D) each Credit Party is Solvent;
     7. if a Borrower is requesting a Borrowing, a Borrowing Base Certificate
duly executed by the Borrower Representative, dated the Restatement Effective
Date, reflecting information concerning Eligible Accounts, Eligible Inventory,
Eligible Equipment and Eligible Real Estate of Borrowers as of a date not more
than 15 days after the last day of the month that ends at least 45 days before
the Restatement Effective Date.

 



--------------------------------------------------------------------------------



 



     8. such other certificates, documents and agreements respecting any Credit
Party as Agent may reasonably request.

 



--------------------------------------------------------------------------------



 



EXHIBIT 4.2(b)
COMPLIANCE CERTIFICATE
Akorn, Inc.
Date:                    , 20___
     This Compliance Certificate (this “Certificate”) is given by Akorn, Inc., a
Louisiana corporation (the “Borrower Representative”), pursuant to subsection
4.2(b) of that certain Amended and Restated Credit Agreement dated as of
August 17, 2009 among Borrower Representative, Akorn (New Jersey), Inc.
(together with Borrower Representative, the “Borrowers”), the other Credit
Parties party thereto, EJ Funds LP, as administrative agent (in such capacity,
“Agent”), and as a Lender, and the additional Lenders party thereto (as such
agreement may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”). Capitalized terms used herein without
definition shall have the meanings set forth in the Credit Agreement.
     The officer executing this Certificate is a Responsible Officer of the
Borrower Representative and as such is duly authorized to execute and deliver
this Certificate on behalf of Borrowers. By executing this Certificate, such
officer hereby certifies to Agent and Lenders on behalf of Borrowers, that:
     (a) the financial statements delivered with this Certificate in accordance
with subsection 4.1(a), 4.1(b) and/or 4.1(c) of the Credit Agreement are correct
and complete in all material respects and fairly present, in all material
respects, in accordance with GAAP, the financial position and the results of
operations of Borrowers and their Subsidiaries as of the dates of and for the
periods covered by such financial statements (subject, in the case of interim
financial statements, to normal year-end adjustments and the absence of footnote
disclosure);
     (b) to the best of such officer’s knowledge, each Credit Party and each of
their Subsidiaries, during the period covered by such financial statements, has
observed and performed all of their respective covenants and other agreements in
the Credit Agreement and the other Loan Documents to be observed, performed or
satisfied by them, and such officer had not obtained knowledge of any Default or
Event of Default [except as specified on the written attachment hereto];
     (c) if the date as of the date of this Certificate is on or after April 1,
2010, Exhibit A hereto is a correct calculation of each of the financial
covenants contained in Article VI of the Credit Agreement; and
     (d) since the Closing Date and except as disclosed in prior Compliance
Certificates delivered to Agent, no Credit Party and no Subsidiary of any Credit
Party has:

  (i)   changed its legal name, identity, jurisdiction of incorporation,
organization or formation or organizational structure or formed or acquired any
Subsidiary except as follows:                                          
                    ;     (ii)   acquired the assets of, or merged or
consolidated with or into, any Person, except as follows:                     
                                         ; or

 



--------------------------------------------------------------------------------



 



  (iii)   changed its address or otherwise relocated, acquired fee simple title
to any real property or entered into any real property leases, except as
follows:                                                               
                                          .

     IN WITNESS WHEREOF, Borrower Representative has caused this Certificate to
be executed by one of its Responsible Officers this ___ day of
                    , 20___.

            AKORN, INC., as Borrower Representative
      By:         Its:               

Note: Unless otherwise specified, all financial covenants are calculated for
Borrowers and their Subsidiaries on a consolidated basis in accordance with GAAP
and all calculations are without duplication.

 



--------------------------------------------------------------------------------



 



EXHIBIT A TO EXHIBIT 4.2(b)
COMPLIANCE CERTIFICATE
Covenant 6.1 Fixed Charge Coverage
     Fixed Charge Coverage is defined as follows:

         
EBITDA (as defined below) for the applicable period of measurement
  $    
 
     
 
       
Fixed Charges is defined as the sum of the following, without duplication:
     
 
     
Cash Interest Expense:
       
 
       
Gross interest expense for such period paid or required to be paid in cash
(including all commissions, discounts, fees and other charges in connection with
letters of credit and similar instruments and net amounts paid or payable and/or
received or receivable under permitted Rate Contracts in respect of interest
rates) for the Borrowers and their Subsidiaries on a consolidated basis
  $    
 
     
Plus: Scheduled principal payments of Indebtedness during such period, including
without limitation with respect to any Capital Leases, but excluding the
repayment of the Prior Indebtedness and the repayment of the Subordinated Note
to the extent permitted under Section 5.11(c).
       
 
     
Plus: Taxes on or measured by income paid or payable in cash during such period
       
 
     
Plus: Other Restricted Payments paid in cash during such period (excluding
dividends from Subsidiaries of the Borrowers to the Borrowers or other
Subsidiaries of the Borrowers)
       
 
     
Plus: The aggregate of all expenditures and other obligations for the applicable
period ending on the last day of the month covered by such financial statements
which should be capitalized under GAAP (“Capital Expenditures”), excluding
Capital Expenditures financed by third parties, but including Capital
Expenditures financed by drawings under the Revolving Loan Commitments.
       
 
     
Fixed Charges for the applicable period of measurement:
  $    
 
     

 



--------------------------------------------------------------------------------



 



         
Fixed Charge Coverage (EBITDA divided by Fixed Charges)
       
 
     
Required Fixed Charge Coverage
       
 
     
In Compliance
  Yes/No

 



--------------------------------------------------------------------------------



 



Covenant 6.2 Minimum EBITDA
     EBITDA is defined as follows:

         
Net income (or loss) for the applicable period of measurement of Borrowers and
their Subsidiaries on a consolidated basis determined in accordance with GAAP,
but excluding: (a) the income (or loss) of any Person which is not a Subsidiary
of a Borrower, except to the extent of the amount of dividends or other
distributions actually paid to a Borrower or any of its Subsidiaries in cash by
such Person during such period and the payment of dividends or similar
distributions by that Person is not at the time prohibited by operation of the
terms of its charter or of any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Person; (b) the
income (or loss) of any Person accrued prior to the date it becomes a Subsidiary
of a Borrower or is merged into or consolidated with a Borrower or any of a
Borrower’s Subsidiaries or that Person’s assets are acquired by a Borrower or a
Borrower’s Subsidiaries; (c) the proceeds of any life insurance policy;
(d) gains or losses from the sale, exchange, transfer or other disposition of
Property or assets not in the Ordinary Course of Business of the Borrowers and
their Subsidiaries, and related tax effects in accordance with GAAP; and (e) any
other extraordinary or non-recurring gains or losses of the Borrowers or their
Subsidiaries, and related tax effects in accordance with GAAP;
  $    
 
     
 
       
Less: To the extent not previously deducted in the calculation of Net Income,
all research and development expenditures, including without limitation all
payments made or required to be made under development funding agreements or
similar agreements with third parties
       
 
     
Plus: All amounts deducted in calculating net income (or loss) for depreciation
or amortization for such period
       
 
     
Plus: Interest expense (less interest income) deducted in calculating net income
(or loss) for such period
       
 
     
Plus: All accrued taxes on or measured by income to the extent deducted in
calculating net income (or loss) for such period
       
 
     

 



--------------------------------------------------------------------------------



 



         
Plus: All non-cash losses or expenses (or minus non-cash income or gain)
included or deducted in calculating net income (or loss) for such period,
including, without limitation, any non-cash loss or expense due to the
application of FAS No. 106 regarding post-retirement benefits, FAS No. 133
regarding hedging activity, FAS No. 142 regarding impairment of good will, FAS
No. 150 regarding accounting for financial instruments with debt and equity
characteristics and non-cash expenses deducted as a result of any grant of Stock
or Stock Equivalents to employees, officers or directors, but excluding any
non-cash loss or expense (a) that is an accrual of a reserve for a cash
expenditure or payment to be made, or anticipated to be made, in a future period
or (b) relating to a write-down, write off or reserve with respect to Accounts
and Inventory,
       
 
     
Plus: Fees and expenses paid to Agent and Lenders in connection with the Loan
Documents, to the extent deducted in calculating net income (or loss) for such
period
       
 
     
EBITDA for the applicable period of measurement:
  $    
 
     
 
       
Required Minimum EBITDA
  $    
 
     
 
       
In Compliance
  Yes/No

 



--------------------------------------------------------------------------------



 



Covenant 6.3 Minimum Liquidity
     For purposes of Covenant 6.3, Liquidity is defined as follows:

         
The “Borrowing Base” (as calculated pursuant to the Borrowing Base Certificate)
then in effect from time to time
  $    
 
     
 
       
Less: Such Reserves as may be imposed by Agent in its reasonable credit judgment
but not reflected in the Borrowing Base Certificate
  $    
 
     
 
       
Plus: Available cash and Cash Equivalents in bank accounts and investment
accounts in which the Agent has a first priority perfected Lien
  $    
 
     
 
       
Less: The aggregate outstanding principal amount of the Revolving Credit
Exposure:
  $    
 
     
 
       
Liquidity as of the date of measurement
  $    
 
     
 
       
Required Minimum Liquidity
  $    
 
     
 
       
In Compliance
  Yes/No

 



--------------------------------------------------------------------------------



 



Covenant 6.4 Maximum Capital Expenditures
     For purposes of Covenant 6.4, Capital Expenditures are defined as follows:

         
The aggregate of all expenditures and obligations, for the relevant test period
set forth in Section 6.4 of the Credit Agreement, which should be capitalized
under GAAP
  $    
 
     
 
       
Less: Net Proceeds from Dispositions and/or Events of Loss which Borrower is
permitted to reinvest pursuant to subsection 1.8(c) and which are included above
       
 
     
Less: To the extent included above, expenditures financed with cash proceeds
from Excluded Equity Issuances
       
 
     
Capital Expenditures
       
 
     
Permitted Capital Expenditures (including carry forward of $______ from prior
period)
       
 
     
In Compliance
  Yes/No

 



--------------------------------------------------------------------------------



 



EXHIBIT B TO EXHIBIT 4.2(b)
COMPLIANCE CERTIFICATE
Calculation of Cash Flow

         
EBITDA for the applicable period of measurement
  $    
 
     
 
       
Less: Unfinanced Capital Expenditures, which is defined as follows:
       
 
     
The aggregate of all expenditures and other obligations for the twelve month
period ending on the last day of the month covered by such financial statements
which should be capitalized under GAAP (“Capital Expenditures”)
       
 
     
Less: To the extent included above, expenditures financed with cash proceeds
from Excluded Equity Issuances
       
 
     
Capital Expenditures
     
 
     
Less: Portion of Capital Expenditures financed under Capital Leases or other
Indebtedness (Indebtedness, for this purpose, does not include drawings under
the Revolving Loan Commitment)
       
 
     
Unfinanced Capital Expenditures (used in calculation of Cash Flow)
       
 
     
Cash Flow (used in calculation of Fixed Charge Coverage)
  $    
 
     

 



--------------------------------------------------------------------------------



 



EXHIBIT 4.11
CASH MANAGEMENT SYSTEM
     The Borrowers shall, and shall cause its Subsidiaries to, establish and
maintain the Cash Management Systems described below:
          (a) Each Credit Party shall, and shall cause each depository to, and
each Borrower shall, and shall cause each securities intermediary or commodities
intermediary, to enter into Control Agreements with respect to each deposit,
securities, commodity or similar account maintained by such Person, as the case
may be (other than any payroll account so long as such payroll account is a zero
balance account and withholding tax and fiduciary accounts) not later than the
Restatement Effective Date, or such later date as Agent may in its discretion
agree in writing, with respect to such accounts maintained as of the Restatement
Effective Date and not later than fifteen days after the formation with respect
to any such account opened after the Restatement Effective Date. Each Credit
Party shall deliver to Agent with such Control Agreements such legal opinions
and other diligence as Agent shall reasonably request.
          (b) On or before the Restatement Effective Date, Borrowers shall have
established a concentration account in their name into which the proceeds of the
Lockbox Account will be transferred (the “Concentration Account”) at an Approved
Bank. On or before the Restatement Effective Date and thereafter, until the
Revolving Termination Date, Borrowers shall establish and maintain a lock box (a
“Lock Box”) and an associated lockbox account (each a “Lockbox Account”) with an
Approved Bank (the “Lockbox Bank”), subject to the provisions of this Agreement
and shall execute with the Lockbox Bank a lockbox agreement in such form as may
be reasonably acceptable to Agent. Borrowers shall direct their respective
Account Debtors to make payments on all Accounts into such Lock Box for deposit
into such Lockbox Account, and Borrowers shall cause all funds deposited into
such Lockbox Account to be immediately transferred (but in all events within two
(2) Business Days of such deposit) to the Concentration Account or to such other
deposit account maintained by Agent as determined by Agent in its sole
discretion by written notice to Borrowers and the Lockbox Bank.
          (c) Borrowers shall deposit, and cause their respective Subsidiaries
to deposit or cause to be deposited, promptly, and in any event no later than
the first Business Day after the date of receipt thereof, all cash, checks,
drafts or other similar items of payment relating to or constituting payments
made or received in respect of any Collateral that have not been delivered to a
Lock Box (without implying that such is permitted under the Credit Agreement)
into the Concentration Account.
          (d) From and after the Restatement Effective Date, each Borrower may
maintain, in such Borrower’s name, an account (each a “Disbursement Account” and
collectively, the “Disbursement Accounts”) at an Approved Bank into which Agent
shall, from time to time, deposit proceeds of Revolving Loans made to such
Borrower pursuant to Section 1.1 for use by such Borrower in accordance with the
provisions of Section 4.10.
          (e) Unless otherwise agreed by Agent, each Control Agreement for the
Concentration Account and each Disbursement Account shall provide, among other
things, that

 



--------------------------------------------------------------------------------



 



(i) all items of payment deposited in such account and proceeds thereof
deposited in the applicable deposit account are held by such bank as agent or
bailee-in-possession for Agent, on behalf of itself and Lenders, (ii) the bank
executing such agreement has no rights of setoff or recoupment or any other
claim against such deposit account, as the case may be, other than for payment
of its service fees and other charges directly related to the administration of
such account and for returned checks or other items of payment, and (iii)
(A) with respect to banks at which a Lockbox Account is maintained, such bank
agrees to forward immediately all amounts in each Lockbox Account to the
Concentration Account and (B) with respect to the Concentration Account, the
applicable bank agrees to forward all amounts received in the Concentration
Account to the Collection Account through sweeps from the Concentration Account
on each Business Day into the Collection Account. So long as any Loan remains
outstanding, Borrowers shall not, and shall not cause or permit any Subsidiary
thereof to, accumulate or maintain cash in Disbursement Accounts or payroll
accounts for (10) consecutive days (or if an Event of Default exists, at any
date of determination) in excess of checks outstanding against such deposit
accounts as of that date, plus amounts necessary to meet minimum balance
requirements for such deposit accounts.
          (f) So long as no Event of Default has occurred and is continuing,
Borrowers may add or replace a Lockbox Account, Concentration Account or any
Disbursement Account with an Approved Bank, provided that concurrently with the
opening of such account or Lock Box, Borrowers and such Approved Bank shall have
executed and delivered to Agent a Control Agreement. Borrowers shall close any
of its deposit accounts (and establish replacement deposit accounts in
accordance with the foregoing sentence) promptly following the date on which any
bank at which a deposit account is located that is, or is required to be,
subject to a Control Agreement first fails to constitute an Approved Bank.
          (g) The Lock Boxes, Lockbox Accounts, Disbursement Accounts and the
Concentration Account shall be cash collateral accounts, with all cash, checks
and other similar items of payment in such accounts securing payment of the
Loans and all other Obligations, and in which, Borrowers and each Subsidiary
thereof shall have granted a Lien to Agent, on behalf of itself and the other
Secured Parties, pursuant to the Guaranty and Security Agreement.
          (h) All amounts transferred to the Collection Account shall be deemed
received by Agent in accordance with Section 1.10 and if applicable, the Fee
Letter and shall be applied (and allocated) by Agent in accordance with
Sections 1.10 and 1.11. In no event shall any amount be so applied unless and
until such amount shall have been credited in immediately available funds to the
Collection Account. After application of any amounts transferred to the
Collection Account in accordance with Sections 1.10 and 1.11, excess amounts
shall be returned to the Disbursement Account.

 



--------------------------------------------------------------------------------



 



EXHIBIT 11.1(a)
TO
CREDIT AGREEMENT
FORM OF ASSIGNMENT
     This ASSIGNMENT, dated as of the Effective Date, is entered into
between                      (“the Assignor”) and                      (“the
Assignee”).
     The parties hereto hereby agree as follows:

     
Borrowers:
  Akorn, Inc., a Louisiana corporation and Akorn (New Jersey), Inc., an Illinois
corporation (the “Borrowers”)
 
   
Agent:
  EJ Funds LP, as Agent for the Lenders (in such capacity and together with its
successors and permitted assigns, the “Agent”)
 
   
Credit Agreement:
  Amended and Restated Credit Agreement, dated as of August 17, 2009, among the
Borrowers, the other Credit Parties party thereto, the Lenders party thereto and
the Agent (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms used
herein without definition are used as defined in the Credit Agreement)
 
   
[Trade Date:
  ,                                 ] 2
 
   
Effective Date:
  ,                                  3
 
   

 

2   Insert for informational purposes only if needed to determine other
arrangements between the assignor and the assignee.   3   To be filled out by
Agent upon entry in the Register.

                              Aggregate     Aggregate             amount of    
amount of             Commitments     Commitments             or     4 or      
      Principal     Principal         Revolving Loan/   amount of     amount of
    Percentage   Commitment   Loans for all     Loans     Assigned   Assigned  
Lenders 5     Assigned 5     6  
 
  $       $         .       %
 
                   
 
  $       $         .       %
 
                   
 
  $       $         .       %
 
                   

 



--------------------------------------------------------------------------------



 



 

4   Include Revolving Loans and interests, participations and obligations to
participate in Letter of Credit Obligations.   5   Amount to be adjusted by the
counterparties to take into account any payments or prepayments made between the
Trade Date and the Effective Date. The aggregate amounts are inserted for
informational purposes only to help in calculating the percentages assigned
which, themselves, are for informational purposes only.   6   Set forth, to at
least 9 decimals, the Assigned Interest as a percentage of the aggregate
Commitment or Loans in the Facility. This percentage is set forth for
informational purposes only and is not intended to be binding. The assignments
are based on the amounts assigned not on the percentages listed in this column.

 



--------------------------------------------------------------------------------



 



ASSIGNMENT
FOR AKORN, INC. AMENDED AND RESTATED CREDIT AGREEMENT
     Section 1. Assignment. Assignor hereby sells and assigns to Assignee, and
Assignee hereby purchases and assumes from Assignor, Assignor’s rights and
obligations in its capacity as Lender under the Amended and Restated Credit
Agreement (including Liabilities owing to or by Assignor thereunder) and the
other Loan Documents, in each case to the extent related to the amounts
identified above (the “Assigned Interest “).
     Section 2. Representations, Warranties and Covenants of Assignors. Assignor
(a) represents and warrants to Assignee and the Agent that (i) it has full power
and authority, and has taken all actions necessary for it, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby
and (ii) it is the legal and beneficial owner of its Assigned Interest and that
such Assigned Interest is free and clear of any Lien and other adverse claims
and (iii) by executing signing and delivering this assignment via ClearPar® or
any other electronic settlement system designated by the Agent, the Person
signing, executing and delivering this Assignment on behalf of the Assignor is a
duly authorized signatory for the Assignor and is authorized to execute, sign
and deliver this agreement, (b) makes no other representation or warranty and
assumes no responsibility, including with respect to the aggregate amount of the
Loans and Commitments, the percentage of the Loans and Commitments represented
by the amounts assigned, any statements, representations and warranties made in
or in connection with any Loan Document or any other document or information
furnished pursuant thereto, the execution, legality, validity, enforceability or
genuineness of any Loan Document or any document or information provided in
connection therewith and the existence, nature or value of any Collateral,
(c) assumes no responsibility (and makes no representation or warranty) with
respect to the financial condition of any Credit Party or the performance or
nonperformance by any Credit Party of any obligation under any Loan Document or
any document provided in connection therewith and (d) attaches any Notes held by
it evidencing at least in part the Assigned Interest of such Assignor (or, if
applicable, an affidavit of loss or similar affidavit therefor) and requests
that the Agent exchange such Notes for new Notes in accordance with Section 1.2
of the Credit Agreement.
     Section 3. Representations, Warranties and Covenants of Assignees. Assignee
(a) represents and warrants to Assignor and the Agent that (i) it has full power
and authority, and has taken all actions necessary for Assignee, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby,
(ii) it is not an Affiliate of ___, a Lender and (iii) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest assigned to it hereunder and either Assignee or the Person exercising
discretion in making the decision for such assignment is experienced in
acquiring assets of such type, (iv) by executing, signing and delivering this
Assignment via ClearPar® or any other electronic settlement system designated by
the Agent, the Person signing, executing and delivering this Assignment on
behalf of the Assignor is a duly authorized signatory for the Assignor and is
authorized to execute, sign and deliver this Agreement (b) appoints and
authorizes the Agent to take such action as administrative agent on its behalf
and to exercise such powers under the Loan Documents as are delegated to the
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto, (c) shall perform in accordance with their terms all
obligations that, by the terms of the Loan Documents, are required to be
performed by it as a Lender,

 



--------------------------------------------------------------------------------



 



(d) confirms it has received such documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and shall continue to make its own credit decisions in taking or not
taking any action under any Loan Document independently and without reliance
upon Agent, any Lender or any other Indemnitee and based on such documents and
information as it shall deem appropriate at the time, (e) acknowledges and
agrees that, as a Lender, it may receive material non-public information and
confidential information concerning the Credit Parties and their Affiliates and
their Stock and agrees to use such information in accordance with Section 9.10
of the Credit Agreement, (f) specifies as its applicable lending offices (and
addresses for notices) the offices at the addresses set forth beneath its name
on the signature pages hereof, (g) shall pay to the Agent an assignment fee in
the amount of $3,500 to the extent such fee is required to be paid under
Section 9.9 of the Credit Agreement and (h) to the extent required pursuant to
Section 10.2(f) of the Credit Agreement, attaches two completed originals of
Forms W-8ECI, W-8BEN, W-8IMY or W-9 and, if applicable, a portfolio interest
exemption certificate.
     Section 4. Determination of Effective Date; Register. Following the due
execution and delivery of this Assignment by Assignor, Assignee and, to the
extent required by Section 9.9 of the Credit Agreement, the Borrowers, this
Assignment (including its attachments) will be delivered to the Agent for its
acceptance and recording in the Register. The effective date of this Assignment
(the “Effective Date“) shall be the later of (i) the acceptance of this
Assignment by the Agent and (ii) the recording of this Assignment in the
Register. The Agent shall insert the Effective Date when known in the space
provided therefor at the beginning of this Assignment.
     Section 5. Effect. As of the Effective Date, (a) Assignee shall be a party
to the Credit Agreement and, to the extent provided in this Assignment, have the
rights and obligations of a Lender under the Credit Agreement and (b) Assignor
shall, to the extent provided in this Assignment, relinquish its rights (except
those surviving the termination of the Commitments and payment in full of the
Obligations) and be released from its obligations under the Loan Documents other
than those obligations relating to events and circumstances occurring prior to
the Effective Date.
     Section 6. Distribution of Payments. On and after the Effective Date, the
Agent shall make all payments under the Loan Documents in respect of each
Assigned Interest (a) in the case of amounts accrued to but excluding the
Effective Date, to Assignor and (b) otherwise, to Assignee.
     Section 7. Miscellaneous. (a) The parties hereto, to the extent permitted
by law, waive all right to trial by jury in any action, suit, or proceeding
arising out of, in connection with or relating to, this Assignment and any other
transaction contemplated hereby. This waiver applies to any action, suit or
proceeding whether sounding in tort, contract or otherwise.
          (i) On and after the Effective Date, this Assignment shall be binding
upon, and inure to the benefit of, the Assignor, Assignee, the Agent and their
Related Persons and their successors and assigns.
          (j) This Assignment shall be governed by, and be construed and
interpreted in accordance with, the law of the State of New York.

 



--------------------------------------------------------------------------------



 



          (k) This Assignment may be executed in any number of counterparts and
by different parties in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.
          (l) Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart. Delivery of an executed
signature page of this Assignment by facsimile transmission or Electronic
Transmission shall be as effective as delivery of a manually executed
counterpart of this Assignment.
     IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

            [NAME OF ASSIGNOR]
as Assignor
      By:           Name:           Title:           [NAME OF ASSIGNEE]
as Assignee
      By:           Name:           Title:           Lending Office (and address
for notices)     for any other purpose:                       [Insert Address
(including contact name,
fax number and e-mail address)]    

[SIGNATURE PAGE FOR ASSIGNMENT FOR AKORN, INC. CREDIT AGREEMENT]
ACCEPTED and AGREED
this ___ day of ___:

          EJ FUNDS LP, as Agent       By:   EJ Financial Management, Inc.      
          By:   John N. Kapoor         Title: President             

 



--------------------------------------------------------------------------------



 



         

          AKORN, INC. 7
      By:           Name:           Title:           AKORN (NEW JERSEY), INC. 7
      By:           Name:           Title:          

 

7   Include only if required pursuant to Section 9.9 of the Credit Agreement.  
7   Include only if required pursuant to Section 9.9 of the Credit Agreement.

 



--------------------------------------------------------------------------------



 



EXHIBIT 11.1(b)
FORM OF BORROWING BASE CERTIFICATE

         
Accounts Receivable per Aging as of XX/XX/XX
    —  
Ineligibles
       
Payments in-transit (Unapplied Cash)
    —  
Cash Discounts reserve
    —  
Chargebacks reserve
    —  
Rebates/Distribution Fee reserve
    —  
Special Pricing Reserve
    —  
Foreign A/R
    —  
Government A/R
    —  
Deduct for Customer A/P due (Contra)
    —  
Past Due balance > 60 days
    —  
Cross-age (>50% past due)
    —  
AR Balance Exceeding Concentration Limit
    —  
Other
    —  
 
     
 
       
Total Ineligibles
    —  
 
     
 
       
Preliminary Eligible AR
    —  
Liquidity Factor
       
 
     
 
       
Adjusted Eligible Accounts Receivable
    —  
Advance Rate
    85.0 %
 
     
 
       
Adjusted Eligible Accounts Receivable
    —  
Past Due Credit Balances
    —  
 
     
 
       
Available Accounts Receivable
    —  
 
     
 
       
Inventory per balance sheet as of XX/XX/XX
    —  
Reconciling Items
       
N/A
    —  
 
     
 
       
TOTAL
    —  
Inventory per GL sheet as of XX/XX/XX
    —  
Reconciling Items
       
WIP
    —  
Inventory in-transit
    —  
Other
    —  
 
     
 
       
TOTAL
    —  
Inventory per perpetual as of XX/XX/XX
    —  
Ineligibles
       

 



--------------------------------------------------------------------------------



 



         
Components
    —  
Akron Strides Inventory — JV Inventory
    —  
Raw Materials
    —  
Expired Products
    —  
Product with Expiration < 6 months
    —  
FG Under Quarantine
    —  
Obsolete/Slow Moving
    —  
Product Net Realizable Value Reserve
    —  
Inventory Without License Consent
    —  
Other
    —  
 
     
 
       
Total Ineligible
    —  
 
     
 
       
Eligible Inventory
    —  
NOLV %
    66.0 %
 
     
 
       
NOLV of Eligible Inventory
    —  
Advance Rate
    85.0 %
 
     
 
       
Available Inventory
    —  
 
     
 
       
 
  OR
Eligible Inventory
    —  
Advance Rate
    50.0 %
 
     
 
       
Available Inventory
    —  
 
     
 
       
Lesser of NOLV @ 85% or 50% Advance Rate (Capped @ 75% of Total Availability)
    —  
Less: Three-Month Rent Reserve (if applicable)
    —  
 
     
 
       
Net Available Inventory
    —  
 
     
 
       
NOLV M&E
    —  
Advance Rate
    85.0 %
 
     
 
       
Available M&E
    —  
 
     
 
       
Real Estate
    —  
Advance Rate
    50.0 %
 
     
 
       
Available Real Estate
    —  
 
     

 



--------------------------------------------------------------------------------



 



         
Borrowing Base
    —  
Lesser of Borrowing Base or Aggregate Revolving Loan Commitment
    —  
Maximum Revolving Loan Balance (1)
    —  
Less Outstanding Revolver as of XX/XX/XX
    —  
 
     
 
       
Excess Availability Before Loan Request
    —  
 
       
Borrower Requests a Loan in the Amount of
    —  
New Loan Balance
    —  
 
     
 
       
Remaining Availability
    —  
 
     

     This certificate is given by the undersigned, being the Chief Financial
Officer of Akorn, Inc., a Louisiana corporation (“Borrower Representative”),
pursuant to Section 4.2(d) of that certain Amended and Restated Credit
Agreement, dated as of August 17, 2009, among the Borrowers, the financial
institutions party thereto from time to time as Lenders and EJ Funds LP, a
Delaware limited partnership, as Agent and as a Lender, (as amended, restated,
supplemented or otherwise modified from time to time the “Credit Agreement”).
Capitalized terms used herein without definition shall have the meanings set
forth in the Credit Agreement.
     I am the Chief Financial Officer and a Responsible Officer of the Borrower
Representative and as such am duly authorized to execute and deliver this
certificate on behalf of the Borrowers. By executing this certificate I hereby
certify, in my capacity as Chief Financial Officer, to Agent and Lenders that:
          (d) Provided herein is a calculation of the Borrowing Base for the
Borrowers as of the above date;
          (e) Based on the Borrowing Base, Availability as of the above date is:
$
     IN WITNESS WHEREOF, the undersigned has executed and delivered this
Certificate as of this ___ day of ___, 20___.

                  Signature:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT 11.1(c)
TO
CREDIT AGREEMENT
FORM OF NOTICE OF BORROWING
EJ FUNDS LP
as Agent under the Credit Agreement referred to below
Attention:
     Re: Akorn, Inc. and certain of its Subsidiaries (the “Borrowers”)
     Reference is made to the Amended and Restated Credit Agreement, dated as of
August 17, 2009 (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “ Credit Agreement “), among the Borrowers,
Akorn, Inc. as Borrower Representative, the other Credit Parties, the Lenders
party thereto and EJ Funds LP, as agent for such Lenders. Capitalized terms used
herein without definition are used as defined in the Credit Agreement.
     The Borrower Representative, on behalf of Borrowers, hereby gives you
irrevocable notice, pursuant to Section 1.5 of the Credit Agreement of its
request of a Borrowing (the “Proposed Borrowing”) under the Credit Agreement
and, in that connection, sets forth the following information:
THE DATE OF THE PROPOSED BORROWING IS                     , ___ (THE “FUNDING
DATE”).
THE AGGREGATE PRINCIPAL AMOUNT OF REQUESTED REVOLVING LOANS IS
$                    .
     The undersigned hereby certifies that, except as set forth on Schedule A
attached hereto, the following statements are true on the date hereof and will
be true on the Funding Date, both before and after giving effect to the Proposed
Borrowing and any other Loan to be made or Letter of Credit to be Issued on or
before the Funding Date:
     (a) except as otherwise waived in writing by the Required Lenders, the
representations and warranties set forth in Article III of the Credit Agreement
and elsewhere in the Loan Documents are true and correct in all material
respects (without duplication of any materiality qualifier contained therein),
except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties were true and
correct as of such date;
     (b) no Default or Event of Default has occurred and is continuing;
     (c) the aggregate outstanding amount of the Revolving Credit Exposure will
not exceed the Maximum Revolving Loan Balance; and

 



--------------------------------------------------------------------------------



 



     (d) after giving effect to such Loan and the application of the proceeds
thereof on the date of funding (including depositing such funds in a
Disbursement Account so long as cash in such Disbursement Account would not
exceed (x) checks outstanding against such Disbursement Account as of that date,
plus (y) amounts necessary to meet minimum balance requirements for such
Disbursement Account), the aggregate cash and Cash Equivalents of Borrowers and
their Subsidiaries will not exceed $5,000,000.

            AKORN, INC., as the
Borrower Representative
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT 11.1(d)
TO
CREDIT AGREEMENT
FORM OF REVOLVING LOAN NOTE

      Lender: [NAME OF LENDER]   New York, New York Principal Amount: $  
                    , 20___

     FOR VALUE RECEIVED, the undersigned, AKORN, INC., a Louisiana corporation
and AKORN (NEW JERSEY), INC. (the “Borrowers”), hereby promise to pay to the
order of the Lender set forth above (the “Lender”) the Principal Amount set
forth above, or, if less, the aggregate unpaid principal amount of all Revolving
Loans (as defined in the Credit Agreement referred to below) of the Lender to
the Borrowers, payable at such times and in such amounts as are specified in the
Credit Agreement.
     The Borrowers promise to pay interest on the unpaid principal amount of the
Revolving Loans from the date made until such principal amount is paid in full,
payable at such times and at such interest rates as are specified in the Credit
Agreement. Demand, diligence, presentment, protest and notice of non-payment and
protest are hereby waived by the Borrowers.
     Both principal and interest are payable in Dollars to EJ Funds, L.P., as
Agent, at the address set forth in the Credit Agreement, in immediately
available funds.
     This Note is one of the Notes referred to in, and is entitled to the
benefits of, the Amended and Restated Credit Agreement, dated as of August 17,
2009 (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “ Credit Agreement “), among the Borrowers, the other
Credit Parties party thereto, the Lenders party thereto and EJ Funds LP, as
administrative agent for the Lenders. Capitalized terms used herein without
definition are used as defined in the Credit Agreement.
     The Credit Agreement, among other things, (a) provides for the making of
Revolving Loans by the Lender to the Borrowers in an aggregate amount not to
exceed at any time outstanding the Principal Amount set forth above, the
indebtedness of the Borrowers resulting from such Revolving Loans being
evidenced by this Note and (b) contains provisions for acceleration of the
maturity of the unpaid principal amount of this Note upon the happening of
certain stated events and also for prepayments on account of the principal
hereof prior to the maturity hereof upon the terms and conditions specified
therein.
     This Note is a Loan Document, is entitled to the benefits of the Loan
Documents and is subject to certain provisions of the Credit Agreement,
including Sections 9.18(b) (Submission to Jurisdiction ), 9.20 ( Waiver of Jury
Trial ) and 11.2 ( Other Interpretive Provisions) thereof.
     This Note is a registered obligation, transferable only upon notation in
the Register, and no assignment hereof shall be effective until recorded
therein.

 



--------------------------------------------------------------------------------



 



     This Note shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.
     IN WITNESS WHEREOF, the Borrowers have caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
set forth above.

            AKORN, INC.
      By:           Name:           Title:           AKORN (NEW JERSEY), INC.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT 11.1(f)
ELIGIBLE ACCOUNTS
     “Eligible Accounts” shall mean all Accounts of the Borrowers reflected as
accounts receivable on the Borrowers’ balance sheet (as of the date above), but
solely to the extent of the unpaid portion of the obligations stated on the
respective invoices issued to a customer of a Borrower with respect to inventory
sold and shipped or services performed in the ordinary course of business, net
of any credits, rebates, distribution fees, cash discounts, offsets, special
pricing or chargebacks owed by such Borrower to the respective customer,
excluding all Ineligible Accounts, multiplied by the Liquidity Factor
     “Ineligible Accounts” shall mean, without duplication,
          (a) Accounts that do not arise from the sale of goods or the
performance of services by Borrowers in the ordinary course of their business or
accounts arising from the sale of goods that have been returned;
          (b) Accounts (i) upon which a Borrower’s right to receive payment is
not absolute or is contingent upon the fulfillment of any condition whatsoever
or (ii) as to which a Borrower is not able to bring suit or otherwise enforce
its remedies against the Account Debtor through judicial process, or (iii) if
the Account represents a progress billing consisting of an invoice for goods
sold or used or services rendered pursuant to a contract under which the Account
Debtor’s obligation to pay that invoice is subject to a Borrower’s completion of
further performance under such contract or is subject to the equitable lien of a
surety bond issuer;
          (c) Any Account to the extent that any defense, counterclaim, setoff
or dispute is asserted as to such Account, to the extent of the amount disputed;
          (d) Accounts that are not true and correct statements of bona fide
indebtedness incurred in the amount of such Account for product sold to or
services rendered and accepted by the applicable Account Debtor;
          (e) Accounts with respect to which an invoice, in Borrowers’ standard
form previously approved by Agent or in another form reasonably acceptable to
Agent in form and substance, has not been sent to the applicable Account Debtor;
          (f) Accounts that (i) are not owned by a Borrower or (ii) are subject
to any right, claim, security interest or other interest of any other Person,
other than Liens in favor of Agent, on behalf of itself and Lenders;
          (g) Accounts that arise from a sale to any director, officer, other
employee or Affiliate of any Credit Party, or to any entity that has any common
officer or director with any Credit Party;
          (h) Accounts that are the obligation of an Account Debtor that is the
United States government or a political subdivision thereof, or any state,
county or municipality or department, agency or instrumentality thereof unless
Agent, in its sole discretion, has agreed to

 



--------------------------------------------------------------------------------



 



the contrary in writing and Borrowers, if necessary or desirable, have complied
with respect to such obligation with the Federal Assignment of Claims Act of
1940, or any applicable state, county or municipal law restricting the
assignment thereof with respect to such obligation;
          (i) Accounts that are the obligations of an Account Debtor located in
a foreign country other than Canada unless payment thereof is assured by a
Letter of Credit assigned and delivered to Agent, satisfactory to Agent as to
form, amount and issuer, or Agent has otherwise waived in writing the
requirement to deliver a Letter of Credit with respect to such Account;
          (j) Accounts to the extent any Borrower or any Subsidiary thereof is
liable for goods sold or services rendered by the applicable Account Debtor to
any Borrower or any Subsidiary thereof but only to the extent of the potential
offset;
          (k) Accounts that arise with respect to goods that are delivered on a
bill and hold, cash on delivery basis or placed on consignment, guaranteed sale
or other terms by reason of which the payment by the Account Debtor is or may be
conditional;
          (l) Accounts that are in default; provided, that, without limiting the
generality of the foregoing, an Account shall be deemed in default upon the
occurrence of any of the following:

  (i)   the Account is not paid within the earlier of: 60 days following its due
date or 90 days following its original invoice date;     (ii)   the Account
Debtor obligated upon such Account suspends business, makes a general assignment
for the benefit of creditors or fails to pay its debts generally as they come
due; or     (iii)   a petition is filed by or against any Account Debtor
obligated upon such Account under any bankruptcy law or any other federal, state
or foreign (including any provincial) receivership, insolvency relief or other
law or laws for the relief of debtors;

          (m) Accounts that are the obligations of an Account Debtor if 50% or
more of the Dollar amount of all Accounts owing by that Account Debtor are
ineligible under the other criteria set forth in this Exhibit 11.1(f);
          (n) Accounts as to which Agent’s Lien thereon, on behalf of itself and
Lenders, is not a first priority perfected Lien;
          (o) Accounts as to which any of the representations or warranties in
the Loan Documents are untrue;
          (p) Accounts that are evidenced by a judgment, Instrument or Chattel
Paper;

 



--------------------------------------------------------------------------------



 



          (q) Accounts to the extent such Account exceeds any credit limit
established by Agent, in its reasonable credit judgment, following prior notice
of such limit by Agent to Borrowers;
          (r) Accounts to the extent that such Account, together with all other
Accounts owing to such Account Debtor and its Affiliates as of any date of
determination exceed 10% of all Eligible Accounts (the “Concentration Limit”);
provided, however, that so long as any of the following Account Debtors have a
credit rating of at least BB+/Ba1, or such other level as Agent may agree in
writing from time to time, from S&P or Moody’s assigned to their senior,
unsecured long-term debt securities, the Concentration Limit for such Account
Debtor shall be as set forth below;

          Concentration Account Debtor   Limit
AmerisourceBergen Corporation
  25% of all Eligible Accounts
McKesson Drug Company
  25% of all Eligible Accounts
Cardinal Health, Inc.
  30% of all Eligible Accounts

provided, further, however, that so long as Henry Schein, Inc. owns at least 51%
of GIV and either (i) the trailing four quarter profit of Henry Schein, Inc. is
at least $50,000,000 or (ii) GIV has no past due Accounts, then the
Concentration Limit for GIV shall be 30% of all Eligible Accounts.
          (s) Accounts that are payable in any currency other than Dollars; or
          (t) Accounts that are otherwise unacceptable to Agent in its
reasonable credit judgment of which Borrower has been provided written notice.

 



--------------------------------------------------------------------------------



 



EXHIBIT 11.1(g)
ELIGIBLE INVENTORY
     “Eligible Inventory” shall mean Inventory owned by a Borrower and located
in the United States of America (as of the date above, including adequate
reserves for obsolete, slow-moving or excess quantities), excluding all
Ineligible Inventory.
     “Ineligible Inventory” shall mean, without duplication,
          (a) Inventory that is not owned by a Borrower free and clear of all
Liens and rights of any other Person (including the rights of a purchaser that
has made progress payments and the rights of a surety that has issued a bond to
assure such Borrower’s performance with respect to that Inventory), except the
Liens in favor of Agent, on behalf of itself and Lenders;
          (b) Inventory that (i) is not located on premises owned, leased or
rented by Borrowers and set forth on Schedule IV to the Guaranty and Security
Agreement, (ii) is stored at a leased location, unless Agent has given its prior
consent thereto and unless (x) a reasonably satisfactory landlord waiver has
been delivered to Agent, or (y) Reserves satisfactory to Agent have been
established with respect thereto, (iii) is stored with a bailee or warehouseman
unless a reasonably satisfactory, acknowledged bailee letter has been received
by Agent or Reserves reasonably satisfactory to Agent have been established with
respect thereto, or (iv) is located at an owned location subject to a mortgage
in favor of a lender other than Agent, unless a reasonably satisfactory
mortgagee waiver has been delivered to Agent, or (v) is located at any site if
the aggregate book value of Inventory at any such location is less than
$100,000;
          (c) Inventory that is placed on consignment or is in transit, except
Inventory in transit between domestic locations of Borrowers as to which Agent’s
Liens have been perfected at origin and destination;
          (d) Inventory that is covered by a negotiable document of title,
unless such document has been delivered to Agent with all necessary
endorsements, free and clear of all Liens except those in favor of Agent and
Lenders;
          (e) Inventory that is slow moving, excess, discontinued, quarantined,
expired, shopworn, seconds, damaged, obsolete, unmerchantable, defective, used,
unfit for sale, having an expiration of less than six months, not salable at
prices approximating at least the cost of such Inventory in the ordinary course
of business or unacceptable due to age, type, category, quantity, and/or failure
to meet applicable customer specifications or acceptance procedures; or which
does not comply with the rules or regulations of the United States Food and Drug
Administration or any similar regulatory body located in the jurisdiction in
which such Inventory is held for sale; or which is the subject of a recall;
          (f) Inventory that consists of display items or packing or shipping
materials, manufacturing supplies, work in process Inventory, raw materials or
replacement parts;
          (g) Inventory that consists of goods which have been returned by the
buyer;

4



--------------------------------------------------------------------------------



 



          (h) Inventory that is not of a type held for sale in the ordinary
course of business of Borrowers;
          (i) Inventory that is not subject to a first priority lien in favor of
Agent on behalf of itself and Lenders subject to Permitted Liens;
          (j) Inventory that breaches any of the representations or warranties
pertaining to Inventory set forth in the Loan Documents;
          (k) Inventory that consists of any costs associated with “freight in”
charges;
          (l) Inventory that consists of Hazardous Materials or goods that can
be transported or sold only with licenses that are not readily available;
          (m) Inventory that is not covered by casualty insurance maintained in
accordance with the Loan Documents;
          (n) Inventory that is otherwise unacceptable to Agent in its
reasonable credit judgment; or
          (o) Inventory subject to any licensing, trademark, trade name or
copyright agreements with any third parties which would require any consent of
any third party for the sale or disposition of that Inventory (which consent has
not been obtained) or the payment of any monies to any third party upon such
sale or other disposition (to the extent of such monies).

5